Exhibit 10.2

 

LEASE

 

by and between

 

INTERCONTINENTAL FUND III 830 WINTER STREET LLC,

 

as Landlord

 

and

 

PRAECIS PHARMACEUTICALS INCORPORATED,

 

as Tenant

 

With respect to property

 

located at 830 Winter Street,

 

Waltham, Massachusetts

 

 

October 18, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I     REFERENCE DATA

 

Section 1.1

Subjects Referred To.

 

Section 1.2

Exhibits

 

 

 

 

ARTICLE II     PREMISES AND TERM

 

Section 2.1

Premises and Term

 

Section 2.2

Parking

 

Section 2.3

Acceptance of Premises.

 

Section 2.4

Option to Extend.

 

Section 2.5

Expansion Option.

 

Section 2.6

Time of Essence

 

 

 

 

ARTICLE III     RENT; CERTAIN OPERATING COSTS; REPAIR AND MAINTENANCE

 

Section 3.1

Base Rent; Additional Rent

 

Section 3.2

Late Payments.

 

Section 3.3

Real Estate Taxes.

 

Section 3.4

Operating Expenses.

 

Section 3.5

Insurance

 

Section 3.6

Utilities and Other Services.

 

Section 3.7

Repair and Maintenance

 

 

 

 

ARTICLE IV      TENANT’S ADDITIONAL COVENANTS

 

Section 4.1

Permitted Use

 

Section 4.2

Prohibited Uses

 

Section 4.3

Hazardous Materials

 

Section 4.4

Compliance with Legal and Insurance Requirements

 

Section 4.5

Indemnity

 

Section 4.6

Landlord’s Right to Enter

 

Section 4.7

Personal Property at Tenant’s Risk

 

Section 4.8

Yield Up

 

Section 4.9

Personal Property Taxes

 

Section 4.10

Assignment and Subletting

 

Section 4.11

Installations, Alterations or Additions

 

Section 4.12

Signage

 

Section 4.13

No Opposition to Development

 

 

 

 

ARTICLE V     CASUALTY OR TAKING

 

Section 5.1

Casualty

 

Section 5.2

Eminent Domain

 

Section 5.3

Awards

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI     DEFAULTS

 

Section 6.1

Default

 

Section 6.2

Landlord’s Right to Terminate

 

Section 6.3

Remedies

 

Section 6.4

Effect of Waivers of Default

 

Section 6.5

No Accord and Satisfaction

 

Section 6.6

Cumulative Remedies

 

Section 6.7 [a05-18080_1ex10d2.htm#Section6_7LandlordsRightToSelfHel_154803]

Landlord’s Right to Self Help
[a05-18080_1ex10d2.htm#Section6_7LandlordsRightToSelfHel_154803]

 

Section 6.8 [a05-18080_1ex10d2.htm#Section6_8SecurityDeposit__154810]

Security Deposit [a05-18080_1ex10d2.htm#Section6_8SecurityDeposit__154810]

 

 

 

 

ARTICLE VII     HOLDING OVER
[a05-18080_1ex10d2.htm#ArticleviiHoldingOver_154835]

 

 

 

 

ARTICLE VIII    RIGHTS OF MORTGAGEE
[a05-18080_1ex10d2.htm#ArticleviiiRightsOfMortgagee_154838]

 

Section 8.1 [a05-18080_1ex10d2.htm#Section8_1DefinitionOfMortgage_154842]

Definition of Mortgage
[a05-18080_1ex10d2.htm#Section8_1DefinitionOfMortgage_154842]

 

Section 8.2 [a05-18080_1ex10d2.htm#Section8_2LeaseSubordinateSuperio_154850]

Lease Subordinate Superior
[a05-18080_1ex10d2.htm#Section8_2LeaseSubordinateSuperio_154850]

 

Section 8.3 [a05-18080_1ex10d2.htm#Section8_3MortgageeRightToCure_154924]

Mortgagee Right to Cure
[a05-18080_1ex10d2.htm#Section8_3MortgageeRightToCure_154924]

 

 

 

 

ARTICLE IX    LIMITATIONS OF LANDLORD’S LIABILITY
[a05-18080_1ex10d2.htm#ArticleixLimitationsOfLandlordsLi_154936]

 

Section 9.1 [a05-18080_1ex10d2.htm#Section9_1Limitation__154941]

Limitation. [a05-18080_1ex10d2.htm#Section9_1Limitation__154941]

 

Section 9.2 [a05-18080_1ex10d2.htm#Section9_2SaleOfProperty_154946]

Sale of Property [a05-18080_1ex10d2.htm#Section9_2SaleOfProperty_154946]

 

Section 9.3 [a05-18080_1ex10d2.htm#Section9_3NoPersonalLiability_InT_154951]

No Personal Liability
[a05-18080_1ex10d2.htm#Section9_3NoPersonalLiability_InT_154951]

 

Section 9.4 [a05-18080_1ex10d2.htm#Section9_4LimitationOnDamages_155136]

Limitation on Damages
[a05-18080_1ex10d2.htm#Section9_4LimitationOnDamages_155136]

 

 

 

 

ARTICLE X     GENERAL PROVISIONS
[a05-18080_1ex10d2.htm#ArticlexGeneralProvisions_155139]

 

Section 10.1 [a05-18080_1ex10d2.htm#Section10_1LandlordsCovenantOfQui_155142]

Landlord’s Covenant of Quiet Enjoyment; Title
[a05-18080_1ex10d2.htm#Section10_1LandlordsCovenantOfQui_155142]

 

Section 10.2 [a05-18080_1ex10d2.htm#Section10_2NoPartnershipOrJointVe_155144]

No Partnership or Joint Venture
[a05-18080_1ex10d2.htm#Section10_2NoPartnershipOrJointVe_155144]

 

Section 10.3 [a05-18080_1ex10d2.htm#Section10_3Brokerage_155147]

Brokerage [a05-18080_1ex10d2.htm#Section10_3Brokerage_155147]

 

Section 10.4 [a05-18080_1ex10d2.htm#Section10_4EstoppelCertificate_155150]

Estoppel Certificate
[a05-18080_1ex10d2.htm#Section10_4EstoppelCertificate_155150]

 

Section 10.5 [a05-18080_1ex10d2.htm#Section10_5PrevailingParty_155232]

Prevailing Party [a05-18080_1ex10d2.htm#Section10_5PrevailingParty_155232]

 

Section 10.6 [a05-18080_1ex10d2.htm#Section10_6Notice_155234]

Notice [a05-18080_1ex10d2.htm#Section10_6Notice_155234]

 

Section 10.7 [a05-18080_1ex10d2.htm#Section10_7NoticeOfLease_155659]

Notice of Lease [a05-18080_1ex10d2.htm#Section10_7NoticeOfLease_155659]

 

Section 10.8 [a05-18080_1ex10d2.htm#Section10_8PartialInvalidity_155704]

Partial Invalidity [a05-18080_1ex10d2.htm#Section10_8PartialInvalidity_155704]

 

Section 10.9 [a05-18080_1ex10d2.htm#Section10_9Gender_155715]

Gender [a05-18080_1ex10d2.htm#Section10_9Gender_155715]

 

Section 10.10 [a05-18080_1ex10d2.htm#Section10_10BindAndInure_155717]

Bind and Inure [a05-18080_1ex10d2.htm#Section10_10BindAndInure_155717]

 

Section 10.11 [a05-18080_1ex10d2.htm#Section10_11EntireAgreement_155719]

Entire Agreement [a05-18080_1ex10d2.htm#Section10_11EntireAgreement_155719]

 

Section 10.12 [a05-18080_1ex10d2.htm#Section10_12ApplicableLaw_155722]

Applicable Law [a05-18080_1ex10d2.htm#Section10_12ApplicableLaw_155722]

 

Section 10.13 [a05-18080_1ex10d2.htm#Section10_13Headings_155724]

Headings [a05-18080_1ex10d2.htm#Section10_13Headings_155724]

 

Section 10.14 [a05-18080_1ex10d2.htm#Section10_14NotAnOffer_155726]

Not An Offer [a05-18080_1ex10d2.htm#Section10_14NotAnOffer_155726]

 

Section 10.15 [a05-18080_1ex10d2.htm#Section10_15TimeIsOfTheEssence_155729]

Time Is of the Essence
[a05-18080_1ex10d2.htm#Section10_15TimeIsOfTheEssence_155729]

 

Section 10.16 [a05-18080_1ex10d2.htm#Section10_16MultipleCounterparts_155731]

Multiple Counterparts
[a05-18080_1ex10d2.htm#Section10_16MultipleCounterparts_155731]

 

Section 10.17 [a05-18080_1ex10d2.htm#Section10_17WaiverOfJuryTrial_155742]

Waiver of Jury Trial
[a05-18080_1ex10d2.htm#Section10_17WaiverOfJuryTrial_155742]

 

 

ii

--------------------------------------------------------------------------------


 

LEASE

 


ARTICLE I
REFERENCE DATA

 

Section 1.1                                      Subjects Referred To.

 

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the following data.

 

DATE:

October 18, 2005

 

 

LANDLORD:

Intercontinental Fund III 830 Winter Street LLC

 

 

TENANT:

PRAECIS PHARMACEUTICALS INCORPORATED

 

 

PREMISES:

Approximately 65,464 rentable square feet of space located (1) on the first
floor of the South wing of the Building (inclusive of an approximately 225
square foot NMR Room), (2) on the first, second and third floors of the West
wing of the Building, and (3) in the basement of the Building.

 

 

LAND:

The land in Waltham, Middlesex County, Massachusetts, as more particularly
described in Exhibit A attached hereto and made a part hereof, together with any
rights appurtenant thereto.

 

 

PROPERTY:

The Land and all of the buildings and improvements now or hereafter located
thereon.

 

 

BUILDING:

The existing three (3) story building located on the Land.

 

 

BUILDING RENTABLE AREA:

As of the Commencement Date, 179,855 square feet.

 

 

COMMENCEMENT DATE:

October 18, 2005.

 

 

TERM:

Commencing on the Commencement Date and expiring at the close of the day on
October 31, 2010, subject to extension as provided herein.

 

--------------------------------------------------------------------------------


 

BASE RENT:

Base Rent for the Premises shall be:

 

 

 

Time Period

 

Annual Rent

 

Monthly Installment

 

 

 

 

 

 

 

 

 

Commencement Date – October 31, 2007

 

$

2,127,580

 

$

177,298.33

 

 

 

 

 

 

 

 

 

 

 

November 1, 2007 – October 31, 2010

 

$

2,291,240

 

$

190,936.66

 

 

 

PERMITTED USES:

See Section 4.1.

 

 

TENANT’S
PROPORTIONATE SHARE:

Tenant’s Proportionate Share at any time shall be calculated by dividing the
total rentable area of the Premises (65,464 s.f.) at such time by the Building
Rentable Area (179,855 s.f.).  It is hereby agreed that as of the Commencement
Date of this Lease Tenant’s Proportionate Share shall be equal to thirty-six and
four tenths of a percent (36.4%).  However, Tenant’s Proportionate Share of Lab
Dedicated Expenses (as defined in Section 3.4.2(e) shall be as determined in
accordance with the terms of Section 3.4.2(e)).

 

 

LETTER OF CREDIT:

A Letter of Credit as security for Tenant’s performance of its obligations under
this Lease, in the amount of Seven Hundred and Ten Thousand Dollars ($710,000)
to be held subject to the terms and conditions of Section 6.8 and subject to
reduction as provided in Section 6.8.

 

Section 1.2                                      Exhibits.  The exhibits listed
below are attached hereto and incorporated in this Lease by reference and are to
be construed as a part of this Lease:

 

Exhibit A:

 

Legal Description

Exhibit B:

 

Site Plan

Exhibit C:

 

Exclusions from Operating Expenses

Exhibit D:

 

Fixtures Tenant May Remove at End of Term

Exhibit E:

 

Form of SNDA

Exhibit F:

 

Form of Letter of Credit

Exhibit G:

 

Tenant-Provided Services

 


ARTICLE II
PREMISES AND TERM

 

Section 2.1                                      Premises and Term.  Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord the Premises,
subject to and with the benefit of the terms, covenants,

 

2

--------------------------------------------------------------------------------


 

conditions and provisions of this Lease, for the Term unless sooner terminated
as provided herein.

 

Tenant shall have, as appurtenant to the Premises:  (a) the non-exclusive right
to use, and permit its invitees to use in common with Landlord and others, the
elevators, walkways, access roads, and driveways necessary for access to the
Premises and the parking areas, loading areas, pedestrian sidewalks, landscaped
areas, trash enclosures, recreation areas and other areas and facilities, if
any, which are located on the Land and designated by Landlord from time to time
for the non-exclusive use of tenants and other occupants of the Building or
improvements on the Land (the “Common Areas”); and (b) during any period of time
that, pursuant to any of Sections 3.6.6, 3.6.7 or 3.6.8, Tenant (rather than
Landlord) is providing the contemplated services, Tenant shall additionally have
the exclusive right to use the following areas in, on or about the Building
(together with the associated equipment) which are located outside of the
Premises:  (A) the Cafeteria, (B) two (2) roof-top RTU units that serve the
vivarium located within the Premises, and the roof area and related HVAC systems
associated therewith, which roof-top area is shown on Exhibit B attached hereto,
(C) the liquid Nitrogen tank and Carbon Dioxide cylinders and their respective
distribution systems, and the areas associated therewith, located in the
basement of the Building, (D) the General pH System and the area associated
therewith located in the basement of the Building, (E) the RODI Water system,
vacuum pumps, automatic temperature control (ATC) compressor and lab compressed
air system and the areas associated therewith, each of which is located in the
basement of the Building, (F) the Mo flo laser and Nitrogen generator and
compressor and the area associated therewith, each of which is located in the
basement of the Building, and (G) the standby 910KW generator located outside
of, but adjacent to, the Building and the area associated therewith.

 

At any such time that Landlord has assumed responsibility for providing any of
the services that require control of any of the areas described in
clause (B) above, then Landlord’s obligations shall, during such times, include
the delivery of such services, and consequently, since Landlord will during such
times require control of such areas and equipment, Landlord shall have exclusive
use thereof for such purpose, and they shall not be considered exclusive use
areas and equipment under said clause (B).

 

Section 2.2                                      Parking.  During the Term,
Tenant shall have the right to use, on a nonexclusive, unreserved basis, two and
eight tenths (2.8) parking spaces per 1,000 rentable square feet of space leased
by Tenant during the Term, with such spaces to be allocated between the
structured garage parking facility and outdoor common lot in a manner whereby
Tenant shall have use of at least the Tenant’s Proportionate Share percentage of
parking spaces located in the structured garage parking.

 

Section 2.3                                      Acceptance of Premises.

 


2.3.1                        STATUS OF THE PREMISES.  TENANT ACKNOWLEDGES: THAT
LANDLORD HAS ACQUIRED THE FEE INTEREST IN THE PREMISES FROM 830 WINTER STREET,
LLC, AN AFFILIATE OF TENANT, AS OF THE DATE HEREOF; THAT PRIOR TO THE DATE
HEREOF, TENANT WAS AND THAT TENANT CURRENTLY REMAINS IN POSSESSION OF THE
PREMISES; AND THAT TENANT HAS EXAMINED THE PREMISES, IS FAMILIAR WITH THE
PHYSICAL CONDITION OF THE PREMISES AND IS LEASING THE SAME IN “AS IS”
CONDITION.  LANDLORD HAS NOT MADE AND DOES NOT MAKE ANY REPRESENTATIONS OR
WARRANTIES AS TO THE PHYSICAL CONDITION, EXPENSES,

 

3

--------------------------------------------------------------------------------


 


OPERATION AND MAINTENANCE, ZONING, STATUS OF TITLE, THE USE UNDER APPLICABLE LAW
THAT MAY BE MADE OF THE PREMISES OR ANY OTHER MATTER OR THING AFFECTING OR
RELATED TO THE PREMISES.  NOTWITHSTANDING THE FOREGOING, LANDLORD IS RESPONSIBLE
FOR ENSURING COMPLIANCE WITH ALL APPLICABLE GOVERNMENTAL LAWS, RULES AND
REGULATIONS AT THE BUILDING EXCEPT AS SET FORTH BELOW.  TENANT SHALL, IN ITS USE
OF THE PREMISES, COMPLY WITH THE REQUIREMENTS OF ALL APPLICABLE GOVERNMENTAL
LAWS, RULES AND REGULATIONS.


 

2.3.2                        Landlord’s Demising Work.  Notwithstanding the
above Section 2.3.1, Landlord will undertake, at its sole cost and expense, all
work necessary to convert the Building into a multi-tenant building.  Such work
shall include creating demising walls to separate the Premises from the
remaining portions of the Building, separate base building systems (including,
without limitation, creation of the Premises pH System as further described in
Section 3.6.8 hereinbelow) and undertake all other work necessary for such a
multi-tenant conversion (the “Building Conversion Work”).  Landlord agrees that
there shall be no interruption of or material interference with Tenant’s conduct
of business and operations in the Premises as a result of the Building
Conversion Work.  Landlord agrees and warrants that it will conduct such
Building Conversion Work at times and in a manner that is responsive to and
respectful of Tenant’s use requirements, with special consideration to Tenant’s
operations in the laboratory space located within the Premises.  Such
accommodations by Landlord shall include, but not be limited to, conducting work
on an after-hours or overtime basis if necessary, installing special vibration
reducing materials, or any other such steps as Tenant may reasonably request.

 

Section 2.4                                      Option to Extend.

 


2.4.1                        EXTENSION TERMS.  PROVIDED THAT, AT THE TIME OF
EACH SUCH EXERCISE AND AT THE TIME THAT EACH EXTENDED TERM (AS HEREINAFTER
DEFINED) WOULD COMMENCE (EACH AN “EXTENSION TERM COMMENCEMENT DATE”), (I) THIS
LEASE IS IN FULL FORCE AND EFFECT, AND (II) NO EVENT OF DEFAULT OF TENANT SHALL
HAVE OCCURRED AND BE CONTINUING, TENANT SHALL HAVE THE RIGHT AND OPTION TO
EXTEND THE TERM FOR THREE (3) EXTENDED TERMS OF FIVE (5) YEARS EACH (EACH, AN
“EXTENDED TERM”) BY GIVING WRITTEN NOTICE TO LANDLORD NOT LATER THAN TWELVE (12)
MONTHS PRIOR TO THE LAST DAY OF THE TERM OR THE APPLICABLE EXTENDED TERM, AS
APPLICABLE.  THE GIVING OF SUCH NOTICE OF EXTENSION BY TENANT SHALL
AUTOMATICALLY EXTEND THE TERM FOR THE EXTENDED TERM, AND NO INSTRUMENT OF
RENEWAL OR EXTENSION NEED BE EXECUTED.  IN THE EVENT THAT TENANT FAILS TIMELY TO
GIVE SUCH NOTICE TO LANDLORD, THIS LEASE SHALL AUTOMATICALLY TERMINATE AT THE
END OF THE INITIAL TERM, AND TENANT SHALL HAVE NO FURTHER OPTION TO EXTEND THE
TERM OF THIS LEASE.  THE EXTENDED TERM SHALL COMMENCE ON THE DAY IMMEDIATELY
SUCCEEDING THE EXPIRATION DATE OF THE INITIAL TERM.  TENANT SHALL HAVE NO
FURTHER OPTION TO EXTEND THE TERM BEYOND THE EXTENDED TERMS PROVIDED FOR IN THIS
SECTION 2.4.  THE EXTENDED TERM SHALL OTHERWISE BE ON ALL THE TERMS AND
CONDITIONS OF THIS LEASE, EXCEPT THAT THE MONTHLY BASE RENT PAYABLE UNDER THIS
LEASE SHALL BE 95% OF THE FAIR MARKET VALUE OF LABORATORY/OFFICE SPACE OF
SIMILAR AGE AND FINISH IN THE WALTHAM MARKET TAKING INTO ACCOUNT ALL RELEVANT
FACTORS, INCLUDING WITHOUT LIMITATION, IMPROVEMENT ALLOWANCES OR RENT
CONCESSIONS GRANTED IN CONNECTION WITH SUCH OTHER LEASES (THE “FAIR MARKET
RENTAL VALUE”), PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY LEASEHOLD
IMPROVEMENT MADE BY TENANT FOLLOWING THE COMMENCEMENT DATE EVER BE CONSIDERED IN
ANY VALUATION OF THE FAIR MARKET VALUE OF THE SPACE.

 

4

--------------------------------------------------------------------------------


 


2.4.2                        WITHIN THIRTY (30) DAYS AFTER RECEIVING TENANT’S
NOTICE EXTENDING THE TERM OF THIS LEASE PURSUANT TO SECTION 2.4.1 ABOVE,
LANDLORD SHALL PROVIDE TENANT WITH LANDLORD’S GOOD FAITH ESTIMATE OF 95% OF THE
FAIR MARKET RENTAL VALUE OF THE PREMISES FOR THE EXTENDED TERM.  IF TENANT IS
UNWILLING TO ACCEPT LANDLORD’S ESTIMATE OF THE FAIR MARKET RENTAL VALUE AS SET
FORTH IN LANDLORD’S NOTICE REFERRED TO ABOVE, AND THE PARTIES ARE UNABLE TO
REACH AGREEMENT THEREON WITHIN THIRTY (30) DAYS AFTER THE DELIVERY OF SUCH
NOTICE BY LANDLORD, THEN EITHER PARTY MAY SUBMIT THE DETERMINATION OF THE FAIR
MARKET RENTAL VALUE OF THE PREMISES TO ARBITRATION BY GIVING NOTICE TO THE OTHER
PARTY NAMING THE INITIATING PARTY’S ARBITRATOR WITHIN TEN (10) DAYS AFTER THE
EXPIRATION OF SUCH THIRTY (30) DAY PERIOD.  WITHIN FIFTEEN (15) DAYS AFTER
RECEIVING A NOTICE OF INITIATION OF ARBITRATION, THE RESPONDING PARTY SHALL
APPOINT ITS OWN ARBITRATOR BY NOTIFYING THE INITIATING PARTY OF THE RESPONDING
PARTY’S APPRAISER.  IF THE SECOND ARBITRATOR SHALL NOT HAVE BEEN SO APPOINTED
WITHIN SUCH FIFTEEN (15) DAY PERIOD, THE FAIR MARKET RENTAL VALUE OF THE
PREMISES SHALL BE DETERMINED BY THE INITIATING PARTY’S ARBITRATOR.  IF THE
SECOND ARBITRATOR SHALL HAVE BEEN SO APPOINTED, THE TWO ARBITRATORS THUS
APPOINTED SHALL, WITHIN FIFTEEN (15) DAYS AFTER THE RESPONDING PARTY’S NOTICE OF
APPOINTMENT OF THE SECOND ARBITRATOR, APPOINT A THIRD ARBITRATOR.  IF THE TWO
INITIAL ARBITRATOR ARE UNABLE TIMELY TO AGREE ON THE THIRD ARBITRATOR, THEN
EITHER MAY, ON BEHALF OF BOTH, REQUEST SUCH APPOINTMENT BY THE BOSTON OFFICE OF
JAMS INC., OR ITS SUCCESSOR, OR, ON ITS FAILURE, REFUSAL OR INABILITY TO ACT, BY
A COURT OF COMPETENT JURISDICTION.  WITHIN FIFTEEN (15) DAYS AFTER THE
APPOINTMENT OF THE THIRD ARBITRATOR, THE THREE ARBITRATORS SHALL DETERMINE THE
FAIR MARKET RENTAL VALUE OF THE PREMISES AND GIVE NOTICE THEREOF TO THE PARTIES
HERETO, AND THE ARBITRATORS’ DETERMINATION SHALL BE BINDING UPON THE PARTIES. 
ALL ARBITRATORS SHALL BE APPRAISERS OR OTHER QUALIFIED REAL ESTATE PROFESSIONALS
WHO ARE INDEPENDENT FROM THE PARTIES WHO HAVE HAD AT LEAST TEN (10) YEARS
COMMERCIAL REAL ESTATE EXPERIENCE IN THE GREATER BOSTON AREA AND SIGNIFICANT
EXPERIENCE DEALING WITH THE LABORATORY SPACE SUB-MARKET.  EACH PARTY SHALL PAY
THE FEES OF ITS OWN APPRAISER, AND THE FEES OF THE THIRD APPRAISER SHALL BE
SHARED EQUALLY BY THE PARTIES.


 

Section 2.5                                      Expansion Option.

 


2.5.1                        SUBJECT TO THE TERMS AND CONDITIONS OF THIS
SECTION 2.5, FROM AND AFTER THE INITIAL LEASING OF THE BUILDING TO THIRD-PARTIES
BY LANDLORD, BEFORE LANDLORD LEASES ANY AVAILABLE SPACE (AS DEFINED BELOW) OTHER
THAN TO TENANT, LANDLORD WILL FIRST OFFER SUCH AVAILABLE SPACE TO TENANT FOR
LEASE, BY WRITTEN NOTICE TO TENANT (“LANDLORD’S OFFER NOTICE”).  AS USED IN THIS
SECTION 2.5, “AVAILABLE SPACE” SHALL MEAN AND REFER TO OFFICE OR LABORATORY
SPACE IN THE BUILDING, WHICH FROM TIME TO TIME DURING THE TERM WILL BECOME
AVAILABLE FOR LEASE AFTER THE THEN EXISTING TENANT THEREOF HAS HAD ITS LEASE
EXPIRE WITHOUT EXTENDING OR RENEWING SUCH LEASE, OR SUCH LEASE HAS OTHERWISE
BEEN TERMINATED, PROVIDED THAT NO SPACE SHALL CONSTITUTE AVAILABLE SPACE
HEREUNDER UNLESS AND UNTIL ANY RIGHTS OF OTHER TENANTS IN THE BUILDING AS OF THE
DATE OF THIS LEASE TO EXPAND THE PREMISES UNDER SUCH LEASES, INCLUDING, WITHOUT
LIMITATION, ANY RIGHTS OF FIRST OFFER, HAVE BEEN REFUSED OR DEEMED WAIVED BY
SUCH TENANTS.  LANDLORD’S OFFER NOTICE SHALL SPECIFY THE LOCATION AND RENTABLE
AREA OF THE AVAILABLE SPACE AND LANDLORD’S ESTIMATE OF THE FAIR MARKET RENTAL
VALUE FOR THE AVAILABLE SPACE.  FAIR MARKET RENTAL VALUE OF SUCH AVAILABLE SPACE
FOR SUCH TERM SHALL BE CALCULATED IN THE SAME MANNER AS THE FAIR MARKET RENTAL
VALUE IS CALCULATED UNDER SECTION 2.4.2.  TENANT WILL NOTIFY LANDLORD, WITHIN
THIRTY (30) DAYS OF LANDLORD’S OFFER NOTICE, THAT (I) TENANT ELECTS TO LEASE THE
AVAILABLE SPACE ON THE SAME TERMS AS ARE SET FORTH IN THIS LEASE, EXCEPT WITH
REGARD TO THE BASE RENT, WHICH SHALL BE THE FAIR MARKET RENTAL VALUE SET FORTH
IN LANDLORD’S OFFER NOTICE, OR (II) TENANT ELECTS TO LEASE THE AVAILABLE SPACE,
BUT THAT TENANT DISPUTES LANDLORD’S DETERMINATION OF FAIR MARKET RENTAL VALUE
SET FORTH IN LANDLORD’S OFFER

 

5

--------------------------------------------------------------------------------


 


NOTICE; OR (III) TENANT REJECTS LANDLORD’S OFFER.  IF TENANT ELECTS TO LEASE THE
AVAILABLE SPACE, BUT DISPUTES LANDLORD’S DETERMINATION OF LANDLORD’S FAIR MARKET
RENTAL VALUE FOR THE AVAILABLE SPACE, AND THE PARTIES DO NOT AGREE ON THE FAIR
MARKET RENTAL VALUE WITHIN THIRTY (30) DAYS AFTER DELIVERY OF SUCH NOTICE FROM
TENANT, THEN EITHER PARTY MAY INITIATE THE ARBITRATION PROCEDURE SET FORTH IN
SECTION 2.4.2 BY GIVING NOTICE TO THE OTHER WITHIN AN ADDITIONAL THIRTY (30)
DAYS AFTER THE END OF SUCH THIRTY (30) DAY PERIOD.  IF TENANT HAS ACCEPTED
LANDLORD’S TERMS FOR THE AVAILABLE SPACE, OR UPON DETERMINATION OF THE FAIR
MARKET RENTAL VALUE THROUGH ARBITRATION, LANDLORD AND TENANT SHALL EXECUTE AN
AMENDMENT TO THIS LEASE INCORPORATING THE AVAILABLE SPACE INTO THE PREMISES ON
THE SAME TERMS AS ARE SET FORTH IN THIS LEASE, EXCEPT WITH REGARD TO THE BASE
RENT, WHICH SHALL BE THE FAIR MARKET RENTAL VALUE SET FORTH IN LANDLORD’S OFFER
NOTICE, WITHIN TEN (10) DAYS, BUT FAILURE OF THE PARTIES TO EXECUTE SUCH AN
AMENDMENT SHALL HAVE NO EFFECT ON THE EFFECTIVENESS OF THE EXPANSION OF THE
PREMISES TO INCLUDE THE AVAILABLE SPACE AND THE ECONOMIC TERMS ASSOCIATED
THEREWITH, AS SET FORTH ABOVE.  IF TENANT REJECTS LANDLORD’S OFFER, OR FAILS TO
NOTIFY LANDLORD WITHIN SAID THIRTY (30) DAY PERIOD THAT TENANT INTENDS TO LEASE
SUCH AVAILABLE SPACE, LANDLORD SHALL BE ENTITLED TO LEASE SUCH AVAILABLE SPACE
TO ANY THIRD PARTY ON SUCH TERMS AND CONDITIONS AND FOR SUCH RENT AS LANDLORD
DETERMINES IN ITS SOLE DISCRETION.


 


2.5.2                        NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS
SECTION 2.5 OR ANY OTHER PROVISION OF THIS LEASE, TENANT’S RIGHT TO EXPAND THE
PREMISES TO INCLUDE ANY AVAILABLE SPACE IS CONDITIONED UPON (WHICH CONDITION MAY
BE WAIVED BY LANDLORD IN ITS SOLE DISCRETION) THE ABSENCE, ON THE DATE TENANT
NOTIFIES LANDLORD THAT IT ELECTS TO LEASE AVAILABLE SPACE AND ON THE DATE THAT
WOULD OTHERWISE BE THE DATE UPON WHICH THE AVAILABLE SPACE IS INCORPORATED INTO
THE PREMISES, OF ANY DEFAULT UNDER THIS LEASE BY TENANT AFTER ANY APPLICABLE
NOTICE AND OPPORTUNITY TO CURE.


 

Section 2.6                                      Time of Essence.  Time shall be
of the essence with respect to Sections 2.4 and 2.5.

 


ARTICLE III
RENT; CERTAIN OPERATING COSTS; REPAIR AND MAINTENANCE

 

Section 3.1                                      Base Rent; Additional Rent. 
Base Rent at the rates set forth in Section 1.1 shall be payable in advance on
the first day of each calendar month during the Term to Landlord without setoff
or deduction (except as otherwise expressly provided herein) at the address set
forth herein for notices or such other address as Landlord may thereafter
specify by notice to Tenant.  Base Rent for any partial month at the beginning
or end of the Term shall be pro-rated.  All amounts payable by Tenant to
Landlord under this Lease other than Base Rent shall constitute “Additional
Rent” and shall be paid without setoff or deduction (except as otherwise
expressly provided herein).  “Rent” shall mean Base Rent and Additional Rent.

 

Section 3.2                                      Late Payments.

 


3.2.1                        INTEREST.  IF TENANT FAILS TO MAKE ANY PAYMENT OF
RENT ON OR BEFORE THE DATE DUE, THEN AT LANDLORD’S OPTION, WITHOUT NOTICE AND IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES OF LANDLORD, TENANT SHALL PAY UPON
DEMAND TO LANDLORD AS ADDITIONAL RENT INTEREST THEREON AT AN ANNUAL RATE EQUAL
TO TWELVE PERCENT (12%) PER ANNUM (THE “DEFAULT RATE”).  THE INTEREST AT THE

 

6

--------------------------------------------------------------------------------


 


DEFAULT RATE PROVIDED FOR BY THIS SUBSECTION 3.2.1 SHALL NOT APPLY TO ANY LATE
PAYMENT OF RENT PROVIDED THAT SUCH PAYMENT IS NOT MORE THAN FIVE (5) DAYS PAST
DUE.


 


3.2.2                        LATE CHARGE.  IN ADDITION TO ANY INTEREST DUE ON
OVERDUE RENT PURSUANT TO SUBSECTION 3.2.1, IF ANY PAYMENT OF BASE RENT OR
REGULARLY SCHEDULED PAYMENT OF ADDITIONAL RENT IS NOT PAID BEFORE, ON OR WITHIN
FIVE (5) DAYS AFTER THE DATE DUE, SUCH LATE PAYMENT SHALL BE SUBJECT TO A LATE
CHARGE EQUAL TO FOUR PERCENT (4%) OF SUCH LATE PAYMENT.

 

Section 3.3                                      Real Estate Taxes.

 


3.3.1                        TAX YEAR AND TAXES.  “TAX YEAR” SHALL MEAN A TWELVE
MONTH PERIOD COMMENCING ON JULY 1 AND FALLING WHOLLY OR PARTIALLY WITHIN THE
TERM, AND “TAXES” SHALL MEAN (A) ALL AD VALOREM REAL ESTATE TAXES, ASSESSMENTS
(SPECIAL OR OTHERWISE), LEVIES, FEES AND ALL OTHER GOVERNMENT LEVIES, EXACTIONS
AND CHARGES OF EVERY KIND AND NATURE, GENERAL AND SPECIAL, ORDINARY AND
EXTRAORDINARY, FORESEEN AND UNFORESEEN, WHICH ARE, AT ANY TIME PRIOR TO OR
DURING THE TERM, IMPOSED OR LEVIED UPON OR ASSESSED AGAINST (I) THE PREMISES OR
ANY PORTION THEREOF, OR (II) THE LAND (INCLUDING COMMON AREAS), AND
(B) LANDLORD’S REASONABLE EXPENSES OF ANY PROCEEDING TO CONTEST, DETERMINE OR
REDUCE ANY OF THE FOREGOING ITEMS INCLUDED IN TAXES, BUT THE AMOUNT OF SPECIAL
TAXES OR SPECIAL ASSESSMENTS INCLUDED IN TAXES SHALL BE LIMITED TO THE AMOUNT OF
THE INSTALLMENT (PLUS ANY INTEREST, OTHER THAN PENALTY INTEREST, PAYABLE
THEREON) OF SUCH SPECIAL TAX OR SPECIAL ASSESSMENT REQUIRED TO BE PAID DURING
THE YEAR IN RESPECT OF WHICH SUCH TAXES ARE BEING DETERMINED.  THERE SHALL BE
EXCLUDED FROM TAXES (X) ALL TAXES ASSESSED ON BUILDINGS LOCATED ON ANY PORTION
OF THE LAND OTHER THAN THE BUILDING, AND (Y) ALL INCOME, ESTATE, SUCCESSION,
INHERITANCE AND TRANSFER TAXES OF LANDLORD; PROVIDED, HOWEVER, THAT IF AT ANY
TIME DURING THE TERM THE PRESENT SYSTEM OF AD VALOREM TAXATION OF REAL PROPERTY
SHALL BE CHANGED SO THAT A CAPITAL LEVY, FRANCHISE, INCOME, PROFITS, SALES,
RENTAL, USE AND OCCUPANCY, OR OTHER TAX OR CHARGE SHALL (A) IN WHOLE OR IN PART
BE SUBSTITUTED FOR SUCH AD VALOREM TAX OR (B) BE IMPOSED SOLELY ON OR WITH
RESPECT TO REAL PROPERTY OR THE INCOME GENERATED THEREBY, AND, IN EITHER CASE,
BE LEVIED AGAINST, OR BE PAYABLE BY, LANDLORD WITH RESPECT TO THE PREMISES OR
ANY PORTION THEREOF, SUCH TAX OR CHARGE SHALL BE INCLUDED IN THE TERM “TAXES”
FOR THE PURPOSES OF THIS ARTICLE.


 


3.3.2                        PAYMENT OF TAXES.  BEGINNING ON THE COMMENCEMENT
DATE, TENANT SHALL PAY TO LANDLORD FOR EACH TAX YEAR, AS ADDITIONAL RENT, AN
AMOUNT EQUAL TO TENANT’S PROPORTIONATE SHARE OF THE TAXES.  SUCH AMOUNT SHALL BE
APPORTIONED (I) TO ACCOUNT FOR ANY ADJUSTMENT IN TENANT’S PROPORTIONATE SHARE
DURING ANY TAX YEAR, AND (II) FOR ANY PARTIAL TAX YEAR THAT FALLS IN ANY PORTION
OF THE TERM.  ESTIMATED PAYMENTS BY TENANT ON ACCOUNT OF TAXES SHALL BE MADE ON
THE FIRST DAY OF EACH AND EVERY CALENDAR MONTH DURING THE TERM OF THIS LEASE, IN
THE FASHION HEREIN PROVIDED FOR THE PAYMENT OF BASE RENT.  PROMPTLY AFTER
RECEIPT BY LANDLORD OF BILLS FOR SUCH TAXES, LANDLORD SHALL PROVIDE COPIES OF
SUCH BILLS TO TENANT ALONG WITH LANDLORD’S ALLOCATION OF THE TAXES AND
LANDLORD’S COMPUTATION OF TENANT’S PAYMENT ON ACCOUNT THEREOF.  IF ESTIMATED
PAYMENTS THERETOFORE MADE BY TENANT FOR THE TAX YEAR COVERED BY SUCH BILLS
EXCEED THE REQUIRED PAYMENT ON ACCOUNT THEREOF FOR SUCH TAX YEAR, LANDLORD SHALL
PROMPTLY REFUND SUCH OVERPAYMENT TO TENANT (LESS ANY AMOUNT THEN OWED TO
LANDLORD BY TENANT UNDER THIS LEASE, IN WHICH CASE LANDLORD PROMPTLY SHALL
NOTIFY TENANT OF SUCH OFFSET ); BUT IF THE REQUIRED PAYMENTS ON ACCOUNT THEREOF
FOR SUCH TAX YEAR ARE GREATER THAN ESTIMATED PAYMENTS THERETOFORE MADE ON
ACCOUNT THEREOF FOR SUCH TAX YEAR, TENANT SHALL PAY THE DIFFERENCE TO LANDLORD
WITHIN THIRTY (30) DAYS AFTER BEING SO ADVISED BY LANDLORD, AND THE OBLIGATION
TO MAKE SUCH REFUND OR PAYMENT FOR

 

7

--------------------------------------------------------------------------------


 


ANY PERIOD WITHIN THE TERM SHALL SURVIVE EXPIRATION OF THE TERM.  EXCEPT FOR THE
FOREGOING RECONCILIATION ON ACCOUNT OF TAXES FOR TENANT’S ESTIMATED PAYMENTS,
TENANT SHALL NOT BE LIABLE TO LANDLORD TO PAY ANY TAXES FIRST BILLED TO TENANT
BY LANDLORD MORE THAN ONE YEAR AFTER THE END OF THE FISCAL YEAR IN WHICH
LANDLORD RECEIVED A FINAL BILL THEREFOR.


 


3.3.3                        REFUND SHARING.  IF LANDLORD SHALL RECEIVE ANY TAX
REFUND OR REIMBURSEMENT OF TAXES OF WHICH TENANT PAID A SHARE UNDER THIS LEASE,
THEN OUT OF ANY BALANCE REMAINING THEREOF AFTER DEDUCTING LANDLORD’S REASONABLE
EXPENSES IN OBTAINING SUCH REFUND NOT PREVIOUSLY INCLUDED IN SUCH TAXES AS
PROVIDED ABOVE AND ANY OTHER AMOUNTS THEN DUE AND OWING BY TENANT UNDER THIS
LEASE, LANDLORD SHALL PAY TO TENANT, A PORTION OF SUCH REFUND OR REIMBURSEMENT
OR SUM IN LIEU THEREOF (APPORTIONED IF SUCH REFUND IS FOR A TAX YEAR A PORTION
OF WHICH FALLS OUTSIDE THE APPLICABLE TERM) THAT BEARS THE SAME PROPORTION TO
THE ENTIRE REFUND OR REIMBURSEMENT AS THE PORTION OF THE TAXES AS TO WHICH THE
REFUND OR REIMBURSEMENT WAS OBTAINED THAT WERE PAID BY TENANT BEARS TO THE
ENTIRE AMOUNT OF SUCH TAXES.


 


3.3.4                        ABATEMENT INITIATED BY TENANT.  TENANT MAY FROM
TIME TO TIME (BUT NOT MORE FREQUENTLY THAN ONCE A YEAR) REQUEST THAT A REAL
ESTATE TAX ABATEMENT BE SOUGHT ON THE TAX PARCEL(S) ON WHICH THE PREMISES AND
THE LAND ARE LOCATED, WHEREUPON LANDLORD SHALL EITHER (A) PROSECUTE A CONTEST OF
THE TAX AND ASSESSMENT BASIS OF SUCH TAX PARCEL(S) AND THE TAXES AND ASSESSMENT
LEVIED THEREON, OR (B) PERMIT TENANT TO CONTEST ON BEHALF OF LANDLORD THE TAX
AND ASSESSMENT BASIS OF THE TAX PARCEL(S) ON WHICH THE PREMISES AND THE LAND ARE
LOCATED AND THE TAXES AND ASSESSMENTS LEVIED THEREON.  IN THE EVENT LANDLORD
MAKES THE ELECTION DESCRIBED IN CLAUSE (B) ABOVE AND TENANT PERFORMS SUCH
CONTEST, THEN TENANT (I) SHALL PAY ALL COSTS AND EXPENSES IN CONNECTION
THEREWITH, (II) SHALL KEEP LANDLORD INFORMED ABOUT THE STATUS OF SUCH CONTEST,
AND (III) SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS FROM ANY AND ALL COSTS,
CLAIMS AND LIABILITIES RELATING THERETO, PROVIDED THAT IF TENANT IS SUCCESSFUL
IN OBTAINING A REAL ESTATE TAX ABATEMENT, TENANT SHALL BE ENTITLED TO
REIMBURSEMENT FROM THE ABATEMENT PROCEEDS OF ITS REASONABLE COSTS AND EXPENSES
IN CONNECTION WITH OBTAINING SUCH ABATEMENT.  TENANT SHALL NOT SETTLE ANY TAX
ABATEMENT PROCEEDING WITHOUT THE PRIOR CONSENT OF LANDLORD, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  FURTHERMORE, TENANT SHALL POST WITH THE
APPLICABLE GOVERNMENTAL AUTHORITY ANY AND ALL NECESSARY BONDS OR DEPOSITS OR
SIMILAR SECURITY REQUIRED BY SUCH AUTHORITY SO THAT THE LANDLORD’S INTERESTS
SHALL NOT BE JEOPARDIZED BY REASON OF SUCH CONTEST BY THE TENANT. 
NOTWITHSTANDING THE FOREGOING, LANDLORD MAY REFUSE TO PERMIT OR UNDERTAKE ANY
CONTEST REQUESTED BY TENANT AS PROVIDED IN THIS SECTION, SO LONG AS LANDLORD HAS
A REASONABLE BASIS FOR DOING SO AND PROMPTLY NOTIFIES TENANT THEREOF.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING: (X) THE FILING OF A SUBDIVISION PLAN
OR THE REQUEST FOR ZONING RELIEF OR APPROVALS, WHETHER SITE PLAN APPROVAL,
SPECIAL PERMIT OR OTHERWISE, SHALL BE A REASONABLE BASIS FOR LANDLORD TO REFUSE
TO PERMIT OR UNDERTAKE ANY SUCH CONTEST; AND (Y) AT ANY TIME WHEN AN EVENT OF
DEFAULT HAS OCCURRED AND REMAINS OUTSTANDING, LANDLORD MAY REFUSE TO PERMIT OR
UNDERTAKE ANY CONTEST REQUESTED BY TENANT OR MAY REQUIRE TENANT TO TERMINATE ANY
CONTEST THEN UNDERWAY, AND IN SUCH EVENT, TENANT AGREES TO TERMINATE ANY SUCH
ONGOING CONTEST.

 

Section 3.4                                      Operating Expenses.

 


3.4.1                        PAYMENT OF OPERATING EXPENSES; DEFINITIONS.  FROM
AND AFTER THE COMMENCEMENT DATE, DURING THE TERM TENANT SHALL PAY TO LANDLORD,
AS ADDITIONAL RENT, THE TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES, AS
HEREINAFTER DEFINED, IN ACCORDANCE WITH

 

8

--------------------------------------------------------------------------------


 


THIS SECTION 3.4.  THE AMOUNTS DUE FROM TENANT UNDER THIS SECTION 3.4 ARE
COLLECTIVELY REFERRED TO AS “TENANT’S PROPORTIONATE SHARE OF OPERATING
EXPENSES”.  PAYMENTS BY THE TENANT ON ACCOUNT OF THE TENANT’S PROPORTIONATE
SHARE OF OPERATING EXPENSES SHALL BE MADE MONTHLY AT THE TIME AND IN THE FASHION
HEREIN PROVIDED FOR THE PAYMENT OF BASE RENT.  THE AMOUNT SO TO BE PAID TO THE
LANDLORD SHALL BE AN AMOUNT FROM TIME TO TIME REASONABLY ESTIMATED BY THE
LANDLORD TO BE SUFFICIENT TO AGGREGATE A SUM EQUAL TO THE TENANT’S PROPORTIONATE
SHARE OF OPERATING EXPENSES FOR EACH CALENDAR YEAR.  OPERATING EXPENSES FOR ANY
PARTIAL CALENDAR YEAR AT THE BEGINNING OR END OF THE TERM SHALL BE PRORATED.


 


3.4.2                        CERTAIN DEFINITIONS.


 

(A)                             “BUILDING OPERATING EXPENSES” MEANS, WITHOUT
DUPLICATING ANY COST INCLUDED IN LAND OPERATING EXPENSES (AS HEREINAFTER
DEFINED), TO THE EXTENT NOT BORNE DIRECTLY BY TENANT UNDER THIS LEASE,
LANDLORD’S COST OF OPERATING THE BUILDING, WHICH SHALL INCLUDE, WITHOUT
LIMITATION:  THE COST OF PREMIUMS FOR ALL INSURANCE CARRIED BY THE LANDLORD ON
THE BUILDING, OR IN CONNECTION WITH THE USE AND OCCUPANCY THEREOF, INCLUDING BUT
NOT LIMITED TO ALL RISK, GENERAL LIABILITY, EXCESS LIABILITY, RENT LOSS
(INCLUDING EXTENDED RENT LOSS COVERAGE), BOILER AND EQUIPMENT, FLOOD AND
EARTHQUAKE; THE REASONABLE AMOUNT OF ANY DEDUCTIBLE FROM ANY INSURANCE CLAIM OF
LANDLORD (BUT ONLY IN THE EVENT OF AN ACTUAL CLAIM PAID AND SETTLED);
COMPENSATION AND ALL FRINGE BENEFITS, WORKER’S COMPENSATION INSURANCE PREMIUMS
AND PAYROLL TAXES PAID TO, FOR OR WITH RESPECT TO ALL PERSONS DIRECTLY ENGAGED
IN MANAGING THE BUILDING; THE COST OF STEAM, WATER, SEWER, GAS, OIL AND
ELECTRICITY, AND OTHER UTILITY CHARGES, EXCLUDING SUCH UTILITY CHARGES
SEPARATELY CHARGEABLE TO TENANTS, WHETHER FOR ADDITIONAL OR SPECIAL SERVICES OR
OTHERWISE; THE COST OF SECURITY AND FIRE PROTECTION SERVICES, IF ANY; THE COST
OF PROPERTY LEVEL ACCOUNTING; AND OTHER EXPENSES PAID IN CONNECTION WITH THE
BUILDING AND NOT RELATED TO OPERATION, CLEANING, MAINTENANCE OR REPAIR THEREOF
THAT ARE THE OBLIGATION OF TENANT UNDER THIS LEASE.

 

(B)                            “LAND OPERATING EXPENSES” MEANS, WITHOUT
DUPLICATING ANY COST INCLUDED IN BUILDING OPERATING EXPENSES, LANDLORD’S COST OF
OPERATING AND MAINTAINING THE LAND, WHICH SHALL INCLUDE, WITHOUT LIMITATION: 
PREMIUMS FOR ALL GENERAL LIABILITY AND EXCESS LIABILITY INSURANCE CARRIED BY
LANDLORD ON THE LAND; OPERATIONAL, MAINTENANCE AND REPAIR COSTS OF EASEMENTS
BENEFITING THE LAND (INCLUDING THE COST OF OPERATION, MAINTENANCE AND REPAIR OF
ANY WATER LOOP PROVIDING FIRE PROTECTION TO THE PREMISES); COSTS OF COMPLIANCE
WITH ALL LEGAL REQUIREMENTS APPLICABLE TO IMPROVEMENTS ON THE LAND OTHER THAN
BUILDINGS (PROVIDED, HOWEVER, THAT ANY SUCH COST THAT CONSTITUTES A CAPITAL
EXPENDITURE SHALL BE SUBJECT TO THE AMORTIZATION REQUIREMENTS APPLICABLE TO
ORDINARY CAPITAL IMPROVEMENTS HEREUNDER); THE REASONABLE AMOUNT DEDUCTIBLE FROM
ANY INSURANCE CLAIM OF THE LANDLORD (BUT ONLY IN THE EVENT OF AN ACTUAL CLAIM
PAID AND SETTLED); COMPENSATION AND ALL FRINGE BENEFITS, WORKER’S COMPENSATION,
INSURANCE PREMIUMS AND PAYROLL TAXES PAID TO, FOR OR WITH RESPECT TO ALL PERSONS
DIRECTLY ENGAGED IN OPERATING OR MAINTAINING THE LAND; THE COST OF LANDSCAPING;
THE COST OF MAINTENANCE; WATER, ELECTRICITY, AND OTHER UTILITY CHARGES,
EXCLUDING SUCH UTILITY CHARGES SEPARATELY CHARGEABLE TO TENANTS, WHETHER FOR
ADDITIONAL OR SPECIAL SERVICES OR OTHERWISE; THE COST OF MAINTENANCE, REPAIRS
AND REPLACEMENTS (OTHER THAN REPAIRS AND REPLACEMENTS REASONABLY COLLECTIBLE
FROM CONTRACTORS UNDER GUARANTEES); THE COST OF SNOW, ICE AND SAND REMOVAL;
PAYMENTS UNDER SERVICE CONTRACTS WITH INDEPENDENT CONTRACTORS; THE COST OF ANY
ORDINARY CAPITAL IMPROVEMENTS, PROVIDED THAT THE COST OF ANY SUCH ORDINARY
CAPITAL

 

9

--------------------------------------------------------------------------------


 

IMPROVEMENTS SHALL BE AMORTIZED OVER THE CUSTOMARY USEFUL LIFE OF THE
IMPROVEMENT IN QUESTION, TOGETHER WITH INTEREST ON THE UNAMORTIZED BALANCE AT A
RATE EQUAL TO THE PRIME RATE OF INTEREST THEN PUBLISHED IN THE WALL STREET
JOURNAL AT THE TIME THE IMPROVEMENT IS COMMENCED PLUS FOUR PERCENT (4%) (THE
“INTEREST RATE”); AND OTHER EXPENSES PAID IN CONNECTION WITH OPERATION OR
MAINTENANCE OF THE LAND.

 

(C)                             THE BUILDING OPERATING EXPENSES AND THE LAND
OPERATING EXPENSES ARE COLLECTIVELY REFERRED TO HEREIN AS THE “OPERATING
EXPENSES”.

 

(D)                            NOTWITHSTANDING THE FOREGOING, OPERATING
EXPENSES:

 

(I)                                     SHALL NOT INCLUDE ANY EXPENSE OF FURTHER
DEVELOPMENT OF THE LAND, WITHOUT LIMITATION, ANY COSTS OF SITE WORK, DEMOLITION,
CONSTRUCTING ADDITIONS TO ANY EXISTING BUILDINGS ON THE PROPERTY (INCLUDING THE
BUILDING), OR NEW BUILDINGS ON THE PROPERTY, OR OTHERWISE FURTHER DEVELOPING OR
REDEVELOPING THE PROPERTY;

 

(II)                                  SHALL NOT INCLUDE ANY OF THE ITEMS
SPECIFIED IN EXHIBIT C; AND

 

(III)                               SHALL BE SUBJECT TO THE LIMITATIONS
SPECIFIED IN EXHIBIT C.

 

(E)                             WITH REGARD TO ANY OPERATING EXPENSES THAT ARE
INCURRED IN CONNECTION WITH ANY BUILDING SERVICE OR SYSTEM THAT IS DEDICATED
SOLELY TO SERVICING EITHER (I) EXCLUSIVELY THE LABORATORY USES IN THE PREMISES,
OR (II) THE LABORATORY USES IN THE PREMISES COLLECTIVELY WITH OTHER LABORATORY
USES BEING CONDUCTED WITHIN THE BUILDING (“LAB DEDICATED EXPENSES”), SUCH LAB
DEDICATED EXPENSES SHALL BE EQUITABLY SHARED AMONG ALL LABORATORY SPACE TENANTS
IN THE BUILDING BENEFITING FROM SUCH SERVICE, WITH RESPECTIVE SHARES OF THE LAB
DEDICATED EXPENSES BEING EITHER (I) SHARED PROPORTIONALLY, BASED ON THE SQUARE
FOOTAGE SERVED THEREBY, IF APPLICABLE (SUCH AS WHEREVER USAGE IS NOT REASONABLY
MEASURABLE BY METERING OR OTHER SUCH MEASUREMENT METHOD), OR (II) SEPARATELY
METERED FOR THE VARIOUS LAB SPACES BEING SERVED THEREBY, BUT IN ANY CASE
EQUITABLY ALLOCATED BY LANDLORD TO ACCOUNT FOR CONSUMPTION OR USE OF SUCH
SERVICE OR SYSTEM RESOURCE.

 


3.4.3                        ESTIMATED PAYMENTS.  ANNUALLY, THE LANDLORD SHALL
RENDER TO THE TENANT A STATEMENT IN REASONABLE DETAIL SHOWING FOR THE PRECEDING
CALENDAR YEAR OR FRACTION THEREOF, AS THE CASE MAY BE, THE OPERATING EXPENSES
AND TENANT’S PROPORTIONATE SHARE OF THE OPERATING EXPENSES.  THE LANDLORD SHALL
USE DILIGENT EFFORTS TO DELIVER THE STATEMENT NOT LATER THAN NINETY (90) DAYS
AFTER THE END OF EACH CALENDAR YEAR OR FRACTION THEREOF AT THE BEGINNING OR AT
THE END OF THE TERM.  SAID STATEMENT TO BE RENDERED TO TENANT ALSO SHALL SHOW
FOR THE PRECEDING CALENDAR YEAR OR FRACTION THEREOF, AS THE CASE MAY BE, THE
AMOUNTS OF OPERATING EXPENSES ALREADY PAID BY TENANT.  IF AT THE TIME SUCH
STATEMENT IS RENDERED IT IS DETERMINED WITH RESPECT TO ANY CALENDAR YEAR THAT
TENANT HAS PAID (I) LESS THAN TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES
OR (II) MORE THAN TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES, THEN, IN
THE CASE OF (I) TENANT SHALL PAY TO THE LANDLORD, AS ADDITIONAL RENT, WITHIN
THIRTY (30) DAYS OF SUCH STATEMENT THE

 

10

--------------------------------------------------------------------------------


 


AMOUNTS OF SUCH UNDERPAYMENT AND, IN THE CASE OF (II) THE LANDLORD SHALL REFUND
SUCH OVERPAYMENT TO THE TENANT WITHIN THIRTY (30) DAYS (LESS ANY AMOUNT THEN
OWED TO LANDLORD BY TENANT UNDER THIS LEASE, IN WHICH CASE LANDLORD PROMPTLY
SHALL NOTIFY TENANT OF SUCH OFFSET ).  THE OBLIGATION TO MAKE SUCH PAYMENT OR
REFUND FOR ANY PARTIAL CALENDAR YEAR AT THE END OF THE TERM SHALL SURVIVE THE
TERM.  IN NO EVENT SHALL TENANT BE OBLIGATED TO MAKE ANY PAYMENT WITH RESPECT TO
ANY OPERATING EXPENSE FIRST BILLED TO TENANT MORE THAN EIGHTEEN (18) MONTHS
AFTER THE END OF THE CALENDAR YEAR IN WHICH THE OPERATING EXPENSE WAS INCURRED.


 


3.4.4                        TENANT’S RIGHT TO REVIEW.  TENANT SHALL HAVE THE
RIGHT TO EXAMINE, COPY AND AUDIT LANDLORD’S BOOKS AND RECORDS RELATING TO
OPERATING EXPENSES AND THE ALLOCATION OF EXPENSES MADE BY LANDLORD ESTABLISHING
TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES FOR ANY CALENDAR YEAR FOR A
PERIOD OF ONE YEAR FOLLOWING THE DATE THAT TENANT RECEIVES THE STATEMENT OF
OPERATING EXPENSES AND TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES FOR
SUCH YEAR FROM LANDLORD.  TENANT SHALL GIVE LANDLORD NOT LESS THAN THIRTY (30)
DAYS’ PRIOR NOTICE OF ITS INTENTION TO EXAMINE AND AUDIT SUCH BOOKS AND RECORDS,
AND SUCH EXAMINATION AND AUDIT SHALL TAKE PLACE AT THE LANDLORD’S OFFICES;
PROVIDED, HOWEVER, THAT SO LONG AS LANDLORD MAINTAINS AN OFFICE IN THE GREATER
BOSTON AREA, LANDLORD SHALL KEEP THE BOOKS AND RECORDS RELATING TO THE PREMISES
IN SUCH OFFICE.  ALL COSTS OF THE EXAMINATION AND AUDIT SHALL BE BORNE BY
TENANT; PROVIDED, HOWEVER, THAT IF SUCH EXAMINATION AND AUDIT ESTABLISHES THAT
THE ACTUAL OPERATING EXPENSES OR THE AMOUNT ALLOCATED TO TENANT’S PROPORTIONATE
SHARE OF OPERATING EXPENSES FOR THE YEAR IN QUESTION ARE LESS THAN THE AMOUNT
SET FORTH AS THE ANNUAL OPERATING EXPENSES ON THE ANNUAL STATEMENT DELIVERED TO
TENANT BY AT LEAST FIVE PERCENT (5%), THEN LANDLORD SHALL PAY THE REASONABLE
COSTS OF SUCH EXAMINATION AND AUDIT.  IF, PURSUANT TO SUCH EXAMINATION AND
AUDIT, THE PAYMENTS MADE FOR SUCH YEAR BY TENANT EXCEED TENANT’S REQUIRED
PAYMENT ON ACCOUNT THEREOF FOR SUCH CALENDAR YEAR, LANDLORD SHALL PROMPTLY
REFUND SUCH OVERPAYMENT.  IF THE PAYMENTS MADE BY TENANT FOR SUCH YEAR ARE LESS
THAN TENANT’S REQUIRED PAYMENT AS ESTABLISHED BY THE EXAMINATION AND AUDIT,
TENANT SHALL PAY THE DEFICIENCY TO LANDLORD WITHIN THIRTY (30) DAYS AFTER
CONCLUSION OF THE EXAMINATION AND AUDIT AS WELL AS LANDLORD’S ACTUAL
OUT-OF-POCKET COSTS IN CONNECTION WITH SUCH EXAMINATION AND AUDIT.  THE
OBLIGATION TO MAKE SUCH PAYMENT OR REFUND FOR ANY PERIOD WITHIN THE TERM SHALL
SURVIVE EXPIRATION OF THE TERM.  IF TENANT DOES NOT ELECT TO EXERCISE ITS RIGHT
TO EXAMINE AND AUDIT LANDLORD’S BOOKS AND RECORDS FOR ANY CALENDAR YEAR WITHIN
THE TIME PERIOD PROVIDED FOR BY THIS PARAGRAPH, TENANT SHALL HAVE NO FURTHER
RIGHT TO CHALLENGE LANDLORD’S STATEMENT OF OPERATING EXPENSES AND TENANT’S
PROPORTIONATE SHARE OF OPERATING EXPENSES.

 

Section 3.5                                      Insurance.

 


3.5.1                        TENANT’S INSURANCE.  TENANT SHALL MAINTAIN IN FULL
FORCE FROM THE COMMENCEMENT DATE AND THEREAFTER THROUGHOUT THE TERM THE
FOLLOWING TYPES OF INSURANCE:

 

(A)                             COMPREHENSIVE COMMERCIAL GENERAL LIABILITY
INSURANCE WITH RESPECT TO THE PREMISES, THEIR USE, OCCUPANCY AND OPERATION,
UNDER WHICH TENANT IS THE NAMED INSURED AND LANDLORD AND ANY MORTGAGEE (AS
DEFINED IN SECTION 8.1 BELOW) (PROVIDED THAT LANDLORD HAS IDENTIFIED SUCH
MORTGAGEE BY NOTICE TO TENANT) ARE NAMED AS ADDITIONAL INSUREDS WITH RESPECT TO
THEIR VICARIOUS LIABILITY FOR COVERED CLAIMS ARISING FROM TENANT’S USE OR
OCCUPANCY OF THE PREMISES.  SUCH COVERAGE SHALL INCLUDE A CONTRACTUAL LIABILITY
ENDORSEMENT, AND SUCH COVERAGE SHALL BE WRITTEN ON AN OCCURRENCE BASIS, WITH A
MINIMUM COMBINED SINGLE LIMIT OF LIABILITY OF NOT LESS THAN TEN MILLION DOLLARS
($10,000,000.00);

 

11

--------------------------------------------------------------------------------


 

(B)                            COMMERCIAL PROPERTY INSURANCE ON AN “ALL RISK”
BASIS, AND SPECIFICALLY INCLUDING SPRINKLER LEAKAGES, VANDALISM, AND MALICIOUS
MISCHIEF AND PLATE GLASS DAMAGE COVERING ALL THE ITEMS SPECIFIED AS TENANT’S
PROPERTY AND ALL OTHER PROPERTY OF EVERY DESCRIPTION INCLUDING STOCK-IN-TRADE,
FURNITURE, FITTINGS, INSTALLATIONS, ALTERATIONS, ADDITIONS, PARTITIONS AND
FIXTURES OR ANYTHING IN THE NATURE OF A LEASEHOLD IMPROVEMENT MADE OR INSTALLED
BY OR ON BEHALF OF THE TENANT IN AN AMOUNT OF NOT LESS THAN ONE HUNDRED PERCENT
(100%) OF THE FULL REPLACEMENT COST THEREOF AS SHALL FROM TIME TO TIME BE
DETERMINED BY TENANT IN FORM SATISFACTORY TO LANDLORD IN ITS REASONABLE
DISCRETION;

 

(C)                             POLICIES OF INSURANCE AGAINST LOSS OR DAMAGE
ARISING FROM INCIDENTS RELATING TO THE AIR-CONDITIONING AND/OR HEATING SYSTEM,
ELECTRICAL SYSTEMS, FLYWHEELS, STEAM PIPES, STEAM TURBINES, STEAM ENGINES, STEAM
BOILERS, OTHER PRESSURE VESSELS, HIGH PRESSURE PIPING AND MACHINERY, IF ANY,
INSTALLED IN THE PREMISES IN AN AMOUNT SATISFACTORY TO LANDLORD IN ITS
REASONABLE DISCRETION;

 

(D)                            WORKER’S COMPENSATION AND OCCUPATIONAL DISEASE
INSURANCE WITH STATUTORY LIMITS, PROVIDED THAT TENANT MAY SELF-INSURE FOR SUCH
PURPOSES TO THE EXTENT PERMITTED BY LEGAL REQUIREMENTS; AND

 

(E)                             ANY OTHER FORM OR FORMS OF INSURANCE AS LANDLORD
MAY REASONABLY REQUIRE FROM TIME TO TIME (OTHER THAN INSURANCE THAT LANDLORD IS
REQUIRED TO MAINTAIN) IN AMOUNTS AND FOR INSURABLE RISKS (ON COMMERCIALLY
REASONABLE TERMS) AGAINST WHICH A PRUDENT TENANT WOULD PROTECT ITSELF TO THE
EXTENT LANDLORDS OF COMPARABLE BUILDINGS IN THE VICINITY OF THE PREMISES REQUIRE
THEIR TENANTS TO CARRY SUCH OTHER FORM(S) OF INSURANCE.

 

In addition, during the performance of any construction by Tenant on the
Premises, in addition to the above coverage required to be maintained by Tenant,
Tenant shall cause the general contractor performing the work under any contract
costing in excess of One Million Dollars ($1,000,000.00) to carry: (a) Workers’
compensation and occupational disease insurance in statutory amounts;
(b) employer’s liability insurance with a limit of not less than One Million
Dollars ($1,000,000); (c) commercial general liability insurance, including
personal injury and property damage, on an occurrence basis in the amount of a
combined single limit of not less than One Million Dollars ($1,000,000.00) for
each occurrence; and (d) all risk installation floater insurance (on the
complete value/full coverage form) to protect Landlord’s interest and that of
Tenant, contractors and subcontractors during the course of the construction,
with limits of not less than the total replacement cost of the completed
improvements under construction.  Such contractor insurance policies shall be
endorsed to include Landlord and any Mortgagee (provided that Landlord has
identified such Mortgagee by notice to Tenant) as additional insureds.

 

Each policy of insurance required under this Subsection 3.5.1 shall be issued by
companies rated not less than AVIII by Best’s Rating Service (or its successor)
or otherwise acceptable to Landlord in the Landlord’s reasonable discretion and
licensed to do business in the Commonwealth of Massachusetts, and shall be
noncancellable with respect to Landlord and any Mortgagee (provided that
Landlord has identified such Mortgagee by notice to Tenant), without thirty (30)
days’ prior notice to Landlord and such Mortgagee.  Tenant shall deliver to
Landlord and any Mortgagee (provided that Landlord has identified such Mortgagee
by notice to Tenant) certificate(s) of insurance evidencing the coverage
required hereunder upon commencement of

 

12

--------------------------------------------------------------------------------


 

the Term and no later than thirty (30) days prior to the expiration of the
coverage evidenced by a prior certificate.  Notwithstanding anything to the
contrary hereinabove contained, Tenant may, at its option, include any of the
insurance coverage hereinabove set forth in general or blanket policies of
insurance, and the coverage afforded may be effected by any combination of
basic, excess or umbrella coverage; provided that as to property insurance, any
blanket policy shall include an agreed amount clause or its equivalent.

 


3.5.2                        WAIVER OF SUBROGATION.  ALL INSURANCE (EXCEPT FOR
WORKERS’ COMPENSATION INSURANCE) WHICH IS CARRIED BY EITHER PARTY WITH RESPECT
TO THE PREMISES, WHETHER OR NOT REQUIRED, SHALL INCLUDE PROVISIONS WHICH DENY TO
THE INSURER ACQUISITION BY SUBROGATION OF RIGHTS OF RECOVERY AGAINST THE OTHER
PARTY TO THE EXTENT SUCH RIGHTS HAVE BEEN WAIVED BY THE INSURED PARTY PRIOR TO
THE OCCURRENCE OF LOSS OR INJURY, INSOFAR AS, AND TO THE EXTENT THAT SUCH
PROVISIONS MAY BE EFFECTIVE WITHOUT MAKING IT COMMERCIALLY UNREASONABLE TO
OBTAIN INSURANCE COVERAGE FROM RESPONSIBLE COMPANIES QUALIFIED TO DO BUSINESS IN
THE COMMONWEALTH OF MASSACHUSETTS AS OTHERWISE PROVIDED HEREIN (BUT IF EXTRA
PREMIUM RESULTS THEREFROM, THE OTHER PARTY SHALL REIMBURSE THE INSURING PARTY
THEREFOR, ON DEMAND).  EACH PARTY SHALL BE ENTITLED TO HAVE DUPLICATES OR
CERTIFICATES OF ANY POLICIES CONTAINING SUCH PROVISIONS.  EACH PARTY HEREBY
WAIVES ALL RIGHTS OF RECOVERY AGAINST THE OTHER FOR LOSS OR INJURY AGAINST WHICH
THE WAIVING PARTY IS PROTECTED BY INSURANCE CONTAINING SAID PROVISIONS,
RESERVING, HOWEVER, ANY RIGHTS WITH RESPECT TO ANY EXCESS OF LOSS OR INJURY OVER
THE AMOUNT RECOVERED BY SUCH INSURANCE.

 

Section 3.6                                      Utilities and Other Services.

 


3.6.1                        TENANT SHALL PAY OR CAUSE TO BE PAID DIRECTLY TO
THE PROPER AUTHORITIES CHARGED WITH THE COLLECTION THEREOF ALL CHARGES FOR ANY
UTILITIES OR SERVICES SEPARATELY METERED TO TENANT USED OR CONSUMED ON THE
PREMISES.  FOR THOSE UTILITIES NOT SEPARATELY METERED TO TENANT, TO THE EXTENT
FEASIBLE, LANDLORD WILL UNDERTAKE TO DETERMINE TENANT’S UTILITY CHARGE FOR THE
COST TO SERVE THE PREMISES BASED ON THE COMPARATIVE USAGE OF SUCH UTILITY (SUCH
AS UNDERTAKING A REASONABLE SURVEY OF ELECTRICITY USAGE), AND SHALL CHARGE
TENANT A “UTILITY CHARGE” FOR SUCH SERVICE, WHICH SUCH CHARGE SHALL SPECIFICALLY
NOT BE INCLUDED IN THE OPERATING EXPENSES.  NOTWITHSTANDING ANYTHING CONTAINED
IN THIS LEASE TO THE CONTRARY, IF (I) AN INTERRUPTION OR CURTAILMENT, SUSPENSION
OR STOPPAGE OF AN ESSENTIAL SERVICE (AS SAID TERM IS HEREINAFTER DEFINED) SHALL
OCCUR, EXCEPT ANY OF THE SAME DUE TO ANY ACT OR NEGLECT OF TENANT OR TENANT’S
AGENTS EMPLOYEES, CONTRACTORS OR INVITEES OR ANY PERSON CLAIMING BY, THROUGH OR
UNDER TENANT OR DUE TO ANY CASUALTY AS PROVIDED FOR IN ARTICLE 5 (ANY SUCH
INTERRUPTION OF AN ESSENTIAL SERVICE BEING HEREINAFTER REFERRED TO AS A “SERVICE
INTERRUPTION”), AND (II) SUCH SERVICE INTERRUPTION OCCURS OR CONTINUES AS A
RESULT OF THE NEGLIGENCE OR A WRONGFUL CONDUCT OF LANDLORD OR LANDLORD’S AGENTS,
SERVANTS, EMPLOYEES OR CONTRACTORS, AND (III) SUCH SERVICE INTERRUPTION
CONTINUES FOR MORE THAN FIVE (5) CONSECUTIVE BUSINESS DAYS AFTER LANDLORD SHALL
HAVE RECEIVED NOTICE THEREOF FROM TENANT, AND (IV) AS A RESULT OF SUCH SERVICE
INTERRUPTION, THE CONDUCT OF TENANT’S NORMAL OPERATIONS IN THE PREMISES IS
MATERIALLY AND ADVERSELY AFFECTED, THEN THERE SHALL BE AN ABATEMENT OF ONE DAY’S
BASE RENT AND ADDITIONAL RENT FOR EACH DAY DURING WHICH SUCH SERVICE
INTERRUPTION CONTINUES AFTER SUCH FIVE (5) CONSECUTIVE BUSINESS DAY PERIOD;
PROVIDED, HOWEVER, THAT IF ANY PART OF THE PREMISES IS REASONABLY USEABLE FOR
TENANT’S NORMAL BUSINESS OPERATIONS OR IF TENANT CONDUCTS ALL OR ANY PART OF ITS
OPERATIONS IN ANY PORTION OF THE PREMISES NOTWITHSTANDING SUCH SERVICE
INTERRUPTION, THEN THE AMOUNT OF EACH DAILY ABATEMENT OF BASE RENT AND
ADDITIONAL RENT SHALL ONLY BE PROPORTIONATE TO THE NATURE AND EXTENT OF THE
INTERRUPTION OF TENANT’S NORMAL

 

13

--------------------------------------------------------------------------------


 


OPERATIONS OR ABILITY TO USE THE PREMISES.  FOR PURPOSES HEREOF, THE TERM
“ESSENTIAL SERVICES” SHALL MEAN THE FOLLOWING SERVICES: ACCESS TO THE PREMISES,
WATER AND SEWER/SEPTIC SERVICE, AIR CIRCULATION TO THE CHEMICAL HOODS, HVAC
SERVICE (TO THE EXTENT CONTROLLED BY LANDLORD), ELECTRICITY AND NATURAL GAS.


 


3.6.2                        LANDLORD SHALL PROVIDE WATER FOR FIRE PROTECTION
PURPOSES TO THE PREMISES DURING THE TERM BY MEANS OF THE EXISTING FIRE LOOP
SYSTEM AND CITY OF WALTHAM HYDRANTS LOCATED AT THE PROPERTY, AS THE SAME MAY BE
IMPROVED OR REPLACED FROM TIME TO TIME.  LANDLORD SHALL PROVIDE DOMESTIC WATER
AND WATER FOR THE CONDUCT OF TENANT’S BUSINESS, WITHOUT LIMITATION UTILIZING THE
EXISTING DOMESTIC WATER BOOSTER PUMPS, SO THAT WATER PRESSURE OF BETWEEN 80 –
100 POUNDS PER SQUARE INCH IS DELIVERED TO THE PREMISES.


 


3.6.3                        LANDLORD COVENANTS AND AGREES THAT, AS LANDLORD
ADDS ADDITIONAL TENANTS AS BENEFICIARIES OF THE BACK-UP POWER SERVICE MADE
AVAILABLE BY THE EXISTING 910 KW STANDBY GENERATOR, LANDLORD SHALL NOT PERMIT
ANY OVERLOADING OF SUCH EQUIPMENT.


 


3.6.4                        LANDLORD SHALL PROVIDE ON-SITE SECURITY SERVICES TO
THE BUILDING ON A 24-HOUR PER DAY, 7 DAYS PER WEEK, 52 WEEKS PER YEAR, BASIS,
WITH WALK-THROUGH SURVEILLANCE OF THE PREMISES AND ALARM MONITORING DURING
NON-BUSINESS HOURS INCLUDED IN SUCH SECURITY SERVICES.  TENANT SHALL HAVE ACCESS
TO THE PREMISES AND THE PARKING FACILITIES ON A 24-HOUR PER DAY, 7 DAYS PER
WEEK, 52 WEEKS PER YEAR, BASIS, WITH AFTER HOURS ACCESS PROVIDED VIA AN
ELECTRONIC CARD ACCESS SYSTEM.


 


3.6.5                        TENANT’S SPECIALIZED EQUIPMENT.  TENANT SHALL BE
PERMITTED TO REMOVE ALL SUCH SPECIALIZED EQUIPMENT AND OTHER FIXTURES AS ARE SET
FORTH ON THE ATTACHED EXHIBIT D.


 


3.6.6                        CAFETERIA.  LANDLORD AGREES THAT, SO LONG AS TENANT
IS THE SOLE TENANT OCCUPYING SPACE AT THE BUILDING, TENANT HAS THE RIGHT, BUT
NOT THE OBLIGATION, TO OCCUPY AND OPERATE THE EXISTING CAFETERIA LOCATED IN THE
COMMON AREAS OF THE BUILDING (THE “CAFETERIA”) AS AN APPURTENANCE TO THE
PREMISES, AT TENANT’S SOLE COST AND EXPENSE.  LANDLORD AND TENANT AGREE THAT,
UPON THE OCCUPANCY AT THE BUILDING OF ONE OR MORE ADDITIONAL TENANTS, TENANT
SHALL RELINQUISH TO LANDLORD ITS RIGHTS TO USE AND OPERATE THE CAFETERIA AND
LANDLORD SHALL PROVIDE CAFETERIA SERVICES (WHETHER OPERATED BY LANDLORD OR BY AN
INDEPENDENT CONTRACTOR) FOR USE BY TENANT AND OTHER TENANTS AND OCCUPANTS IN THE
BUILDING; PROVIDED, HOWEVER, THAT IF LANDLORD’S (OR SUCH CONTRACTOR AS LANDLORD
MAY EMPLOY) COMMERCIALLY REASONABLE OPERATION OF THE CAFETERIA IS SUFFICIENTLY
PROVEN TO TENANT TO NOT BE ECONOMICALLY VIABLE (I.E., INCAPABLE OF OPERATING
OTHER THAN AT A NET LOSS), AS MAY BE CONFIRMED BY TENANT’S REASONABLE REVIEW OF
LANDLORD’S BOOKS AND OPERATING RECORDS RELATING TO THE CAFETERIA, AT TENANT’S
ELECTION, THEN LANDLORD SHALL ALLOW TENANT TO ELECT TO EITHER (I) PAY TO THE
CAFETERIA OPERATOR, ON A MONTHLY BASIS, ITS PRO RATA SHARE (BASED ON A FRACTION,
THE NUMERATOR OF WHICH WOULD BE THE NUMBER OF TENANT’S EMPLOYEES, AND THE
DENOMINATOR OF WHICH WOULD BE THE TOTAL NUMBER OF EMPLOYEES OF TENANTS IN THE
BUILDING THAT HAVE ELECTED TO PARTICIPATE IN USE OF THE CAFETERIA (THE
“CAFETERIA PRO RATA SHARE”)) OF THE AMOUNT OF MONEY REQUIRED EACH MONTH TO
PERMIT THE CAFETERIA OPERATOR’S OPERATION TO BREAK EVEN; OR (II) ELECT NOT TO
PAY SUCH AMOUNT, IN WHICH CASE LANDLORD SHALL BE RELIEVED OF THE OBLIGATION TO
PROVIDE AN OPERATIONAL CAFETERIA.  IF TENANT ELECTS TO PAY ITS CAFETERIA PRO
RATA SHARE, THEN LANDLORD SHALL ENSURE THAT THE CAFETERIA REMAINS OPERATIONAL
AND IN ANY SUCH MONTH WHEN THE CAFETERIA OPERATOR REQUIRES PAYMENT OF THE
CAFETERIA PRO RATA SHARE BY TENANT (I.E.,

 

14

--------------------------------------------------------------------------------


 


OPERATES AT A NET LOSS), THE CAFETERIA OPERATOR WILL PROVIDE TENANT WITH A
WRITTEN STATEMENT OF INCOME AND EXPENSES FOR TENANT’S REVIEW, ALONG WITH
TENANT’S CAFETERIA PRO RATA SHARE THAT IS DUE.  LANDLORD AGREES THAT IT SHALL
NOT PERMIT THE EMPLOYEES OF ANY TENANT OF THE BUILDING THAT DOES NOT ELECT TO
PARTICIPATE IN USING THE CAFETERIA TO HAVE ACCESS TO OR USE OF THE CAFETERIA AND
THE SERVICES PROVIDED THERE.  TENANT MAY ELECT, AT ANY TIME DURING THE TERM TO
STOP PAYING SUCH CAFETERIA PRO RATA SHARE TO THE CAFETERIA OPERATOR, AT WHICH
SUCH TIME LANDLORD SHALL BE RELIEVED FROM ANY OBLIGATION TO OPERATE THE
CAFETERIA.  THE OPERATOR OF THE CAFETERIA FROM TIME TO TIME MAY MODIFY THE HOURS
OF OPERATION, THE MENU OR THE METHOD OF SERVICE, PROVIDED HOWEVER THAT THE
CAFETERIA WILL, AT A MINIMUM, BE OPEN ON BUSINESS DAYS FOR SERVICE OF BREAKFAST
FOOD FROM 7:30 A.M. THROUGH 9:30 A.M. AND SERVICE OF LUNCH MEALS (THE LUNCH MENU
CONSISTING OF AT LEAST ONE HOT ENTRÉE, A COLD CUT BAR AND A SALAD BAR EACH DAY)
FROM 11:30 A.M. THROUGH 1:30 P.M. WHENEVER THE CAFETERIA IS REQUIRED TO BE
OPERATIONAL DURING THE TERM.


 


3.6.7                        TENANT PROVIDED SERVICES.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS ARTICLE 3, TENANT MAY ELECT, SO LONG AS TENANT
REMAINS THE SOLE TENANT OF THE BUILDING, TO PROVIDE, AT ITS OWN COST AND EXPENSE
(SUBJECT TO THE TERMS HEREIN BELOW), IN LIEU OF LANDLORD PROVIDING THE SAME
UNDER THIS LEASE, ANY OF THE BUILDING SERVICES SET FORTH ON THE ATTACHED
EXHIBIT G (THE “TENANT PROVIDED SERVICES”).  TENANT’S COST AND EXPENSE IN
CONNECTION WITH PROVIDING ITSELF WITH THE TENANT PROVIDED SERVICES SHALL BE
STRICTLY LIMITED TO ONLY THOSE EXPENSES WHICH WOULD BE PROPERLY CHARGED TO
TENANT AS AN OPERATING EXPENSE IF LANDLORD WERE TO PROVIDE SUCH SERVICES; ANY
OTHER COSTS ASSOCIATED WITH THE PROVISION OF SUCH SERVICES SHALL REMAIN
LANDLORD’S SOLE RESPONSIBILITY.  UPON THE TENANCY OF ONE OR MORE OTHER TENANTS
AT THE BUILDING, TENANT SHALL CEASE FROM PROVIDING ITSELF ANY TENANT PROVIDED
SERVICES AS TENANT MAY HAVE ELECTED TO PROVIDE AS AFORESAID, AND LANDLORD SHALL
ASSUME THE OBLIGATION TO PROVIDE TENANT WITH WHAT HAD PREVIOUSLY BEEN TENANT
PROVIDED SERVICES.  NOTHING HEREIN ABOVE SHALL BE DEEMED TO RELEASE LANDLORD
FROM ITS OBLIGATION TO PROVIDE ANY OF THE AFOREMENTIONED TENANT PROVIDED
SERVICES IN THE EVENT THAT TENANT CHOOSES, AT ANY TIME PRIOR TO THE BUILDING
BEING OCCUPIED BY OTHER TENANTS, TO CEASE PROVISION OF THE TENANT PROVIDED
SERVICES TO ITSELF.


 


3.6.8                        PH SYSTEM.  UNLESS TENANT SHALL ELECT UNDER
SECTION 3.6.7 TO HAVE LANDLORD PERFORM THE PH SYSTEM SERVICES, TENANT SHALL, AT
ITS OWN COST AND EXPENSE (SUBJECT TO THE TERMS HEREIN BELOW), BE RESPONSIBLE FOR
ITS OWN USE AND OPERATION OF THE EXISTING PH BALANCING SYSTEM WHICH IS LOCATED
IN AN AREA OF THE BASEMENT OF THE BUILDING THAT IS OUTSIDE THE PREMISES (THE
“GENERAL PH SYSTEM”), IN CONNECTION WITH TENANT’S OCCUPANCY OF THE PREMISES. 
TENANT’S COST AND EXPENSE IN CONNECTION WITH PROVIDING ITSELF WITH THE SERVICES
OF THE GENERAL PH SYSTEM SHALL BE STRICTLY LIMITED TO ONLY THOSE EXPENSES WHICH
WOULD BE PROPERLY CHARGED TO TENANT AS AN OPERATING EXPENSE IF LANDLORD WERE TO
PROVIDE SUCH SERVICES; ANY OTHER COSTS ASSOCIATED WITH THE PROVISION OF SUCH
SERVICES SHALL REMAIN LANDLORD’S SOLE RESPONSIBILITY.  UPON THE OCCUPANCY OF ANY
ADDITIONAL TENANTS IN THE BUILDING, LANDLORD SHALL, AS PART OF THE BUILDING
CONVERSION WORK, PROVIDE THE PREMISES WITH ITS OWN OPERATIONALLY DEDICATED PH
SYSTEM, INCLUDING WITHOUT LIMITATION ALL EQUIPMENT ASSOCIATED THEREWITH EQUAL IN
QUALITY AND SERVICEABILITY AS THE GENERAL PH SYSTEM (“PREMISES PH SYSTEM”), IN
AN AREA OF THE BASEMENT COMPRISING A PORTION OF THE PREMISES, WHICH LANDLORD
SHALL DETERMINE SUBJECT TO TENANT’S APPROVAL.  TENANT’S RIGHTS AS AFORESAID WITH
RESPECT TO THE GENERAL PH SYSTEM SHALL APPLY UNTIL THE PREMISES PH SYSTEM IS
TESTED AND FULLY OPERATIONAL AND TENANT IS CAPABLE OF USING THE PREMISES PH
SYSTEM IN CONNECTION WITH ITS OCCUPANCY OF THE PREMISES.  LANDLORD SPECIFICALLY
AGREES THAT AT NO POINT WHILE TENANT IS USING THE GENERAL PH SYSTEM SHALL ANY
OTHER TENANT OR

 

15

--------------------------------------------------------------------------------


 

occupant of the Building be permitted to use the General pH System.  Nothing
hereinabove shall release Landlord from its obligation to provide any services
in connection with the General pH System in the event that Tenant chooses, at
any time prior to the delivery of a tested and operational Premises pH System,
to cease provision of such service to itself.

 

Section 3.7                                      Repair and Maintenance.

 


3.7.1                        TENANT REPAIRS AND MAINTENANCE.  TENANT AGREES TO
KEEP THE PREMISES IN AS GOOD ORDER CONDITION AND REPAIR EXCEPTING ONLY THOSE
REPAIRS WHICH LANDLORD IS RESPONSIBLE UNDER THE TERMS OF THIS LEASE, REASONABLE
USE AND WEAR AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY OR CONDEMNATION
EXCEPTED.  LANDLORD AGREES TO COOPERATE WITH TENANT TO PERMIT TENANT, TO THE
EXTENT POSSIBLE, TO OBTAIN THE BENEFIT OF ANY WARRANTIES AND GUARANTIES IN FAVOR
OF LANDLORD ON ANY PART OF THE PREMISES.


 


3.7.2                        LANDLORD REPAIRS AND MAINTENANCE.  EXCEPT AS
OTHERWISE PROVIDED IN THIS LEASE, LANDLORD AGREES TO KEEP IN GOOD ORDER,
CONDITION AND REPAIR THE ROOF, PUBLIC AREAS, EXTERIOR WALLS (INCLUDING EXTERIOR
GLASS) AND STRUCTURE OF THE BUILDING (INCLUDING ALL PLUMBING, MECHANICAL AND
ELECTRICAL SYSTEMS INSTALLED BY LANDLORD, BUT SPECIFICALLY EXCLUDING ANY
SUPPLEMENTAL HEATING, VENTILATION OR AIR CONDITIONING EQUIPMENT OR SYSTEMS
EXCLUSIVELY SERVING THE PREMISES AND INSTALLED AT TENANT’S REQUEST OR AS A
RESULT OF TENANT’S REQUIREMENTS IN EXCESS OF BUILDING STANDARD DESIGN CRITERIA),
ALL INSOFAR AS THEY AFFECT THE PREMISES, EXCEPT THAT LANDLORD SHALL IN NO EVENT
BE RESPONSIBLE TO TENANT FOR THE REPAIR OF GLASS IN THE PREMISES, THE DOORS (OR
RELATED GLASS AND FINISH WORK) LEADING TO THE PREMISES, OR ANY CONDITION IN THE
PREMISES OR THE BUILDING CAUSED BY ANY ACT OR NEGLECT OF TENANT, ITS INVITEES OR
CONTRACTORS.  LANDLORD SHALL ALSO KEEP AND MAINTAIN ALL COMMON FACILITIES IN A
GOOD AND CLEAN ORDER, CONDITION AND REPAIR, FREE OF SNOW AND ICE AND
ACCUMULATION OF DIRT AND RUBBISH, SHALL PROVIDE FOR REGULAR REMOVAL OF TRASH AND
RUBBISH FROM THE PROPERTY, AND SHALL KEEP AND MAINTAIN ALL LANDSCAPED AREAS ON
THE PROPERTY IN A NEAT AND ORDERLY CONDITION.  LANDLORD SHALL NOT BE RESPONSIBLE
TO MAKE ANY IMPROVEMENTS OR REPAIRS TO THE BUILDING OTHER THAN AS EXPRESSLY IN
THIS SECTION 3.7.2 PROVIDED, UNLESS EXPRESSLY PROVIDED OTHERWISE IN THIS LEASE.


 


3.7.3                        TENANT’S RIGHT TO SELF HELP.  IF TENANT SHALL HAVE
GIVEN WRITTEN NOTICE TO LANDLORD, AND ANY GROUND LESSOR OR MORTGAGEE OF WHOSE
IDENTITY TENANT SHALL HAVE BEEN GIVEN NOTICE, OF LANDLORD’S OBLIGATION TO
PERFORM REPAIRS FOR WHICH LANDLORD IS RESPONSIBLE UNDER THIS LEASE, AND LANDLORD
SHALL HAVE FAILED TO COMMENCE PERFORMANCE OF THE SAME WITHIN A REASONABLE TIME
PERIOD FOLLOWING TENANT’S NOTICE AS AFORESAID, TENANT MAY (BUT SHALL NOT BE
OBLIGATED TO) MAKE SUCH REPAIRS, AND LANDLORD SHALL REIMBURSE THE TENANT FOR THE
REASONABLE COST THEREOF NO LATER THAN THIRTY (30) DAYS AFTER RECEIPT OF TENANT’S
INVOICE THEREFOR (IF NOT PAID BY LANDLORD WITHIN SAID THIRTY DAYS, TOGETHER WITH
INTEREST AT THE DEFAULT RATE, FROM THE EXPIRATION OF SUCH THIRTY (30) DAY PERIOD
UNTIL PAID); PROVIDED, HOWEVER, THAT LANDLORD MAY OFFSET AGAINST ANY AMOUNTS
PAYABLE BY LANDLORD UNDER THIS SECTION ANY AMOUNTS THEN DUE AND OWING BY TENANT
UNDER THIS LEASE, BUT, IN SUCH EVENT, LANDLORD SHALL NOTIFY TENANT OF THE
OFFSET.  IF LANDLORD HAS TIMELY COMMENCED THE PERFORMANCE OF SUCH REPAIRS, BUT
FAILS TO CONTINUE DILIGENTLY TO COMPLETE THE SAME, EXCEPT TO THE EXTENT CAUSED
BY EXTERNAL CAUSES (AS DEFINED HEREIN), TENANT SHALL HAVE THE AFORESAID RIGHT TO
SELF HELP IF LANDLORD DOES NOT CURE ITS FAILURE WITHIN A REASONABLE TIME. 
NOTHING IN THIS SECTION 3.7 SHALL ENTITLE TENANT TO AN ABATEMENT OR SET OFF ANY
SUCH COSTS INCURRED AGAINST THE PAYMENT OF RENT OR ANY OTHER SUMS PAYABLE TO
LANDLORD UNDER THIS LEASE.  AS USED IN

 

16

--------------------------------------------------------------------------------


 


THIS LEASE, “EXTERNAL CAUSES” MEANS ANY OF THE FOLLOWING:  ACTS OF GOD, WAR,
CIVIL COMMOTION, FIRE, FLOOD OR OTHER CASUALTY, STRIKES OR OTHER EXTRAORDINARY
LABOR DIFFICULTIES, SHORTAGES OF LABOR OR MATERIALS OR EQUIPMENT IN THE ORDINARY
COURSE OF TRADE, GOVERNMENT ORDER OR REGULATIONS OR OTHER CAUSE NOT REASONABLY
WITHIN THE CONTROL OF THE PARTY IN QUESTION, AND NOT DUE TO THE FAULT OR NEGLECT
OF SUCH PARTY, EXCLUDING, HOWEVER, INABILITY TO PAY OBLIGATIONS AS THEY BECOME
DUE.


 


ARTICLE IV
TENANT’S ADDITIONAL COVENANTS

 

Section 4.1                                      Permitted Use.  Tenant agrees:
 (a)  to use the Building only for general business and professional offices,
research laboratories, animal research facility/vivarium, light manufacturing,
accessory manufacturing and customary uses accessory to the foregoing (the
“Permitted Uses”).  Tenant shall not use or occupy the Premises for any other
purpose without the prior written consent of the Landlord, which shall not be
unreasonably withheld or delayed as to any manufacturing or assembly use but may
be granted or withheld in Landlord’s sole discretion as to any other use.

 

Section 4.2                                      Prohibited Uses. 
Notwithstanding the provisions of Section 4.1, Tenant shall not use the Premises
or allow the Premises to be used for any illegal or immoral purpose, or so as to
create waste, constitute a private or public nuisance, or unreasonably disturb
other occupants of the Property; provided, however, that the currently existing
uses shall not be deemed to disturb any other occupants of the Property.  Tenant
shall not place any loads upon the floors, walls, or ceiling which endanger the
structure, or place any harmful fluids or other materials in the drainage system
of the Building, or overload existing electrical or other mechanical systems. 
Tenant shall not use any machinery or equipment in the Building which causes
noise or vibration materially in excess of current levels.  No waste materials
or refuse shall be dumped upon or permitted to remain outside of the Premises
except in trash containers placed inside exterior enclosures designated by
Landlord for that purpose.  No materials, supplies, equipment, finished products
or semi-finished products, raw materials or articles of any similar nature shall
be permitted to remain outside the Premises or on any portion of the Common
Areas unless otherwise approved by Landlord in its sole discretion.

 

Section 4.3                                      Hazardous Materials.

 


4.3.1                        HAZARDOUS MATERIALS.  TENANT AGREES NOT TO
GENERATE, STORE OR USE ANY HAZARDOUS MATERIALS (AS HEREINAFTER DEFINED) ON OR
ABOUT THE PREMISES, EXCEPT THOSE CUSTOMARILY USED BY TENANT IN CONNECTION WITH
ITS PERMITTED USES AND OPERATIONS AND JANITORIAL SERVICES, IN BOTH CASES LIMITED
TO SUCH HAZARDOUS MATERIALS IN SUCH AMOUNTS AS ARE CUSTOMARILY USED IN
CONNECTION WITH TENANT’S PERMITTED USES AND FOR JANITORIAL SERVICE PROVIDED TO
TENANT.  TENANT AGREES TO PROVIDE LANDLORD WITH ACCESS TO COPIES OF ALL MATERIAL
SAFETY DATA SHEETS (“MSDS”) FOR HAZARDOUS MATERIALS USED AT THE COMMENCEMENT OF
THE TERM AND TO PROVIDE ACCESS TO COPIES OF MSDS UPON THE INTRODUCTION OF ANY
NEW HAZARDOUS MATERIALS.  TENANT ALSO AGREES NOT TO RELEASE OR PERMIT ANY TENANT
RESPONSIBLE PARTIES TO RELEASE ANY HAZARDOUS MATERIALS ON THE PREMISES IN
VIOLATION OF OR THAT REQUIRES REPORTING UNDER ANY ENVIRONMENTAL LAW, AND NOT TO
DISPOSE OF HAZARDOUS MATERIALS (A) ON THE PREMISES OR (B) FROM THE PROPERTY TO
ANY OTHER LOCATION EXCEPT A PROPERLY APPROVED DISPOSAL FACILITY AND THEN ONLY IN
COMPLIANCE WITH ANY AND ALL

 

17

--------------------------------------------------------------------------------


 


ENVIRONMENTAL LAWS REGULATING SUCH ACTIVITY, NOR PERMIT ANY OCCUPANT OF THE
PREMISES TO DO SO.  IN ACCORDANCE WITH SECTION 4.5 BELOW, TENANT SHALL
INDEMNIFY, DEFEND, AND HOLD HARMLESS LANDLORD, AND THE HOLDER OF ANY MORTGAGE ON
THE PREMISES OR ANY LARGER PARCEL OF LAND OF WHICH THE PREMISES MAY BE A PART,
FROM AND AGAINST ANY CLAIM, COST, EXPENSE, LIABILITY, LOSS, OBLIGATION OR
DAMAGE, INCLUDING, WITHOUT LIMITATION, ATTORNEY’S FEES AND THE COST OF
LITIGATION, ARISING FROM OR RELATING TO THE BREACH BY TENANT OR ANYONE CLAIMING
BY, THROUGH OR UNDER TENANT OF THE PROVISIONS OF THIS SUBSECTION 4.3.1, AND
SHALL IMMEDIATELY DISCHARGE OR CAUSE TO BE DISCHARGED ANY LIEN IMPOSED UPON THE
PREMISES OR ANY LARGER PARCEL OF LAND OF WHICH THE PREMISES MAY BE A PART IN
CONNECTION WITH ANY SUCH CLAIM.  FOR PURPOSES OF THIS LEASE, “HAZARDOUS
MATERIALS” SHALL MEAN ANY SUBSTANCE REGULATED UNDER ANY ENVIRONMENTAL LAW,
INCLUDING THOSE SUBSTANCES DEFINED IN 42 U.S.C. SEC. 9601(14) OR ANY RELATED OR
APPLICABLE FEDERAL, STATE OR LOCAL STATUTE, LAW, REGULATION, OR ORDINANCE,
POLLUTANTS OF CONTAMINANTS (AS DEFINED IN 42 U.S.C. SEC. 9601(33), PETROLEUM
(INCLUDING CRUDE OIL OR ANY FRACTION THEREOF), ANY FORM OF NATURAL OR SYNTHETIC
GAS, SLUDGE (AS DEFINED IN 42 U.S.C. SEC. 6903(26A), RADIOACTIVE SUBSTANCES,
HAZARDOUS WASTE (AS DEFINED IN 42 U.S.C. SEC. 6903(27)) AND ANY OTHER HAZARDOUS
WASTES, HAZARDOUS SUBSTANCES, CONTAMINANTS, POLLUTANTS OR MATERIALS AS DEFINED,
REGULATED OR DESCRIBED IN ANY OF THE ENVIRONMENTAL LAWS.  AS USED IN THIS LEASE,
“ENVIRONMENTAL LAWS” MEANS ALL FEDERAL, STATE AND LOCAL LAWS RELATING TO THE
PROTECTION OF THE ENVIRONMENT OR HEALTH AND SAFETY, AND ANY RULE OR REGULATION
PROMULGATED THEREUNDER AND ANY ORDER, STANDARD, INTERIM REGULATION, MORATORIUM,
POLICY OR GUIDELINE OF OR PERTAINING TO ANY FEDERAL, STATE OR LOCAL GOVERNMENT,
DEPARTMENT OR AGENCY, INCLUDING BUT NOT LIMITED TO THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED
(“CERCLA”), THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986 (“SARA”),
THE CLEAN WATER ACT, THE CLEAN AIR ACT, THE TOXIC SUBSTANCES CONTROL ACT, THE
OCCUPATIONAL SAFETY AND HEALTH ACT, THE FEDERAL INSECTICIDE, FUNGICIDE AND
RODENTICIDE ACT, THE MARINE PROTECTION, RESEARCH, AND SANCTUARIES ACT, THE
NATIONAL ENVIRONMENTAL POLICY ACT, THE NOISE CONTROL ACT, THE SAFE DRINKING
WATER ACT, THE RESOURCE CONSERVATION AND RECOVERY ACT (“RCRA”), AS AMENDED, THE
HAZARDOUS MATERIAL TRANSPORTATION ACT, THE REFUSE ACT, THE URANIUM MILL TAILINGS
RADIATION CONTROL ACT AND THE ATOMIC ENERGY ACT AND REGULATIONS OF THE NUCLEAR
REGULATORY AGENCY, MASSACHUSETTS GENERAL LAWS CHAPTERS 21C AND 21E AND ANY OTHER
STATE AND LOCAL COUNTERPARTS OR RELATED STATUTES, LAWS, REGULATIONS, AND ORDER
AND TREATIES OF THE UNITED STATES.


 


4.3.2                        ENVIRONMENTAL ASSESSMENTS.  TENANT SHALL PERMIT
LANDLORD AND LANDLORD’S AGENTS, REPRESENTATIVES AND EMPLOYEES, INCLUDING,
WITHOUT LIMITATION, LEGAL COUNSEL AND ENVIRONMENTAL CONSULTANTS AND ENGINEERS,
ACCESS TO THE PREMISES DURING THE TERM UPON AT LEAST TWENTY-FOUR (24) HOURS’
PRIOR NOTICE (WHICH MAY BE VERBAL) TO THE CHIEF FINANCIAL OFFICER OF TENANT OR
SUCH OTHER EMPLOYEE OF TENANT AS TENANT MAY DESIGNATE TO LANDLORD FROM TIME TO
TIME, AND AT REASONABLE TIMES CONVENIENT TO TENANT FOR PURPOSES OF CONDUCTING
ENVIRONMENTAL ASSESSMENTS.  LANDLORD SHALL PERMIT TENANT OR TENANT’S
REPRESENTATIVES TO BE PRESENT DURING ANY SUCH ASSESSMENT, AND ANY INVESTIGATION
AND SAMPLING.  LANDLORD SHALL AVOID MATERIALLY INTERFERING WITH TENANT’S USE OF
THE PREMISES, AND UPON COMPLETION OF LANDLORD’S ASSESSMENT, INVESTIGATION, AND
SAMPLING, SHALL SUBSTANTIALLY REPAIR AND RESTORE THE AFFECTED AREAS OF THE
PREMISES FROM ANY DAMAGE CAUSED BY THE ASSESSMENT.  SUCH ASSESSMENT SHALL BE AT
LANDLORD’S EXPENSE, PROVIDED THAT IF THE ASSESSMENT SHOWS THAT A RELEASE OF
HAZARDOUS MATERIALS IN VIOLATION OF THIS LEASE HAS OCCURRED, THEN LANDLORD’S
ACTUAL, REASONABLE, OUT-OF-POCKET COSTS RELATING TO SUCH ASSESSMENT SHALL BE
REIMBURSED BY TENANT.  LANDLORD SHALL PERMIT TENANT OR TENANT’S REPRESENTATIVES
TO BE PRESENT DURING ANY TEST CONDUCTED AS PART OF SUCH ASSESSMENT.  IF LANDLORD
TAKES ANY SAMPLES

 

18

--------------------------------------------------------------------------------


 


FROM THE PROPERTY IN CONNECTION WITH ANY SUCH ASSESSMENT, LANDLORD SHALL GIVE
TENANT REASONABLE PRIOR NOTICE THEREOF AND TENANT SHALL BE PERMITTED TO TAKE
SPLIT SAMPLES, AND, IF TENANT SO REQUESTS, LANDLORD SHALL PROVIDE TO TENANT A
PORTION OF ANY SAMPLE BEING TESTED TO ALLOW TENANT, IF TENANT SO CHOOSES, TO
PERFORM ITS OWN TESTING.


 


4.3.3                        TENANT’S OBLIGATION TO REMEDIATE.  TENANT SHALL
INVESTIGATE, ASSESS, MONITOR AND REPORT AS REQUIRED BY APPLICABLE ENVIRONMENTAL
LAW, AT TENANT’S SOLE COST AND EXPENSE, ANY RELEASE OF HAZARDOUS MATERIALS
REQUIRED TO BE REPORTED UNDER ANY ENVIRONMENTAL LAW THAT ARISES OUT OF THE USE,
OPERATION, OR OCCUPANCY OF THE PREMISES OR PROPERTY BY TENANT OR ANY TENANT
RESPONSIBLE PARTIES DURING THE TERM AND ANY FURTHER PERIOD DURING WHICH TENANT
OR ANY TENANT RESPONSIBLE PARTY RETAINS USE, OPERATION OR OCCUPANCY OF THE
PREMISES (A “TENANT’S RELEASE”).  FURTHER, TENANT SHALL REMEDIATE, IN COMPLIANCE
WITH APPLICABLE ENVIRONMENTAL LAWS, AT TENANT’S SOLE COST AND EXPENSE, ANY
TENANT’S RELEASE REQUIRING RESPONSE ACTION (AS DEFINED IN 310 C.M.R. 40.0000). 
TENANT SHALL SUBMIT TO LANDLORD FOR LANDLORD’S PRIOR APPROVAL A WORK PLAN
OUTLINING IN REASONABLE DETAIL ANY REMEDIAL WORK TO BE PERFORMED BY TENANT
HEREUNDER (THE “REMEDIAL WORK PLAN”).  LANDLORD SHALL NOT UNREASONABLY WITHHOLD
OR DELAY ITS APPROVAL OF SUCH REMEDIAL WORK PLAN IF (I) IT COMPLIES WITH ALL
APPLICABLE ENVIRONMENTAL LAWS; AND (II) THE REMEDIAL WORK OUTLINED THEREIN
REASONABLY APPEARS SUFFICIENT TO REMEDIATE THE RELEASES TO THE LEVEL PROVIDED
FOR IN THIS SECTION.  IF TENANT IS OBLIGATED TO REMEDIATE A TENANT’S RELEASE
UNDER THIS LEASE, TENANT SHALL BE OBLIGATED TO REMEDIATE THE TENANT’S RELEASE TO
A LEVEL THAT WILL PERMIT THE PORTION OF THE PROPERTY TO BE USED FOR ITS HIGHEST
AND BEST USE UNDER APPLICABLE LEGAL REQUIREMENTS (EXPRESSLY EXCLUDING, HOWEVER,
ANY RESIDENTIAL, CHILD EDUCATIONAL, DAY CARE, AGRICULTURAL OR HORTICULTURAL USE,
EXCEPT TO THE EXTENT SUCH USES ARE INCLUDED IN LANDLORD’S THEN-CURRENT
DEVELOPMENT PLANS FOR THE PROPERTY), BUT IN NO EVENT SHALL TENANT BE OBLIGATED
TO REMEDIATE THE RELEASE TO A HIGHER LEVEL THAN A COMMERCIALLY REASONABLE OWNER
OF SIMILAR PROPERTY WITH SIMILAR DEVELOPMENT POTENTIAL WOULD UNDERTAKE.  TENANT
SHALL MAKE AVAILABLE TO LANDLORD COPIES OF DRAFTS OF ANY SUBMITTALS TO
GOVERNMENTAL AUTHORITIES IN CONNECTION WITH THE REMEDIAL WORK FOR LANDLORD’S
REVIEW AND COMMENT AT LEAST SEVEN (7) DAYS PRIOR TO SUCH SUBMITTAL, AND TENANT
SHALL CONSIDER IN GOOD FAITH AND INCORPORATE AS TENANT REASONABLY DEEMS
APPROPRIATE LANDLORD’S COMMENTS THEREON.  TENANT SHALL SIGN ANY MANIFESTS OR
OTHER DOCUMENTS AS THE WASTE GENERATOR FOR ANY HAZARDOUS MATERIALS IT DISPOSES
OF OR SENDS OFF SITE OR OTHERWISE ARISING FROM A TENANT’S RELEASE.  THIS
SUBSECTION SHALL SURVIVE THE TERM AND SHALL BE SUBJECT TO THE PROVISIONS OF
SECTION 4.5.  TENANT’S REMEDIATION OBLIGATION SET FORTH IN THIS SUBSECTION SHALL
NOT LIMIT LANDLORD’S RIGHT TO DAMAGES, IF ANY, WHICH LANDLORD MAY INCUR DUE TO
ANY UNREMEDIATED HAZARDOUS MATERIALS RESULTING FROM A TENANT’S RELEASE.

 

Section 4.4                                      Compliance with Legal and
Insurance Requirements.

 


4.4.1                        COMPLIANCE WITH LEGAL REQUIREMENTS.  TENANT, AT
TENANT’S COST AND EXPENSE, AGREES TO COMPLY WITH ALL LEGAL REQUIREMENTS
APPLICABLE TO THE USE, OPERATION, OR OCCUPANCY OF THE PREMISES BY TENANT OR ANY
TENANT RESPONSIBLE PARTIES OR ANY ALTERATIONS MADE BY OR ON BEHALF OF TENANT OR
ANY TENANT RESPONSIBLE PARTIES, AND TO PROVIDE LANDLORD WITH A COPY OF ANY
NOTICE ALLEGING VIOLATION OF ANY SUCH LEGAL REQUIREMENT GIVEN TO TENANT BY ANY
GOVERNMENTAL AUTHORITY OR THIRD PARTY; EXCEPT THAT TENANT MAY DEFER COMPLIANCE
SO LONG AS THE VALIDITY OF ANY SUCH LEGAL REQUIREMENT SHALL BE CONTESTED BY
TENANT IN GOOD FAITH AND BY APPROPRIATE LEGAL PROCEEDINGS, IF SUCH CONTEST WOULD
NOT SUBJECT LANDLORD TO ANY POSSIBLE CIVIL OR CRIMINAL PENALTIES AND SUCH
CONSENT WOULD NOT PLACE LANDLORD IN DEFAULT UNDER ANY MORTGAGE

 

19

--------------------------------------------------------------------------------


 


APPLICABLE TO THE PREMISES, AND IF TENANT FIRST GIVES LANDLORD APPROPRIATE
ASSURANCE IN LANDLORD’S REASONABLE JUDGMENT AGAINST ANY LOSS, COST OR EXPENSE ON
ACCOUNT THEREOF.  IF ANY PRESENT OR FUTURE LEGAL REQUIREMENT REQUIRES ANY
LICENSES OR PERMITS FOR TENANT’S OR ANY TENANT RESPONSIBLE PARTY’S PARTICULAR
USE, OPERATION, AND OCCUPANCY OF THE PREMISES, TENANT WILL OBTAIN AND MAINTAIN
SUCH LICENSES AND PERMITS AT TENANT’S OWN EXPENSE, AND, UPON LANDLORD’S REQUEST,
WILL PROMPTLY PROVIDE COPIES TO LANDLORD OF ALL SUCH LICENSES AND PERMITS.  IF
ANY LEGAL REQUIREMENT REQUIRES ANY ALTERATIONS TO THE PREMISES, TENANT SHALL
MAKE ALL SUCH ALTERATIONS AT ITS SOLE COST AND EXPENSE AND IN COMPLIANCE WITH
THE TERMS HEREOF.


 


4.4.2                        INSURANCE REQUIREMENTS.  TENANT SHALL NOT DO
ANYTHING, OR PERMIT ANYTHING TO BE DONE, IN OR ABOUT THE PREMISES THAT WOULD:
(I) INVALIDATE OR BE IN CONFLICT WITH THE PROVISIONS OF OR CAUSE ANY INCREASE IN
THE APPLICABLE RATES FOR ANY FIRE OR OTHER INSURANCE POLICIES COVERING THE
BUILDING OR ANY PROPERTY LOCATED THEREIN (UNLESS TENANT PAYS FOR SUCH INCREASED
COSTS), (II) RESULT IN A REFUSAL BY FIRE INSURANCE COMPANIES OF GOOD STANDING TO
INSURE THE BUILDING OR ANY SUCH PROPERTY IN AMOUNTS REASONABLY SATISFACTORY TO
LANDLORD (WHICH AMOUNTS SHALL BE COMPARABLE TO THE AMOUNTS REQUIRED BY
COMPARABLE LANDLORDS OF COMPARABLE BUILDINGS, OR (III) RESULT IN THE
CANCELLATION OF ANY POLICY OF INSURANCE MAINTAINED BY OR FOR THE BENEFIT OF
LANDLORD. TENANT, AT TENANT’S EXPENSE, SHALL COMPLY WITH ALL RULES, ORDERS,
REGULATIONS OR REQUIREMENTS OF THE AMERICAN INSURANCE ASSOCIATION (FORMERLY THE
NATIONAL BOARD OF FIRE UNDERWRITERS) AND WITH ANY SIMILAR BODY THAT SHALL
HEREAFTER PERFORM THE FUNCTION OF SUCH ASSOCIATION.

 

Section 4.5                                      Indemnity.

 


4.5.1                        TENANT.  TO THE MAXIMUM EXTENT THIS AGREEMENT MAY
BE MADE EFFECTIVE ACCORDING TO LAW, AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS LEASE, TENANT AGREES TO INDEMNIFY AND SAVE HARMLESS LANDLORD, LANDLORD
RESPONSIBLE PARTIES (AS HEREINAFTER DEFINED) AND ANY MORTGAGEE PROVIDING
FINANCING WITH RESPECT TO THE PROPERTY OF WHICH TENANT HAS RECEIVED NOTICE FROM
AND AGAINST ALL COSTS, EXPENSES, LIABILITIES, CLAIMS, LOSS, AND DAMAGE OF
WHATEVER NATURE TO THE EXTENT:


 

(I)                                          ARISING FROM THE USE, OCCUPANCY OR
OPERATION OF THE PREMISES AND/OR THE COMMON AREAS BY TENANT OR TENANT’S
CONTRACTORS, SUBTENANTS, LICENSEES, INVITEES, AGENTS, SERVANTS OR EMPLOYEES OR
OTHERS FOR WHOM TENANT IS LEGALLY RESPONSIBLE (COLLECTIVELY, WITH TENANT,
“TENANT RESPONSIBLE PARTIES”) DURING THE TERM AND ANY FURTHER PERIOD DURING
WHICH TENANT RETAINS OCCUPANCY OF THE PREMISES OR THE USE OR OCCUPANCY OF THE
PROPERTY BY TENANT OR TENANT RESPONSIBLE PARTIES DURING THE TERM AND ANY FURTHER
PERIOD DURING WHICH TENANT OR ANY TENANT RESPONSIBLE PARTY RETAINS OCCUPANCY OF
THE PREMISES;

 

(II)                                       ARISING FROM ANY ACCIDENT, PHYSICAL
INJURY OR PHYSICAL DAMAGE OCCURRING ON ANY PORTION OF THE PREMISES DURING THE
TERM OR AN EXTENDED TERM; OR

 

(III)                                    ARISING FROM TENANT’S OR TENANT
RESPONSIBLE PARTIES’ VIOLATION OF OR FAILURE TO COMPLY WITH THE PROVISIONS OF
SECTION 4.3 ABOVE WITH REGARD TO HAZARDOUS MATERIALS;

 

20

--------------------------------------------------------------------------------


 

provided, however, that (x) the foregoing indemnity shall not include any cost
or damage to the extent arising from any negligent act or omission or willful
misconduct of Landlord or Landlord’s contractors, licensees, invitees, agents,
servants or employees or others for whom the Landlord is legally responsible
(collectively, with Landlord, “Landlord Responsible Parties”) and (y) in no
event shall Tenant be liable under this indemnity for consequential damages, but
the limitation in this clause (y) shall not apply to the indemnity set forth in
Section 4.3 entitled “Hazardous Materials”.  This indemnity and hold harmless
agreement shall include indemnity against reasonable attorneys’ fees and all
other costs, expenses and liabilities incurred or in connection with any such
claim or proceeding brought thereon, the defense thereof, and the enforcement of
rights under this indemnity.

 


4.5.2                        LANDLORD.  TO THE MAXIMUM EXTENT THIS AGREEMENT MAY
BE MADE EFFECTIVE ACCORDING TO LAW, AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS LEASE, LANDLORD AGREES TO INDEMNIFY AND SAVE HARMLESS TENANT FROM AND
AGAINST ALL CLAIMS, LOSS, OR DAMAGE OF WHATEVER NATURE TO THE EXTENT ARISING
FROM ANY NEGLIGENT ACT OR OMISSION OR WILLFUL MISCONDUCT OF LANDLORD OR LANDLORD
RESPONSIBLE PARTIES ON OR ABOUT THE PREMISES OR THE PROPERTY DURING THE TERM; OR
PROVIDED, HOWEVER, THAT (X) THE FOREGOING INDEMNITY SHALL NOT INCLUDE ANY COST
OR DAMAGE TO THE EXTENT ARISING FROM ANY NEGLIGENT ACT OR OMISSION OR WILLFUL
MISCONDUCT OF TENANT OR ANY TENANT RESPONSIBLE PARTIES AND (Y) IN NO EVENT SHALL
LANDLORD BE LIABLE UNDER THIS INDEMNITY FOR CONSEQUENTIAL DAMAGES.  THIS
INDEMNITY AND HOLD HARMLESS AGREEMENT SHALL INCLUDE INDEMNITY AGAINST REASONABLE
ATTORNEYS’ FEES AND ALL OTHER COSTS, EXPENSES AND LIABILITIES INCURRED OR IN
CONNECTION WITH ANY SUCH CLAIM OR PROCEEDING BROUGHT THEREON, AND THE DEFENSE
THEREOF.


 


4.5.3                        GENERAL PROVISIONS REGARDING INDEMNITY.  IF A PARTY
(THE “INDEMNIFIED PARTY”) BECOMES AWARE OF A CLAIM, ACTION OR PROCEEDING OR ANY
OTHER EVENT WHICH COULD RESULT IN AN OBLIGATION TO INDEMNIFY THE INDEMNIFIED
PARTY BY THE OTHER PARTY (THE “OBLIGATED PARTY”) UNDER THIS LEASE, THE
INDEMNIFIED PARTY SHALL NOTIFY THE OBLIGATED PARTY THEREOF IN WRITING WITHIN
SIXTY (60) DAYS AFTER IT BECOMES SO AWARE, GIVING A REASONABLY DETAILED
DESCRIPTION OF THE CLAIM, ACTION, PROCEEDING OR OTHER EVENT TO THE EXTENT THEN
KNOWN, AND PROVIDING A COPY OF ANY WRITTEN DEMAND, NOTICE, SUMMONS OR OTHER
PAPER RECEIVED BY THE INDEMNIFIED PARTY.  IF THE INDEMNIFIED PARTY FAILS TO SO
NOTIFY THE OBLIGATED PARTY, TO THE EXTENT, IF ANY, THAT THE FAILURE TO NOTIFY
CAUSES THE OBLIGATION TO INDEMNIFY TO INCREASE, THEN TO THE EXTENT OF SUCH
INCREASE, THE OBLIGATED PARTY’S OBLIGATION TO INDEMNIFY UNDER THIS LEASE SHALL
THEREUPON CEASE.  IN ANY ACTION OR PROCEEDING THAT IS SUBJECT TO AN INDEMNITY
OBLIGATION OF AN OBLIGATED PARTY UNDER THIS LEASE, THE OBLIGATED PARTY SHALL
HAVE THE EXCLUSIVE RIGHT AND OBLIGATION TO DEFEND THE INDEMNIFIED PARTY AT THE
OBLIGATED PARTY’S EXPENSE WITH LEGAL COUNSEL CHOSEN BY THE OBLIGATED PARTY AND
REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY.  IF AT ANY TIME, THE INDEMNIFIED
PARTY IN ITS REASONABLE DISCRETION DETERMINES THAT THE OBLIGATED PARTY IS NOT
DILIGENTLY AND ADEQUATELY PURSUING SUCH DEFENSE, THE INDEMNIFIED PARTY MAY
IMMEDIATELY ASSUME CONTROL OF ITS DEFENSE BY SO NOTIFYING THE OBLIGATED PARTY
AND MAY APPOINT SUBSTITUTE COUNSEL CHOSEN BY THE INDEMNIFIED PARTY.  ALL
EXPENSES INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH SUCH SUBSTITUTE
DEFENSE INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES,
SHALL BE PAYABLE BY THE OBLIGATED PARTY ON DEMAND.  EACH PARTY, AS AN
INDEMNIFIED PARTY, AGREES TO COOPERATE WITH THE OBLIGATED PARTY IN THE DEFENSE
OF ANY CLAIM, AND THE FAILURE TO COOPERATE SHALL RELEASE THE OBLIGATED PARTY
FROM ITS OBLIGATION TO DEFEND AND INDEMNIFY.  AN OBLIGATED PARTY SHALL NOT
SETTLE ANY CLAIM, ACTION OR PROCEEDING AGAINST AN INDEMNIFIED PARTY WITHOUT THE
INDEMNIFIED PARTY’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.

 

21

--------------------------------------------------------------------------------


 


4.5.4                        SURVIVAL.  THE INDEMNIFICATIONS CONTAINED IN THIS
SECTION 4.5 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE
WITH RESPECT TO ANY MATTERS ARISING OR ACCRUING PRIOR THERETO OR DURING ANY
HOLDOVER PERIOD BY TENANT OR ANY TENANT RESPONSIBLE PARTY.


 

Section 4.6                                      Landlord’s Right to Enter. 
Tenant agrees to permit Landlord and purchasers and Mortgagees and their
authorized representatives and, during the last nine (9) months of the Term with
respect to any portion of the Premises, any prospective tenants, to enter the
Premises (or, as to prospective tenants, the applicable portion of the Premises)
to inspect the same or to exercise any of Landlord’s rights under this Lease
(i) after at least 24 hours prior notice (which may be oral) to Tenant’s
representative at all reasonable times during usual business hours; provided,
however, that any such entry shall be made so as to minimize interference with
the operation and use of the Premises by Tenant and without damage to the
Premises or any portion thereof; and (ii) at any time and without notice in the
event of emergency.  In addition, Tenant agrees to permit Landlord to enter the
Premises after at least twenty-four hours prior notice (which may be oral) to
Tenant’s representative at all reasonable times during business hours for
purposes related to Landlord’s planned redevelopment of the Property such as
inspection, measurement, design and testing, so long as such entry is made
without material interference with the operation and use of the Premises by
Tenant and without damage to the Premises or any portion thereof.

 

Section 4.7                                      Personal Property at Tenant’s
Risk.  Tenant agrees that all of the furnishings, fixtures, equipment, effects
and property of every kind, nature and description of Tenant and of all persons
claiming by, through or under Tenant which may be on any part of the Premises
during the continuance of the Term applicable to that portion of the Premises or
any occupancy of that portion of the Premises by Tenant or anyone claiming under
Tenant, shall be at the sole risk and hazard of Tenant, and if the whole or any
part thereof shall be destroyed or damaged by fire, water or otherwise, or by
the leakage or bursting of water pipes, by theft or from any other cause, no
part of said loss or damage is to be charged to or to be borne by Landlord,
except that Landlord shall in no event be exonerated from any liability to
Tenant or to any other person, for any injury, loss, damage or liability to the
extent prohibited by law.  During the first sixty (60) days of the Term (which
may be accelerated by Landlord to only the first thirty (30) days if reasonably
required by Landlord), Tenant may keep personal property in other portions of
the Building that Tenant has previously occupied with Landlord’s permission.

 

22

--------------------------------------------------------------------------------


 

Section 4.8                                      Yield Up.

 


4.8.1                        COVENANT.  TENANT AGREES, ON OR BEFORE THE
EXPIRATION OR EARLIER TERMINATION OF THE TERM:  TO SURRENDER ALL KEYS TO THE
PREMISES, TO REMOVE, AT TENANT’S SOLE COST AND EXPENSE, THE TENANT’S PERSONAL
PROPERTY, AND TO YIELD UP THE PREMISES, BROOM CLEAN, CLEANED AND DECOMMISSIONED
AS REQUIRED BY SECTION 4.8.2, IN THE SAME CONDITION IN WHICH TENANT IS OBLIGED
TO KEEP AND MAINTAIN THE PREMISES BY THE PROVISIONS OF THIS LEASE, REASONABLE
USE AND WEAR AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY OR CONDEMNATION
EXCEPTED.  IN NO EVENT SHALL TENANT BE REQUIRED TO SURRENDER THE PREMISES IN ANY
BETTER CONDITION THAN THEY WERE IN ON THE COMMENCEMENT DATE OR THEREAFTER
IMPROVED.


 


4.8.2                        TENANT’S REMOVAL OBLIGATION.  THE PROPERTY THAT
TENANT IS REQUIRED TO REMOVE FROM THE PREMISES PURSUANT TO SECTION 4.8.1 ABOVE
CONSISTS OF ALL TRADE FIXTURES, MANUFACTURING MATERIALS AND SUPPLIES, WORK IN
PROCESS, ANY OTHER PERSONAL PROPERTY NOT ATTACHED TO THE BUILDING, AN INITIAL
LIST OF WHICH IS ATTACHED HERETO AS EXHIBIT D; PROVIDED HOWEVER THAT NO LATER
THAN THIRTY (30) DAYS PRIOR TO THE TERMINATION DATE OF THIS LEASE, TENANT AND
LANDLORD SHALL AGREE UPON A SPECIFIC LIST OF ITEMS WHICH TENANT SHALL BE
REQUIRED TO REMOVE FROM THE PROPERTY (WHICH SUCH LIST SHALL INCLUDE, AT A
MINIMUM, THE ITEMS LISTED ON EXHIBIT D).  TENANT SHALL PATCH OR CAP ANY DAMAGE
TO THE PREMISES CAUSED BY REMOVAL OF ANY OF THE FOREGOING, BUT SHALL NOT BE
REQUIRED TO FURTHER REPAIR SUCH DAMAGE.  FURTHER, TENANT SHALL CLEAN AND
OTHERWISE DECOMMISSION (OR, AT TENANT’S ELECTION, REMOVE) ALL PROCESS PIPING,
PROCESS SUPPLY LINES, PROCESS WASTE LINES AND PROCESS PLUMBING IN THE PREMISES,
AND ALL EXHAUST OR OTHER DUCTWORK IN THE PREMISES, IN EACH CASE WHICH HAS
CARRIED OR RELEASED ANY HAZARDOUS MATERIALS, AND SHALL OTHERWISE CLEAN THE
PREMISES SO AS TO PERMIT THE REPORT HEREINAFTER CALLED FOR BY THIS SUBSECTION TO
BE ISSUED.  WITHIN THIRTY (30) DAYS AFTER COMPLETION OF SUCH CLEANING AND
DECOMMISSIONING AS TO THE BUILDING, TENANT, AT TENANT’S EXPENSE, SHALL OBTAIN
FOR LANDLORD A REPORT ADDRESSED TO LANDLORD (AND, AT TENANT’S ELECTION, TENANT)
BY A REPUTABLE LICENSED ENVIRONMENTAL ENGINEER THAT IS DESIGNATED BY TENANT AND
ACCEPTABLE TO LANDLORD IN LANDLORD’S REASONABLE DISCRETION, WHICH REPORT SHALL
BE BASED ON THE ENVIRONMENTAL ENGINEER’S INSPECTION OF SUCH BUILDING AND SHALL
SHOW:


 

(I)                                          THAT THE HAZARDOUS MATERIALS
CARRIED OR PROCESSED BY SUCH SUPPLY LINES, WASTE LINES, AND PLUMBING OR RELEASED
THROUGH SUCH EXHAUST OR DUCTWORK, TO THE EXTENT, IF ANY, EXISTING PRIOR TO SUCH
DECOMMISSIONING, HAVE BEEN REMOVED AS NECESSARY SO THAT THE REMAINING PROCESS
PIPING, PROCESS SUPPLY LINES, PROCESS WASTE LINES AND PROCESS PLUMBING, AND ALL
SUCH EXHAUST OR OTHER DUCTWORK, MAY BE DISPOSED OF IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS WITHOUT TAKING ANY SPECIAL PRECAUTIONS FOR HAZARDOUS
MATERIALS (EXCLUDING ASBESTOS OR ASBESTOS-CONTAINING MATERIALS), WITHOUT
INCURRING SPECIAL COSTS OR UNDERTAKING SPECIAL PROCEDURES FOR DEMOLITION,
DISPOSAL, INVESTIGATION, ASSESSMENT, CLEANING OR REMOVAL OF HAZARDOUS MATERIALS
(EXCLUDING ASBESTOS OR ASBESTOS-CONTAINING MATERIALS OR ANY HAZARDOUS MATERIALS
CURRENTLY EXISTING AS PART OF THE BUILDING OR OTHER IMPROVEMENTS) AND WITHOUT
INCURRING REGULATORY COMPLIANCE REQUIREMENTS OR GIVING NOTICE IN CONNECTION WITH
HAZARDOUS MATERIALS (EXCLUDING ASBESTOS OR ASBESTOS-CONTAINING MATERIALS OR ANY
HAZARDOUS MATERIALS CURRENTLY EXISTING AS PART OF THE BUILDING OR OTHER
IMPROVEMENTS); AND

 

23

--------------------------------------------------------------------------------


 

(II)                                       THAT THE PREMISES MAY BE REOCCUPIED
FOR USE CONSISTENT WITH TENANT’S PERMITTED USES, DEMOLISHED OR RENOVATED WITHOUT
TAKING ANY SPECIAL PRECAUTIONS FOR HAZARDOUS MATERIALS (EXCLUDING (X) ASBESTOS
OR ASBESTOS-CONTAINING MATERIALS, AND (Y) ANY HAZARDOUS MATERIALS CURRENTLY
EXISTING AS PART OF THE BUILDING OR OTHER IMPROVEMENTS, WITHOUT INCURRING
SPECIAL COSTS OR UNDERTAKING SPECIAL PROCEDURES FOR DISPOSAL, INVESTIGATION,
ASSESSMENT, CLEANING OR REMOVAL OF HAZARDOUS MATERIALS (EXCLUDING (X) ASBESTOS
OR ASBESTOS-CONTAINING MATERIALS, AND (Y) ANY HAZARDOUS MATERIALS CURRENTLY
EXISTING AS PART OF THE BUILDING OR OTHER IMPROVEMENTS, AND WITHOUT INCURRING
REGULATORY REQUIREMENTS OR GIVING NOTICE IN CONNECTION WITH HAZARDOUS MATERIALS
(EXCLUDING (X) ASBESTOS OR ASBESTOS-CONTAINING MATERIALS, AND (Y) ANY HAZARDOUS
MATERIALS CURRENTLY EXISTING AS PART OF THE BUILDING OR OTHER IMPROVEMENTS.

 

Further, for purposes of clauses (i) and (ii): (a) materials previously or
hereafter generated from operations shall not be deemed part of the Building or
other improvements, and (b) ”special costs” or “special procedures” shall mean
costs or procedures, as the case may be, that would not be incurred but for the
nature of the Hazardous Materials as Hazardous Materials instead of
non-hazardous materials.  The report shall include reasonable detail concerning
the clean-up location, the tests run and the analytic results.  At Tenant’s
request, Landlord will notify Tenant if Landlord intends to demolish the
applicable portion of the Premises or substantially rehabilitate the applicable
portion of the Premises, and in that event, Landlord shall give Tenant
Landlord’s good faith estimate of the costs to Landlord of removing any of the
property otherwise required to be removed by Tenant hereunder, and Tenant may
elect, instead of removing any of such property, to make eighty percent (80%) of
such payment to Landlord in satisfaction of Tenant’s removal obligation;
provided, that in any such event, Landlord may require Tenant to remove from the
Premises the Hazardous Materials provided for above in this Section 4.8.2.

 


4.8.3                        CERTAIN RIGHTS OF LANDLORD.  IF TENANT FAILS TO
PERFORM ITS REMOVAL OBLIGATIONS HEREUNDER, WITHOUT LIMITING ANY OTHER RIGHT OR
REMEDY, LANDLORD MAY, ON FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE TO TENANT
PERFORM SUCH OBLIGATIONS AT TENANT’S EXPENSE, AND TENANT SHALL PROMPTLY
REIMBURSE LANDLORD UPON DEMAND FOR ALL OUT-OF-POCKET COSTS AND EXPENSES INCURRED
BY LANDLORD IN CONNECTION WITH SUCH WORK.  IN ADDITION, ANY SUCH REIMBURSEMENT
SHALL INCLUDE FIVE PERCENT (5%) ADMINISTRATIVE FEE TO COVER LANDLORD’S OVERHEAD
IN UNDERTAKING SUCH WORK.  THE REIMBURSEMENT AND ADMINISTRATIVE FEE SHALL BE
ADDITIONAL RENT. TENANT’S REMOVAL OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE
THE TERMINATION OF THIS LEASE.  ANY ITEMS OF TENANT’S PERSONAL PROPERTY OR TRADE
FIXTURES WHICH REMAIN IN THE APPLICABLE PORTION OF THE PREMISES AFTER THE
EXPIRATION DATE OF THE APPLICABLE TERM MAY, ON FIVE (5) BUSINESS DAYS PRIOR
WRITTEN NOTICE TO TENANT, AT THE OPTION OF LANDLORD, BE DEEMED ABANDONED AND IN
SUCH CASE MAY EITHER BE RETAINED BY LANDLORD AS ITS PROPERTY OR BE DISPOSED OF,
WITHOUT ACCOUNTABILITY, AT TENANT’S EXPENSE IN SUCH MANNER AS LANDLORD MAY SEE
FIT.


 

Section 4.9                                      Personal Property Taxes. 
Tenant agrees to pay, on or before the due date thereof, all taxes charged,
assessed or imposed upon the personal property (including, without limitation,
fixtures and equipment) of Tenant in or upon the Premises.

 

24

--------------------------------------------------------------------------------


 

Section 4.10                                Assignment and Subletting.

 


4.10.1                  CONSENT REQUIRED.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, TENANT SHALL NOT, DIRECTLY OR INDIRECTLY, VOLUNTARILY OR BY
OPERATION OF LAW, SELL, ASSIGN, ENCUMBER, PLEDGE OR OTHERWISE TRANSFER OR
HYPOTHECATE ALL OR ANY PART OF ITS INTEREST IN OR RIGHTS WITH RESPECT TO THE
PREMISES OR ITS LEASEHOLD ESTATE (COLLECTIVELY, “ASSIGNMENT”), OR PERMIT ALL OR
ANY PORTION OF THE PREMISES TO BE OCCUPIED BY ANYONE OTHER THAN ITSELF OR SUBLET
ALL OR ANY PORTION OF THE PREMISES (COLLECTIVELY, “SUBLEASE”) WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT, WHICH SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  NO ASSIGNMENT OR SUBLEASE SHALL RELIEVE TENANT OF TENANT’S PRIMARY
LIABILITY UNDER THIS LEASE.  A CONSENT TO ONE ASSIGNMENT OR SUBLEASE SHALL NOT
CONSTITUTE CONSENT TO ANY FURTHER ASSIGNMENT OR SUBLEASE.  ACCEPTANCE BY
LANDLORD OF RENT FROM ANY ASSIGNEE OR SUBTENANT SHALL NOT CONSTITUTE CONSENT TO
SUCH ASSIGNMENT OR SUBLEASE.


 


4.10.2                  SUCCESSOR ENTITY.  NOTWITHSTANDING THE FOREGOING, TENANT
SHALL HAVE THE RIGHT TO MAKE AN ASSIGNMENT TO A SUCCESSOR ENTITY (HEREINAFTER
DEFINED) WITHOUT LANDLORD’S CONSENT, PROVIDED THAT UPON CONSUMMATION OF THE
TRANSACTION RESULTING IN THE ASSIGNMENT TO THE SUCCESSOR ENTITY, THE CREDIT OF
THE PARTY OR PARTIES LIABLE FOR TENANT’S OBLIGATIONS UNDER THIS LEASE (INCLUDING
ANY ASSIGNOR TENANT THAT HAS NOT BEEN RELEASED), TAKEN AS A WHOLE, SHALL BE AT
LEAST AS GOOD (AS DETERMINED BY THE MAJOR RATING AGENCIES IF THE CREDIT OF ANY
SUCH PARTY IS RATED AT SUCH TIME) AS THAT OF THE ASSIGNOR TENANT EXISTING
IMMEDIATELY PRIOR TO SUCH CONSUMMATION.  A “SUCCESSOR ENTITY”, AS USED IN THIS
SECTION SHALL MEAN A CORPORATION OR OTHER BUSINESS ENTITY (I) INTO WHICH OR WITH
WHICH TENANT, ITS CORPORATE OR OTHER SUCCESSORS OR PERMITTED ASSIGNS, IS MERGED
OR CONSOLIDATED, IN ACCORDANCE WITH APPLICABLE STATUTORY PROVISIONS FOR THE
MERGER OR CONSOLIDATION OF A CORPORATION OR OTHER BUSINESS ENTITY, OR (II) WHICH
ACQUIRES CONTROL OF TENANT IN A BONA FIDE TRANSACTION NOT ENTERED INTO FOR THE
PURPOSE OF AVOIDING THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS LEASE, OR
(III) WHICH ACQUIRES IN A BONA FIDE ARMS-LENGTH TRANSACTION ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF TENANT OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY
OPERATING UNIT OF TENANT; PROVIDED THAT:  (A) IN THE CASE OF A MERGER OR
CONSOLIDATION, IF THE TENANT UNDER THIS LEASE IS A NEW TENANT AS A RESULT OF
SUCH MERGER OR CONSOLIDATION, BY OPERATION OF LAW OR BY EFFECTIVE PROVISIONS
CONTAINED IN THE INSTRUMENTS OF MERGER OR CONSOLIDATION OR ACQUISITION, THE
LIABILITIES OF TENANT UNDER THIS LEASE ARE ASSUMED BY THE CORPORATION OR OTHER
BUSINESS ENTITY SURVIVING SUCH MERGER OR CONSOLIDATION; AND (B) IN THE CASE OF
AN ASSET SALE, BY OPERATION OF LAW OR BY EFFECTIVE PROVISIONS CONTAINED IN THE
INSTRUMENTS OF SALE, THE LIABILITIES OF TENANT UNDER THIS LEASE ARE ASSUMED BY
THE CORPORATION OR OTHER BUSINESS ENTITY ACQUIRING TENANT’S ASSETS.  TENANT
SHALL NOTIFY LANDLORD PROMPTLY UPON CONSUMMATION OF ANY ASSIGNMENT HEREUNDER NOT
REQUIRING LANDLORD’S CONSENT, AND, WITHIN THIRTY (30) DAYS AFTER THE
CONSUMMATION OF SUCH ASSIGNMENT SHALL DELIVER TO LANDLORD THE ASSIGNEE’S WRITTEN
CONFIRMATION THAT THE ASSIGNEE HAS ASSUMED AND AGREED TO PAY OR PERFORM, AS
APPLICABLE, ALL OF TENANT’S OBLIGATIONS UNDER THIS LEASE.  IN ADDITION, WITHIN
TWENTY (20) BUSINESS DAYS AFTER LANDLORD’S REQUEST THEREFOR, THE ASSIGNEE SHALL
EXECUTE AND DELIVER A WRITTEN ASSUMPTION IN FORM AND SUBSTANCE SATISFACTORY TO
LANDLORD IN LANDLORD’S REASONABLE DISCRETION OF TENANT’S OBLIGATIONS UNDER THIS
LEASE.  IN ADDITION, TENANT MAY SUBLEASE ALL OR ANY PORTION OF THE PREMISES
WITHOUT LANDLORD’S CONSENT TO ANY CORPORATION, PARTNERSHIP, TRUST, ASSOCIATION
OR OTHER BUSINESS ORGANIZATION DIRECTLY OR INDIRECTLY CONTROLLING OR CONTROLLED
BY OR UNDER COMMON CONTROL WITH TENANT (ANY SUCH SUBLEASE, AN “AFFILIATE
SUBLEASE”), SO LONG AS TENANT GIVES LANDLORD NOT LESS THAN A FIFTEEN (15) DAYS’
PRIOR WRITTEN NOTICE THEREOF.  WITHIN THIRTY (30) DAYS AFTER ENTERING INTO ANY
SUCH SUBLEASE, TENANT SHALL GIVE LANDLORD A COPY OF THE

 

25

--------------------------------------------------------------------------------


 


FULLY-SIGNED SUBLEASE, WHICH SHALL INCORPORATE THE TERMS OF THE LAST SENTENCE OF
SUBSECTION 4.10.6.


 


4.10.3                  EXCESS PAYMENTS.  IF TENANT ASSIGNS THIS LEASE OR
SUBLEASES THE PREMISES OR ANY PORTION THEREOF (OTHER THAN PURSUANT TO AN
AFFILIATE SUBLEASE OR AN ASSIGNMENT TO A SUCCESSOR ENTITY), TENANT SHALL PAY TO
LANDLORD AS ADDITIONAL RENT FIFTY PERCENT (50%) OF THE AMOUNT, IF ANY, BY WHICH
(A) THE COMPENSATION RECEIVED BY TENANT FROM SUCH ASSIGNMENT OR SUBLEASE
(PRORATED OVER THE TERM OF THE ASSIGNMENT OR SUBLEASE), NET OF EXPENSES ACTUALLY
INCURRED BY TENANT IN CONNECTION WITH SUCH ASSIGNMENT OR SUBLEASE, AS PRO-RATED
OVER THE SUBLEASE TERM OR REMAINING TERM OF THIS LEASE, AS APPLICABLE, EXCEEDS
(B) IN THE CASE OF AN ASSIGNMENT, THE BASE RENT AND ADDITIONAL RENT UNDER THIS
LEASE, AND IN THE CASE OF A SUBLEASE, THE PORTION OF THE BASE RENT AND
ADDITIONAL RENT ALLOCABLE TO THE PORTION OF THE PREMISES SUBJECT TO SUCH
SUBLEASE.  SUCH PAYMENTS SHALL BE MADE ON THE DATE THE CORRESPONDING PAYMENTS
UNDER THIS LEASE ARE DUE.


 


4.10.4                  FURTHER REQUIREMENTS.  IF THIS LEASE BE ASSIGNED, OR IF
THE PREMISES OR ANY PART THEREOF BE SUBLET OR OCCUPIED BY ANYONE OTHER THAN
TENANT, WHETHER OR NOT IN VIOLATION OF THE TERMS AND CONDITIONS OF THE LEASE,
LANDLORD MAY, AT ANY TIME AND FROM TIME TO TIME, COLLECT RENT AND OTHER CHARGES
FROM THE ASSIGNEE, SUBTENANT OR OCCUPANT, AND APPLY THE NET AMOUNT COLLECTED TO
THE RENT AND OTHER CHARGES HEREIN RESERVED, BUT NO SUCH ASSIGNMENT, SUBLETTING,
OCCUPANCY, COLLECTION OR MODIFICATION OF ANY PROVISIONS OF THIS LEASE SHALL BE
DEEMED A WAIVER OF THIS COVENANT, OR THE ACCEPTANCE OF THE ASSIGNEE, SUBTENANT
OR OCCUPANT AS A TENANT OR A RELEASE OF TENANT FROM THE FURTHER PERFORMANCE OF
COVENANTS ON THE PART OF TENANT TO BE PERFORMED HEREUNDER.  ANY CONSENT BY
LANDLORD TO A PARTICULAR ASSIGNMENT, SUBLETTING OR OCCUPANCY OR OTHER ACT FOR
WHICH LANDLORD’S CONSENT IS REQUIRED UNDER THIS SECTION 4.10 SHALL NOT IN ANY
WAY DIMINISH THE PROHIBITION STATED IN THIS SECTION 4.10 AS TO ANY FURTHER SUCH
ASSIGNMENT, SUBLETTING OR OCCUPANCY OR OTHER ACT OR THE CONTINUING LIABILITY OF
THE ORIGINAL NAMED TENANT. NO ASSIGNMENT OR SUBLETTING HEREUNDER SHALL RELIEVE
TENANT FROM ITS OBLIGATIONS HEREUNDER, AND TENANT SHALL REMAIN FULLY AND
PRIMARILY, JOINTLY AND SEVERALLY LIABLE THEREFOR.  TENANT SHALL REIMBURSE
LANDLORD ON DEMAND, AS ADDITIONAL RENT, FOR ANY REASONABLE OUT-OF-POCKET COSTS
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY LANDLORD IN
CONNECTION WITH ANY REQUEST FOR CONSENT TO ANY PROPOSED ASSIGNMENT OR SUBLEASE,
WHETHER OR NOT CONSUMMATED, INCLUDING THE COSTS OF MAKING INVESTIGATIONS AS TO
THE ACCEPTABILITY OF THE PROPOSED ASSIGNEE OR SUBTENANT.  ANY SUBLEASE TO WHICH
LANDLORD GIVES ITS CONSENT SHALL NOT BE VALID UNLESS AND UNTIL TENANT AND THE
SUBLESSEE EXECUTE A CONSENT AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
LANDLORD IN ITS REASONABLE DISCRETION AND A FULLY EXECUTED COUNTERPART OF SUCH
SUBLEASE HAS BEEN DELIVERED TO LANDLORD.  ANY SUBLEASE SHALL PROVIDE THAT:
(I) THE TERM OF THE SUBLEASE ENDS NO LATER THAN ONE DAY BEFORE THE LAST DAY OF
THE TERM OF THIS LEASE; (II) SUCH SUBLEASE IS SUBJECT AND SUBORDINATE TO THIS
LEASE; (III) LANDLORD MAY ENFORCE THE PROVISIONS OF THE SUBLEASE, INCLUDING
COLLECTION OF RENTS; AND (IV) IN THE EVENT OF TERMINATION OF THIS LEASE OR
REENTRY OR REPOSSESSION OF THE PREMISES BY LANDLORD, LANDLORD MAY, AT ITS SOLE
DISCRETION AND OPTION, TAKE OVER ALL OF THE RIGHT, TITLE AND INTEREST OF TENANT,
AS SUBLESSOR, UNDER SUCH SUBLEASE, AND SUCH SUBTENANT SHALL, AT LANDLORD’S
OPTION, ATTORN TO LANDLORD BUT NEVERTHELESS LANDLORD SHALL NOT (A) BE LIABLE FOR
ANY PREVIOUS ACT OR OMISSION OF TENANT UNDER SUCH SUBLEASE; (B) BE SUBJECT TO
ANY DEFENSE OR OFFSET PREVIOUSLY ACCRUED IN FAVOR OF THE SUBTENANT AGAINST
TENANT; OR (C) BE BOUND BY ANY PREVIOUS MODIFICATION OF SUCH SUBLEASE MADE
WITHOUT LANDLORD’S WRITTEN CONSENT OR BY ANY PREVIOUS PREPAYMENT OF MORE THAN
ONE MONTH’S RENT.

 

26

--------------------------------------------------------------------------------


 


4.10.5                  NO MERGER.  THE VOLUNTARY OR OTHER SURRENDER OF THIS
LEASE BY TENANT, OR A MUTUAL CANCELLATION THEREOF, SHALL NOT WORK A MERGER, AND
AT THE OPTION OF LANDLORD SHALL TERMINATE ALL OR ANY EXISTING ASSIGNMENTS OR
SUBLEASES, OR AT THE OPTION OF LANDLORD MAY OPERATE AS AN ASSIGNMENT TO LANDLORD
OF ANY OR ALL ASSIGNMENTS OR SUBLEASES.  FURTHERMORE, ANY FORECLOSURE OF A
MORTGAGE THAT MAY BE HELD BY A TENANT ON THE LAND AND/OR THE PREMISES SHALL NOT
WORK A MERGER, AND IN SUCH INSTANCE, THE LEASE HEREUNDER SHALL REMAIN IN FULL
FORCE AND EFFECT.

 

Section 4.11                                Installations, Alterations or
Additions.

 


4.11.1                  ALTERATIONS BY TENANT.  TENANT SHALL NOT MAKE ANY
IMPROVEMENTS, ALTERATIONS OR ADDITIONS IN OR TO THE PREMISES (“ALTERATIONS”)
WITHOUT THE PRIOR CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, PROVIDED THAT IF THE PROPOSED ALTERATIONS WILL ADVERSELY
AFFECT THE STRUCTURAL INTEGRITY OF THE BUILDING, LANDLORD MAY WITHHOLD ITS
CONSENT TO SUCH ALTERATIONS IN LANDLORD’S SOLE DISCRETION.  NOTWITHSTANDING THE
FOREGOING, THE CONSENT OF LANDLORD SHALL NOT BE REQUIRED WITH RESPECT TO ANY
ALTERATIONS COSTING LESS THAN $100,000 IN ANY GIVEN INSTANCE THAT DO NOT
PERFORATE OR PENETRATE THE ROOF OR OTHER EXTERIOR PORTIONS OF THE BUILDING IN
QUESTION AND DO NOT ADVERSELY AFFECT THE STRUCTURAL INTEGRITY OF THE BUILDING. 
WITHOUT LIMITATION, IT SHALL NOT BE UNREASONABLE FOR LANDLORD TO DENY ITS
CONSENT TO ANY ALTERATIONS WHICH WOULD IMPOSE ON LANDLORD ANY SPECIAL
MAINTENANCE, REPAIR, OR REPLACEMENT OBLIGATIONS NOT WITHIN THE SCOPE OF THOSE
EXPRESSLY PROVIDED FOR HEREIN, UNLESS TENANT AGREES, AT THE TIME OF ITS REQUEST
FOR APPROVAL OR NOTICE OF SUCH ALTERATIONS, TO PAY ALL COSTS ASSOCIATED WITH
LANDLORD’S MEETING THE ADDITIONAL OBLIGATIONS.  ALL ALTERATIONS SHALL BE SUBJECT
TO THE PROVISIONS OF SUBSECTION 4.11.2 HEREOF.


 


4.11.2                  ADDITIONAL COVENANTS REGARDING ALTERATIONS.


 

(A)                             ALL ALTERATIONS SHALL BE MADE (I) AT TENANT’S
SOLE EXPENSE, (II) ACCORDING TO PLANS AND SPECIFICATIONS APPROVED IN WRITING BY
LANDLORD (TO THE EXTENT PLANS, SPECIFICATIONS, AND/OR LANDLORD’S CONSENT IS
REQUIRED), (III) IN COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS, (IV) BY A
LICENSED CONTRACTOR, AND (V) IN A GOOD AND WORKMANLIKE MANNER.  TENANT SHALL
PROVIDE LANDLORD WITH AS-BUILT PLANS FOR ANY ALTERATIONS FOR WHICH PLANS ARE
USED, REGARDLESS OF WHETHER THE ALTERATIONS REQUIRE LANDLORD’S CONSENT
HEREUNDER.

 

(B)                            TENANT SHALL KEEP THE PREMISES AND THE BUILDING
FREE FROM ANY LIENS ARISING OUT OF ANY WORK PERFORMED, MATERIALS ORDERED OR
OBLIGATIONS INCURRED BY OR ON BEHALF OF TENANT.  WITHOUT LIMITATION, TENANT
SHALL BE RESPONSIBLE FOR, AND SHALL PAY WHEN DUE, ALL COSTS ASSOCIATED WITH THE
PREPARATION OF PLANS AND THE PERFORMANCE OF ALTERATIONS, AND THE SAME SHALL BE
PERFORMED IN A LIEN-FREE, GOOD AND WORKMANLIKE MANNER, AND IN ACCORDANCE WITH
APPLICABLE CODES AND REQUIREMENTS, INCLUDING THE REQUIREMENTS OF THE AMERICANS
WITH DISABILITIES ACT (“ADA”).  IN THE EVENT THAT TENANT SHALL FAIL TO PAY THE
COSTS ASSOCIATED WITH ALTERATIONS ON A TIMELY BASIS, AS A RESULT OF SUCH
FAILURE, A STATUTORY AND/OR COMMON LAW LIEN IS ASSERTED AGAINST THE PREMISES OR
THE APPLICABLE BUILDING, AND TENANT SHALL FAIL, WITHIN TEN (10) DAYS AFTER
NOTICE OF SUCH ASSERTION, TO CAUSE (BY PAYMENT, POSTING OF A PROPER BOND, OR
OTHERWISE) SUCH LIEN TO BE RELEASED OF RECORD, LANDLORD SHALL HAVE THE RIGHT
(BUT NOT THE OBLIGATION), AT TENANT’S EXPENSE, TO CAUSE SUCH LIEN TO BE BONDED
OVER OR RELEASED OF RECORD.

 

27

--------------------------------------------------------------------------------


 

(C)                             TENANT SHALL ENSURE THAT ALL CONTRACTORS AND
SUBCONTRACTORS PERFORMING ALTERATIONS ARE INSURED IN AMOUNTS REQUIRED BY LAW. 
IF LANDLORD REQUESTS, CERTIFICATES OF SUCH INSURANCE SHALL BE DELIVERED TO
LANDLORD.

 

(D)                            TENANT AGREES THAT LANDLORD WILL HAVE THE RIGHT
TO INSPECT ANY ALTERATIONS.  IN THE PERFORMANCE OF ALTERATIONS IN ACCORDANCE
WITH THIS LEASE, TENANT SHALL CAUSE ITS CONTRACTOR TO USE REASONABLE AND
DILIGENT EFFORTS NOT TO INTERFERE WITH ONGOING OPERATIONS ON THE REST OF THE
PROPERTY OUTSIDE OF THE PREMISES, TO KEEP ALL CONSTRUCTION AREAS CLEAN AND FREE
OF TRASH AND DEBRIS, AND OTHERWISE TO COMPLY WITH ANY OTHER REASONABLE RULES AND
REGULATIONS ESTABLISHED BY LANDLORD WITH REGARD TO CONSTRUCTION ACTIVITIES.

 

(E)                             TENANT SHALL PROVIDE COPIES OF ANY WARRANTIES
FOR ALTERATIONS AND THE MATERIALS AND EQUIPMENT WHICH ARE INCORPORATED INTO THE
BUILDING AND PREMISES IN CONNECTION THEREWITH, AND EITHER ASSIGN TO LANDLORD, OR
ENFORCE ON LANDLORD’S BEHALF, ALL SUCH WARRANTIES TO THE EXTENT REPAIRS AND/OR
MAINTENANCE ON WARRANTED ITEMS WOULD BE COVERED BY SUCH WARRANTIES AND ARE
OTHERWISE LANDLORD’S RESPONSIBILITY UNDER THIS LEASE.

 


4.11.3                  REMOVAL OF ALTERATIONS.  LANDLORD SHALL NOTIFY TENANT IN
WRITING AT THE TIME OF LANDLORD’S APPROVAL OF ANY ALTERATIONS, WHETHER OR NOT
THE PROPOSED ALTERATIONS WILL BE REQUIRED TO BE REMOVED BY TENANT AT THE END OF
THE TERM.  TENANT SHALL BE OBLIGATED TO REMOVE ANY ALTERATIONS THAT LANDLORD HAS
NOT DESIGNATED IN WRITING WILL BE PERMITTED TO REMAIN ON THE PREMISES IN
ACCORDANCE WITH SECTION 4.8.


 

Section 4.12                                Signage.  Landlord, at its sole cost
and expense, may modify the signage plan of the Building in place as of the
Commencement Date, so long as Landlord shall provide appropriate signage and
monuments directing employees and customers to the Building and the Premises. 
Any such changes to the signage plan shall be subject to obtaining any necessary
permits from the City of Waltham and Tenant’s approval, and any other applicable
approvals, which will not unreasonably be withheld or delayed.  Tenant shall not
be unreasonable in withholding its consent to any change in the signage plan
which Tenant determines, in its reasonable judgment, renders Tenant’s signage
insufficient in relation to the amount of and percentage of building floor space
which Tenant occupies at the Building.  Tenant, at its sole cost and expense,
shall have the non-exclusive right to place its name on any such monument(s)
created by Landlord, in accordance with any applicable Building standards. 
Tenant shall have the right to place its corporate name on the entry door to the
Building, or alternatively, at some location near the door or on the exterior of
the Building, each in accordance with any applicable Building standards.  Except
as set forth above, Tenant agrees not to install, inscribe, paint, affix or
otherwise display any sign or advertisement on any part of the Premises that can
be seen from outside of the Premises without Landlord’s prior written consent.

 

Section 4.13                                No Opposition to Development. 
Tenant agrees not to take any action to oppose any application by Landlord for
any permits, consents or approvals from any governmental authorities for any
redevelopment or additional development of all or any part of the Property, and
will use all commercially reasonable efforts to prevent any Tenant Responsible
Parties from doing so.  For purposes hereof, action to oppose any such
application shall include,

 

28

--------------------------------------------------------------------------------


 

without limitation, communications with any governmental authorities requesting
that any such application be limited or altered.  Also for purposes hereof,
commercially reasonable efforts shall include, without limitation, commercially
reasonable efforts, upon receiving notice of any such action to oppose any
application on the part of any Tenant Responsible Party, to obtain injunctive
relief, and, in the case of a subtenant, exercising remedies against the
subtenant under its Sublease.

 


ARTICLE V
CASUALTY OR TAKING

 

Section 5.1                                      Casualty.

 


5.1.1                        TERMINATION OPTION.  IF THE PREMISES OR BUILDING IS
DAMAGED BY FIRE OR OTHER CASUALTY (“CASUALTY”), SUCH THAT THE DAMAGE CANNOT BE
REPAIRED UNDER THE LAWS AND REGULATIONS OF THE FEDERAL, STATE AND LOCAL
GOVERNMENTAL AUTHORITIES HAVING JURISDICTION WITHIN ONE YEAR AFTER THE DATE OF
SUCH DAMAGE (OR IN THE CASE OF DAMAGE OCCURRING DURING THE LAST TWELVE (12)
MONTHS OF THE APPLICABLE TERM, SUCH THAT REPAIRS CANNOT BE COMPLETED BEFORE THE
180TH DAY BEFORE THE END OF THE APPLICABLE TERM), THEN EITHER PARTY MAY ELECT TO
TERMINATE THIS LEASE BY WRITTEN NOTICE TO THE OTHER PARTY GIVEN WITHIN THIRTY
(30) DAYS AFTER THE DATE OF SUCH DAMAGE.  IF SUCH A NOTICE TO TERMINATE IS
GIVEN, THIS LEASE SHALL TERMINATE AS OF THE DATE OF SUCH NOTICE.


 


5.1.2                        REPAIR OBLIGATION.  IF NEITHER LANDLORD NOR TENANT
IS ENTITLED OR ELECTS TO TERMINATE THIS LEASE AS PROVIDED IN SUBSECTION 5.1.1,
THEN LANDLORD PROMPTLY SHALL REPAIR THE SAME, BUT THE REPAIRS TO BE MADE BY
LANDLORD UNDER THIS ARTICLE SHALL NOT INCLUDE, AND LANDLORD SHALL NOT BE
REQUIRED TO REPAIR, ANY CASUALTY DAMAGE TO TENANT’S PERSONAL PROPERTY OR TRADE
FIXTURES.  LANDLORD SHALL COMMENCE SUCH REPAIR PROMPTLY AND DILIGENTLY PROSECUTE
THE REPAIR TO COMPLETION.  LANDLORD SHALL NOT BE OBLIGATED TO CARRY INSURANCE OF
ANY KIND ON TENANT’S PERSONAL PROPERTY OR TRADE FIXTURES AND LANDLORD SHALL NOT
BE OBLIGATED TO REPAIR ANY DAMAGE THERETO OR REPLACE THE SAME.  TENANT SHALL BE
RESPONSIBLE AT ITS OWN EXPENSE FOR THE REPAIR AND REPLACEMENT OF TENANT’S
PERSONAL PROPERTY AND TRADE FIXTURES WHICH TENANT ELECTS TO REPAIR OR REPLACE.


 


5.1.3                        ABATEMENT.  IF ALL OR ANY PART OF THE PREMISES
SHALL BE RENDERED UNTENANTABLE BY REASON OF A CASUALTY, THE BASE RENT AND THE
ADDITIONAL RENT SHALL BE ABATED IN THE PROPORTION THAT THE UNTENANTABLE AREA OF
THE PREMISES BEARS TO THE TOTAL AREA OF THE PREMISES, FOR THE PERIOD FROM THE
DATE OF THE CASUALTY TO THE DATE OF SUBSTANTIAL COMPLETION OF ANY WORK REQUIRED
OF LANDLORD SO THAT SUCH PORTION OF THE PREMISES IS NO LONGER UNTENANTABLE. 
EACH PARTY HEREBY WAIVES THE PROVISIONS OF ANY STATUTE OR LAW THAT MAY BE IN
EFFECT AT THE TIME OF A CASUALTY UNDER WHICH A LEASE IS AUTOMATICALLY TERMINATED
OR A TENANT IS GIVEN THE RIGHT TO TERMINATE A LEASE DUE TO A CASUALTY OTHER THAN
AS PROVIDED IN SUBSECTION 5.1.1.


 

Section 5.2                                      Eminent Domain.

 


5.2.1                        TAKING.  IF THE WHOLE OR A SUBSTANTIAL PART (AS
HEREINAFTER DEFINED) OF THE PREMISES SHALL BE TAKEN OR CONDEMNED BY ANY
GOVERNMENTAL OR QUASI GOVERNMENTAL AUTHORITY FOR ANY PUBLIC OR QUASI PUBLIC USE
OR PURPOSE (INCLUDING A SALE THEREOF UNDER THREAT OF SUCH A TAKING), THEN THIS
LEASE SHALL TERMINATE ON THE DATE TITLE THERETO VESTS IN SUCH GOVERNMENTAL OR
QUASI GOVERNMENTAL AUTHORITY, AND ALL BASE RENT AND ADDITIONAL RENT PAYABLE
HEREUNDER SHALL BE

 

29

--------------------------------------------------------------------------------


 


APPORTIONED AS OF SUCH DATE.  IF LESS THAN A SUBSTANTIAL PART OF THE PREMISES IS
TAKEN OR CONDEMNED BY ANY GOVERNMENTAL OR QUASI GOVERNMENTAL AUTHORITY FOR ANY
PUBLIC OR QUASI PUBLIC USE OR PURPOSE (INCLUDING A SALE THEREOF IN LIEU OF SUCH
A TAKING), THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT, BUT THE BASE RENT
THEREAFTER PAYABLE HEREUNDER SHALL BE EQUITABLY ADJUSTED AS OF THE DATE TITLE
VESTS IN THE GOVERNMENTAL OR QUASI GOVERNMENTAL AUTHORITY.  FOR PURPOSES OF THIS
SECTION, A “SUBSTANTIAL PART” OF THE PREMISES SHALL BE CONSIDERED TO HAVE BEEN
TAKEN IF TENANT REASONABLY DETERMINES THAT THE REMAINING PORTION OF THE PREMISES
IS NOT SUITABLE FOR TENANT’S USE FOR THE BALANCE OF THE TERM.  IF THIS LEASE IS
NOT TERMINATED AS AFORESAID AS TO SUCH SPACE, LANDLORD PROMPTLY SHALL USE ALL
REASONABLE EFFORTS TO RESTORE THE PREMISES TO USABLE CONDITION FOR TENANT’S
CURRENT USE THEREOF AS OF THE DATE OF THIS LEASE; PROVIDED, HOWEVER, THAT
LANDLORD SHALL NOT BE OBLIGATED TO EXPEND AN AMOUNT IN EXCESS OF THE TOTAL
AWARD, DAMAGES AND OTHER COMPENSATION PAID BY THE CONDEMNING AUTHORITY ON
ACCOUNT OF SUCH TAKING OR CONDEMNATION (OR SALE UNDER THREAT OF SUCH A TAKING)
(LESS, IN ANY CASE, THE REASONABLE EXPENSES OF LANDLORD IN OBTAINING SUCH
COMPENSATION) ON SUCH RESTORATION.


 

Section 5.3                                      Awards.  All awards, damages
and other compensation paid by the condemning authority on account of such
taking or condemnation (or sale under threat of such a taking) shall belong to
Landlord; Tenant hereby releases and assigns to Landlord all Tenant’s rights to
such awards, damages and other compensation, and covenants to deliver such
further assignments and assurances thereof as Landlord may from time to time
reasonably request.  Tenant agrees not to make any claim against Landlord or the
condemning authority for any portion of such award or compensation attributable
to damages to the Premises, the value of the unexpired term of this Lease, the
loss of profits or goodwill, leasehold improvements or severance damages. 
Nothing contained herein, however, shall prevent Tenant from pursuing a separate
claim against the condemning authority for the value of furnishings, equipment
and trade fixtures installed in the Premises at Tenant’s expense and for
relocation expenses, provided Landlord’s award is not reduced thereby.

 


ARTICLE VI
DEFAULTS

 

Section 6.1                                      Default.  The occurrence of any
of the following shall constitute an “Event of Default” by Tenant under this
Lease:

 

(A)                             IF TENANT SHALL FAIL TO PAY ANY RENT WHEN DUE;
PROVIDED, HOWEVER, THAT ANY SUCH FAILURE TO PAY ANY INSTALLMENT OF BASE RENT OR
ANY REGULARLY SCHEDULED PAYMENT OF ADDITIONAL RENT SHALL NOT CONSTITUTE A
DEFAULT UNDER THIS LEASE SO LONG AS SUCH FAILURE SHALL NOT CONTINUE FOR MORE
THAN THIRTY (30) DAYS AFTER WRITTEN NOTICE FROM LANDLORD TO TENANT, AND ANY SUCH
FAILURE TO PAY ANY OTHER PAYMENT OF RENT SHALL NOT CONSTITUTE A DEFAULT UNDER
THIS LEASE SO LONG AS SUCH FAILURE SHALL NOT CONTINUE FOR MORE THAN THIRTY (30)
DAYS AFTER WRITTEN NOTICE FROM LANDLORD TO TENANT; OR

 

(B)                            IF TENANT SHALL FAIL TO COMPLY WITH ITS
OBLIGATION TO CARRY INSURANCE HEREUNDER AND SUCH VIOLATION OR FAILURE SHALL
CONTINUE FOR MORE THAN THIRTY (30) DAYS (OR, IF SHORTER, THE PERIOD PRIOR TO
CANCELLATION OF SUCH INSURANCE) AFTER WRITTEN NOTICE THEREOF

 

30

--------------------------------------------------------------------------------


 

FROM LANDLORD, WHICH NOTICE SHALL SPECIFICALLY STATE THAT TENANT HAS ONLY THIRTY
(30) DAYS (OR, IF SHORTER, THE PERIOD PRIOR TO CANCELLATION OF SUCH INSURANCE)
TO CURE SUCH DEFAULT; OR

 

(C)                             IF TENANT SHALL FAIL TO CAUSE ANY MECHANIC’S OR
MATERIALMEN’S LIEN ASSOCIATED WITH TENANT’S ALTERATIONS TO BE RELEASED OF RECORD
(BY PAYMENT, POSTING OF A PROPER BOND, OR OTHERWISE) WITHIN THIRTY (30) DAYS
AFTER WRITTEN NOTICE FROM LANDLORD OF TENANT’S FAILURE TO HAVE CAUSED SUCH LIEN
TO BE RELEASED

 

(D)                            IF TENANT SHALL VIOLATE OR FAIL TO PERFORM ANY
TERM, CONDITION, COVENANT OR AGREEMENT TO BE PERFORMED OR OBSERVED BY TENANT
UNDER THIS LEASE OTHER THAN THOSE PROVIDED FOR IN PARAGRAPHS (A), (B) OR
(C) ABOVE AND SUCH VIOLATION OR FAILURE SHALL CONTINUE FOR MORE THAN THIRTY (30)
DAYS AFTER WRITTEN NOTICE THEREOF FROM LANDLORD PLUS SUCH ADDITIONAL TIME, IF
ANY, AS IS REASONABLY NECESSARY TO CURE THE DEFAULT IF IT IS OF SUCH A NATURE
THAT IT CANNOT REASONABLY BE CURED IN THIRTY (30) DAYS, PROVIDED TENANT
COMMENCES SUCH CURE WITHIN SUCH THIRTY (30) DAYS AND THEREAFTER DILIGENTLY
PROCEEDS TO CURE SUCH DEFAULT; OR

 

(E)                             IF TENANT SHALL ADMIT IN WRITING ITS INABILITY
TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE, COMMENCE ANY CASE, PROCEEDING OR
OTHER ACTION SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, LIQUIDATION,
DISSOLUTION OR COMPOSITION OF TENANT OR ANY OF ITS DEBTS UNDER ANY LAW RELATING
TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION OR RELIEF OF DEBTORS, OR
SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL
FOR TENANT OR FOR ALL OR ANY SUBSTANTIAL PART OF THE PREMISES; OR

 

(F)                               IF ANY CASE, PROCEEDING OR OTHER ACTION
AGAINST TENANT SHALL BE COMMENCED SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
AGAINST TENANT AS DEBTOR, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
LIQUIDATION, DISSOLUTION OR COMPOSITION OF TENANT OR ANY OF ITS DEBTS UNDER ANY
LAW RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION OR RELIEF OF
DEBTORS, OR SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER
SIMILAR OFFICIAL FOR TENANT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTY,
AND SUCH CASE, PROCEEDING OR OTHER ACTION (I) RESULTS IN THE ENTRY OF AN ORDER
FOR RELIEF AGAINST TENANT OR (II) REMAINS UNDISMISSED FOR A PERIOD OF SIXTY (60)
DAYS; OR

 

(G)                            IF TENANT IS OBLIGATED TO PROVIDE A REPLACEMENT
LETTER OF CREDIT PURSUANT TO SECTION 6.8, AND TENANT FAILS TO DO SO WITHIN
FIFTEEN (15) DAYS AFTER WRITTEN NOTICE FROM LANDLORD THAT TENANT IS REQUIRED TO
DO SO AND THAT FAILURE TO DO SO WILL CONSTITUTE AN EVENT OF DEFAULT.

 

Section 6.2                                      Landlord’s Right to Terminate. 
Upon the occurrence of an Event of Default, Landlord and the agents and servants
of Landlord may, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter and without
demand or notice, at Landlord’s election, do any one or more of the following: 
(i) give Tenant notice stating that this Lease is terminated, effective upon the
giving of such notice or upon a date stated in such notice, as Landlord may
elect, in which event this Lease shall be irrevocably extinguished and
terminated as stated in such notice without any further action, or (ii) with or
without process of law, in a lawful manner enter and repossess the

 

31

--------------------------------------------------------------------------------


 

Premises as of Landlord’s former estate, and expel Tenant and those claiming
through or under Tenant, and remove its and their effects, without being guilty
of trespass, in which event this Lease shall be irrevocably extinguished and
terminated at the time of such entry, or (iii) pursue any other rights or
remedies permitted by law or equity.  Any such termination of this Lease shall
be without prejudice to any remedies which might otherwise be used for arrears
of rent or prior breach of covenant, and in the event of such termination Tenant
shall remain liable under this Lease as hereinafter provided.  Landlord, without
notice to Tenant, may store Tenant’s effects and those of any person claiming
through or under Tenant, at the expense and risk of Tenant.

 

Section 6.3                                      Remedies.  In the event that
this Lease is terminated under any of the provisions contained in Section 6.2 or
shall be otherwise terminated for breach of any obligation of Tenant, Tenant
shall pay the Base Rent, Additional Rent and other sums payable hereunder up to
the time of such termination, and thereafter Tenant, until the end of what would
have been the Term of this Lease in the absence of such termination, and whether
or not the Premises shall have been re-let, shall be liable to Landlord for, and
shall pay to Landlord, as liquidated current damages the Base Rent, Additional
Rent and other sums that would be payable hereunder if such termination had not
occurred, less the net proceeds, if any, of any re-letting of the Premises,
after deducting all expenses in connection with such termination and/or
re-letting, including, without limitation, all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, advertising, expenses of
employees, alteration costs and expenses of preparation for such re-letting. 
Tenant shall pay such current damages to Landlord monthly on the days which the
Base Rent would have been payable hereunder if this Lease had not been
terminated.

 

At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages and in lieu of all such
current damages beyond the date of such demand, at Landlord’s election Tenant
shall pay to Landlord an amount equal to the excess, if any, of the Base Rent,
Additional Rent and other sums as hereinbefore provided which would be payable
hereunder from the date of such demand assuming that, for the purposes of this
paragraph, Taxes would be the same as Taxes for the immediately preceding Tax
Year for what would be the then unexpired Term of this Lease if the same
remained in effect, over the then fair net rental value of the Premises for the
same period, in each case as discounted to present value, using as a discount
rate the then-current yield on US Treasury Bonds with a ten year maturity, plus
300 basis points.

 

In case of any default by Tenant, re entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (i) re-let the applicable portion
of the Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the applicable Term of this Lease and may grant concessions or free
rent to the extent that Landlord considers advisable and necessary to re let the
same and (ii) may make such reasonable alterations, repairs and decorations in
the applicable portion of the Premises as Landlord considers advisable and
necessary for the purpose of re-letting the applicable portion of the Premises,
and the costs of any and all of the foregoing shall be Additional Rent payable
by Tenant to Landlord.  No action of Landlord in accordance with the foregoing
shall operate or be construed to release or reduce Tenant’s liability hereunder
as aforesaid.  Tenant hereby expressly waives any and all rights of redemption
granted by or under

 

32

--------------------------------------------------------------------------------


 

any present or future laws in the event of Tenant being evicted or dispossessed,
or in the event of Landlord obtaining possession of the Premises, by reason of
the violation by Tenant of any of the covenants and conditions of this Lease. 
Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

 

Section 6.4                                      Effect of Waivers of Default. 
Any consent or permission by either party to any act or omission which otherwise
would be a breach of any covenant or condition herein, or any waiver by either
party of the breach of any covenant or condition herein, shall not in any way be
held or construed (unless expressly so declared) to operate so as to impair the
continuing obligation of any covenant or condition herein, or otherwise, except
as to the specific instance, operate to permit similar acts or omissions.

 

The failure of either party to seek redress for violation of, or to insist upon
the strict performance of, any covenant or condition of this Lease shall not be
deemed a waiver of such violation nor prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of an
original violation.  The receipt by Landlord of rent with knowledge of the
breach of any covenant of this Lease shall not be deemed to have been a waiver
of such breach by Landlord.  No consent or waiver, express or implied, by either
party to or of any breach of any agreement of duty shall be construed as a
waiver or consent to or of any other breach of the same or any other agreement
or duty.

 

Section 6.5                                      No Accord and Satisfaction.  No
acceptance by Landlord of a lesser sum than the Base Rent, Additional Rent or
any other charge then due shall be deemed to be other than on account of the
earliest installment of such rent or charge due, unless Landlord elects by
notice to Tenant to credit such sum against the most recent installment due, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment as rent or other charge be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or pursue any other remedy in
this Lease provided.

 

Section 6.6                                      Cumulative Remedies.  All
rights and remedies of Landlord and Tenant set forth herein are in addition to
all other rights and remedies available at law or in equity.  All rights and
remedies available hereunder or at law or in equity are expressly declared to be
cumulative.  The exercise by Landlord or Tenant of any such right or remedy
shall not prevent the concurrent exercise of any other right or remedy hereunder
or subsequent exercise of the same or any other right or remedy.  No delay in
the enforcement or exercise of any such right or remedy shall constitute a
waiver of any default hereunder or of any of Landlord’s or Tenant’s rights or
remedies in connection therewith.  Landlord or Tenant shall not be deemed to
have waived any default hereunder unless such waiver is set forth in a written
instrument.  If Landlord or Tenant waives in writing any default, such waiver
shall not be construed as a waiver of any covenant, condition or agreement set
forth in this Lease except as to the specific circumstances described in such
written waiver.

 

33

--------------------------------------------------------------------------------


 

Section 6.7            Landlord’s Right to Self Help.  If Tenant defaults in the
making of any payment or in the doing of any act herein required to be made or
done by Tenant, then, unless Tenant shall have cured such default within the
period set forth in Section 6.1 or such shorter period set forth in clause
(b) of Subsection 4.11.2 (or such shorter period as may be necessary in the
event of an emergency), Landlord may, but shall not be required to, make such
payment or do such act.  If Landlord elects to make such payment or do such act,
all costs and expenses incurred by Landlord, plus interest thereon at the
Default Rate, from the date paid by Landlord to the date of payment thereof by
Tenant, shall be immediately paid by Tenant to Landlord as Additional Rent;
provided however, that nothing contained herein shall be construed as permitting
Landlord to charge or receive interest in excess of the maximum legal rate then
allowed by law.

 

Section 6.8            Security Deposit.

 


6.8.1       DELIVERY/EXPIRATION.  SIMULTANEOUSLY WITH THE EXECUTION OF THIS
LEASE, TENANT SHALL DELIVER TO AND DEPOSIT WITH LANDLORD THE LETTER OF CREDIT AS
A SECURITY DEPOSIT TO BE HELD IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION.  TENANT SHALL KEEP THE LETTER OF CREDIT IN FORCE THROUGHOUT THE TERM OR
UNTIL SUCH LATER DATE AS TENANT DELIVERS TO LANDLORD THE REPORT DESCRIBED IN
SUBSECTION 4.8.2.  TENANT SHALL DELIVER TO LANDLORD A RENEWAL LETTER OF CREDIT
NO LATER THAN SIXTY (60) DAYS PRIOR TO THE EXPIRATION DATE OF THE LETTER OF
CREDIT, AND, IF TENANT FAILS TO DO SO, WITHOUT LIMITING ANY OTHER REMEDIES THAT
MAY BE AVAILABLE TO LANDLORD, LANDLORD MAY DRAW THE ENTIRE AMOUNT OF THE
EXPIRING LETTER OF CREDIT AND HOLD THE PROCEEDS IN LANDLORD’S NAME (BUT
IDENTIFIED AS THE SECURITY DEPOSIT UNDER THIS LEASE) IN CASH AS A SECURITY
DEPOSIT, AS HEREINAFTER PROVIDED, BUT IN THAT EVENT, TENANT SHALL, UPON DEMAND,
PROVIDE LANDLORD WITH A NEW LETTER OF CREDIT MEETING THE REQUIREMENTS OF THIS
LEASE, IN LIEU OF SUCH CASH, AND UPON RECEIPT OF SUCH REPLACEMENT LETTER OF
CREDIT, LANDLORD SHALL PROMPTLY RETURN SUCH CASH SECURITY DEPOSIT TO TENANT.


 


6.8.2       FORM AND ISSUER.  THE LETTER OF CREDIT SHALL BE A CLEAN,
IRREVOCABLE, UNCONDITIONAL LETTER OF CREDIT, SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT F AND ISSUED BY A COMMERCIAL BANK, TRUST COMPANY OR NATIONAL
BANKING ASSOCIATION, WHICH HAS OUTSTANDING, UNSECURED, UNINSURED AND
UNGUARANTEED INDEBTEDNESS, OR SHALL HAVE ISSUED A LETTER OF CREDIT OR OTHER
CREDIT FACILITY THAT CONSTITUTES THE PRIMARY SECURITY FOR AN OUTSTANDING
INDEBTEDNESS (WHICH IS OTHERWISE UNINSURED AND UNGUARANTEED), THAT IS THEN (AND
THEREAFTER CONTINUES TO BE) RATED, WITHOUT REGARD TO QUALIFICATION OF SUCH
RATING BY SYMBOLS SUCH AS “+” OR “-” OR NUMERICAL NOTATION “A” OR BETTER BY
MOODY’S INVESTMENT SERVICE (OR ITS SUCCESSOR) AND “A” OR BETTER BY STANDARD &
POOR’S RATINGS SERVICE (OR ITS SUCCESSOR) (AND IS NOT ON CREDIT-WATCH OR SIMILAR
CREDIT REVIEW WITH NEGATIVE IMPLICATION), AND HAS COMBINED CAPITAL, SURPLUS AND
UNDIVIDED PROFITS OF NOT LESS THAN $1,000,000,000.  IN THE EVENT THE ISSUER OF
THE LETTER OF CREDIT IS DOWNGRADED SO THAT IT NO LONGER SATISFIES THE RATING
REQUIREMENTS SET FORTH IN THIS SECTION 6.8,  LANDLORD SHALL HAVE THE RIGHT, TO
REQUIRE TENANT TO PROCURE A REPLACEMENT LETTER OF CREDIT FROM AN ISSUER THAT
SATISFIES THE REQUIREMENTS OF THIS SECTION 6.8 WITHIN FIFTEEN (15) DAYS AFTER
LANDLORD NOTIFIES TENANT OF SUCH REQUIREMENT; PROVIDED THAT LANDLORD SHALL
COOPERATE WITH TENANT IN EXCHANGING THE EXISTING LETTER OF CREDIT FOR THE NEW
LETTER OF CREDIT SO THAT TENANT IS NOT REQUIRED TO HAVE TWO LETTERS OF CREDIT
OUTSTANDING SIMULTANEOUSLY.

 

34

--------------------------------------------------------------------------------


 


6.8.3       DECREASE IN AMOUNT.  UPON THE 3RD ANNIVERSARY OF THE COMMENCEMENT
DATE, (THE “SECURITY DEPOSIT REDUCTION DATE”) THE AMOUNT OF THE SECURITY DEPOSIT
HELD PURSUANT TO THIS SECTION 6.8  SHALL BE REDUCED TO THREE HUNDRED EIGHTY TWO
THOUSAND DOLLARS ($382,000), PROVIDED THAT SUCH DECREASE SHALL BE CONTINGENT
UPON TENANT NOT BEING IN DEFAULT UNDER THE LEASE BEYOND ALL APPLICABLE CURE AND
GRACE PERIODS AS OF THE SECURITY DEPOSIT REDUCTION DATE:


 


6.8.4       DRAWS ON DEFAULT.  IF, AND AS SOON AS, THERE SHALL EXIST AN EVENT OF
DEFAULT (AND ON THE OCCASION OF EACH EVENT OF DEFAULT IF THERE SHALL BE MORE
THAN ONE), LANDLORD MAY DRAW UPON THE LETTER OF CREDIT AT ANY TIME AND FROM TIME
TO TIME IN SUCH AMOUNT OR AMOUNTS AS MAY BE NECESSARY TO CURE THE DEFAULT(S) OR
TO REIMBURSE LANDLORD FOR ANY SUM(S) WHICH LANDLORD MAY HAVE SPENT TO CURE THE
DEFAULT(S), AND IF LANDLORD HAS TERMINATED THIS LEASE DUE TO TENANT’S
DEFAULT(S), LANDLORD MAY ALSO DRAW UPON THE LETTER OF CREDIT IN SUCH AMOUNT (OR
ALL) AS MAY BE NECESSARY TO OBTAIN ANY AMOUNTS FROM TIME TO TIME OWED TO
LANDLORD BY TENANT AFTER TERMINATION.  IN THE CASE OF EACH SUCH DRAWING (EXCEPT
A DRAWING OCCURRING AFTER TERMINATION OR EXPIRATION OF THIS LEASE), TENANT
SHALL, ON DEMAND, CAUSE THE EXISTING LETTER OF CREDIT TO BE AMENDED TO BE ONCE
AGAIN IN THE FULL AMOUNT REQUIRED UNDER THIS LEASE OR A NEW LETTER OF CREDIT, IN
THE AMOUNT SO DRAWN, TO BE ISSUED TO LANDLORD.  NOTWITHSTANDING THE FOREGOING,
LANDLORD SHALL HAVE THE RIGHT, AT ANY TIME WHEN AN EVENT OF DEFAULT EXISTS, TO
DRAW THE ENTIRE LETTER OF CREDIT AND HOLD THE PROCEEDS THEREOF TO BE APPLIED
FROM TIME TO TIME AGAINST DAMAGES AND LOSSES UNDER THIS LEASE, BUT IN THAT
EVENT, IF LANDLORD DOES NOT TERMINATE THIS LEASE AS A RESULT OF SUCH EVENT OF
DEFAULT AND PERMITS (WITHOUT IMPLYING ANY OBLIGATION TO PERMIT) TENANT TO CURE
ALL OUTSTANDING EVENTS OF DEFAULT, SO LONG AS NO NEW EVENT OF DEFAULT OCCURS
WITHIN SIXTY (60) DAYS THEREAFTER, TENANT SHALL BE PERMITTED TO REPLACE THE CASH
SECURITY DEPOSIT WITH A LETTER OF CREDIT, AND UPON RECEIPT OF THE LETTER OF
CREDIT, LANDLORD SHALL RELEASE THE CASH SECURITY DEPOSIT TO TENANT.  ANY AMOUNT
DRAWN BY LANDLORD SHALL NOT BE DEEMED TO FIX OR DETERMINE THE AMOUNTS TO WHICH
LANDLORD IS ENTITLED UNDER THIS LEASE OR OTHERWISE, AND LANDLORD SHALL BE
ENTITLED TO PURSUE ANY REMEDIES PROVIDED FOR IN THIS LEASE TO THE EXTENT
LANDLORD IS UNABLE OR ELECTS, IN ITS SOLE AND ABSOLUTE DISCRETION, NOT TO OBTAIN
COMPLETE OR PARTIAL SATISFACTION BY DRAWING UPON THE LETTER OF CREDIT.  IF AT
THE END OF TERM, NO DEFAULT OF TENANT SHALL EXIST, OR IF SUCH A DEFAULT SHALL
EXIST, UPON CURE OF SUCH DEFAULT, THE LETTER OF CREDIT, OR ANY CASH HELD IN LIEU
THEREOF, SHALL BE RETURNED TO TENANT WITHIN TEN (10) DAYS THEREAFTER. 
NOTWITHSTANDING ANY PROVISIONS LIMITING LANDLORD’S LIABILITY UNDER THIS LEASE,
NOTHING SHALL PREVENT TENANT FROM RECOVERING ANY PORTION OF THE SECURITY DEPOSIT
HEREUNDER THAT WAS WRONGFULLY DRAWN OR RETAINED BY LANDLORD IN THE EVENT OF THE
BREACH OR DEFAULT BY LANDLORD UNDER ANY OF THE PROVISIONS HEREOF RELATING TO THE
SECURITY DEPOSIT.  FOR PURPOSES OF THIS SUBSECTION, AN EVENT OF DEFAULT SHALL
ALSO INCLUDE ANY DEFAULT THAT IS PREVENTED OR DELAYED FROM RIPENING INTO AN
EVENT OF DEFAULT DUE TO LANDLORD’S INABILITY TO GIVE ANY REQUIRED NOTICE OR THE
TOLLING OF ANY GRACE OR CURE PERIOD CAUSED BY ANY STAY OR INJUNCTION ARISING
FROM THE BANKRUPTCY OF TENANT.


 


6.8.5       OTHER TERMS.  LANDLORD SHALL NOT COMMINGLE ANY CASH CONSTITUTING THE
SECURITY DEPOSIT WITH OTHER FUNDS OF LANDLORD, AND LANDLORD SHALL PAY REASONABLE
INTEREST ON ANY CASH SECURITY DEPOSIT TO TENANT.  IF LANDLORD CONVEYS LANDLORD’S
INTEREST UNDER THIS LEASE, THE LETTER OF CREDIT (OR CASH IN LIEU THEREOF) SHALL
BE TURNED OVER BY LANDLORD TO LANDLORD’S TRANSFEREE, AND, IF SO TURNED OVER,
TENANT AGREES TO LOOK SOLELY TO SUCH TRANSFEREE FOR PROPER APPLICATION THEREOF
IN ACCORDANCE WITH THE TERMS OF THIS LEASE AND THE RETURN THEREOF IN ACCORDANCE
THEREWITH, AND IT IS AGREED THAT THE PROVISIONS HEREOF SHALL APPLY TO EVERY
TRANSFER OR ASSIGNMENT MADE OF THE LETTER OF CREDIT TO A NEW LANDLORD.  UPON THE
REQUEST OF LANDLORD, FROM

 

35

--------------------------------------------------------------------------------


 


TIME TO TIME, TENANT SHALL MAKE ARRANGEMENTS SATISFACTORY TO LANDLORD IN ITS
REASONABLE DISCRETION FOR THE TRANSFER OF THE LETTER OF CREDIT, AT LANDLORD’S
SOLE COST AND EXPENSE, TO ANY SUCCESSOR LANDLORD OR MORTGAGEE OF THE PROPERTY,
AND FROM ANY SUCH MORTGAGEE TO LANDLORD OR ANY SUCCESSOR MORTGAGEE.  TENANT
SHALL NOT ASSIGN OR ENCUMBER OR ATTEMPT TO ASSIGN OR ENCUMBER THE LETTER OF
CREDIT AND NEITHER LANDLORD NOR ITS SUCCESSORS OR ASSIGNS SHALL BE BOUND BY ANY
SUCH ASSIGNMENT, ENCUMBRANCE OR ATTEMPTED ASSIGNMENT OR ENCUMBRANCE.  UPON TEN
(10) BUSINESS DAYS PRIOR WRITTEN NOTICE FROM LANDLORD, TENANT SHALL CAUSE THE
LETTER OF CREDIT TO BE MODIFIED SO THAT IT NAMES ANY MORTGAGEE AS A
CO-BENEFICIARY.


 


ARTICLE VII
HOLDING OVER

 

In the event that Tenant shall not immediately surrender the applicable portion
of the Premises on the date of the expiration of the applicable portion of the
Term or the sooner termination of the Term, Landlord may forthwith re-enter and
take possession of the applicable portion of Premises.  Until Tenant shall have
been evicted from or quit the applicable portion of Premises, Tenant shall be a
tenant at sufferance, subject to all the terms, conditions, covenants and
agreements of this Lease, except that Tenant’s monthly Base Rent obligation
shall be One Hundred Fifty Percent (150%) of the monthly Base Rent for the
applicable portion of the Premises immediately prior to the expiration or
termination of the Term with respect thereto.

 


ARTICLE VIII
RIGHTS OF MORTGAGEE

 

Section 8.1            Definition of Mortgage.  The term “Mortgage” shall mean
any one or more mortgages, deeds of trust or ground leases which may now or
hereafter exist on Landlord’s interest in the Premises (or the interest of any
ground lessor in the Premises) and all renewals, extensions, supplements,
amendments, modifications, consolidations, and replacements thereof or thereto,
substitutions therefor, and advances made thereunder.  The term “Mortgagee”
shall mean the holder of or landlord under any Mortgage.

 

Section 8.2            Lease Subordinate Superior.  This Lease shall be subject
and subordinate to any Mortgage now or hereafter encumbering the Property or any
portion thereof and to all advances thereunder, provided the Mortgagee shall
have entered into a subordination, nondisturbance and attornment agreement in
favor of Tenant that is acceptable to Tenant in it’s reasonable discretion and
in substantially the form attached hereto as Exhibit E and made a part hereof
(or such other form as the Mortgagee may request that is not materially more
disadvantageous to Tenant) pursuant to which the Mortgagee agrees to recognize
Tenant’s rights under this Lease and that Tenant shall not be disturbed in its
possession of the Premises upon exercise of any rights under the Mortgage
(including, but not limited to, foreclosure or conveyance by a deed in lieu of
foreclosure), provided no Event of Default is then outstanding.  In the event
that the Mortgagee or any purchaser at a foreclosure sale or otherwise (a
“Successor”) shall succeed to the interest of Landlord, then Tenant shall and
does hereby agree to attorn to such Successor and to recognize such Successor as
its Landlord.  Any Successor shall recognize Tenant’s rights and be bound by
Landlord’s obligations hereunder, except that a

 

36

--------------------------------------------------------------------------------


 

Successor shall not, except to the extent consented to in writing by itself or
any holder of the Mortgage pursuant to which it has become a Successor, be:

 

(A)         LIABLE FOR ANY ACT OR OMISSION OF A PRIOR LANDLORD (INCLUDING
LANDLORD); OR

 

(B)         SUBJECT TO ANY OFFSET OR DEFENSES WHICH TENANT MIGHT HAVE AGAINST
ANY PRIOR LANDLORD (INCLUDING LANDLORD); OR

 

(C)          BOUND BY ANY RENT WHICH TENANT MIGHT HAVE PAID MORE THAN 30 DAYS IN
ADVANCE TO ANY PRIOR LANDLORD (INCLUDING LANDLORD); OR

 

(D)         BOUND BY ANY AGREEMENT OR MODIFICATION OF THIS LEASE MADE WITHOUT
THE CONSENT OF THE SUCCESSOR OR ANY HOLDER OF THE MORTGAGE PURSUANT TO WHICH IT
HAS BECOME A SUCCESSOR; OR

 

(E)          LIABLE FOR ANY FACT OR CIRCUMSTANCE OR CONDITION TO THE EXTENT
EXISTING OR ARISING PRIOR TO SUCH SUCCESSOR’S SUCCESSION TO THE INTEREST OF
LANDLORD UNDER THIS LEASE (BUT SUCH SUCCESSOR SHALL BE OBLIGATED TO CURE ONGOING
DEFAULTS OF LANDLORD); OR

 

(F)          LIABLE FOR THE OBLIGATIONS OF LANDLORD UNDER THIS LEASE EXCEPT
DURING THE PERIOD OF TIME, IF ANY, DURING WHICH SUCH SUCCESSOR IS THE OWNER OF
LANDLORD’S INTEREST IN THE PREMISES.

 

Any claim by Tenant under this Lease against a Successor shall be satisfied
solely out of such Successor’s interest in the Premises and Tenant shall not
seek recovery against or out of any other assets of such Successor.

 

Notwithstanding the foregoing, a Mortgagee may at its election subordinate its
Mortgage to this Lease without the consent or approval of Tenant.  Any such
Mortgage to which this Lease shall be subordinate may contain such terms,
provisions and conditions as the Mortgagee reasonably deems usual or customary.

 

This Section 8.2 shall be self-operative; provided, however, that in
confirmation of the subordination provided for above, Tenant shall promptly
execute, acknowledge and deliver any instrument that Landlord or any Mortgagee
shall reasonably request to evidence such subordination on the terms set forth
herein, and Tenant shall in all events respond to any such request within
fifteen (15) days thereafter.  Tenant hereby irrevocably appoints Landlord as
Tenant’s attorney-in-fact, coupled with an interest, to execute, acknowledge and
deliver any such instrument for and on behalf Tenant in the event that Tenant
fails to comply with its obligation to do so under this paragraph

 

Section 8.3            Mortgagee Right to Cure.  If any act or omission of
Landlord would give Tenant the right, immediately or after a lapse of a period
of time, to cancel or terminate this Lease, or to claim a partial or total
eviction, Tenant shall not exercise such right:

 

37

--------------------------------------------------------------------------------


 

(A)         UNTIL TENANT HAS GIVEN WRITTEN NOTICE OF THE ACT OR OMISSION TO
LANDLORD AND TO EACH MORTGAGEE WHOSE NAME AND ADDRESS SHALL HAVE BEEN PREVIOUSLY
FURNISHED TO TENANT BY A NOTICE SPECIFICALLY REFERRING TO THIS SECTION.  ANY
SUCH NOTICE FROM TENANT SHALL SPECIFICALLY REFER TO THIS SECTION 8.3 AND SHALL
DESCRIBE LANDLORD’S DEFAULT WITH REASONABLE SPECIFICITY AND DETAIL; AND

 

(B)         UNTIL A REASONABLE PERIOD OF TIME FOR REMEDYING THE ACT OR OMISSION
SHALL HAVE ELAPSED FOLLOWING THE GIVING OF TENANT’S NOTICE AND FOLLOWING THE
TIME DURING WHICH ANY SUCH MORTGAGEE WOULD BE ENTITLED UNDER ITS MORTGAGE TO
REMEDY THE ACT OR OMISSION, SO LONG AS SUCH MORTGAGEE NOTIFIES TENANT THAT IT
WILL USE ALL REASONABLE EFFORTS TO CURE LANDLORD’S DEFAULT NO LATER THAN FIFTEEN
(15) DAYS AFTER RECEIVING SUCH NOTICE FROM TENANT, AND THEREAFTER DILIGENTLY
COMMENCES THE REQUIRED REMEDIAL ACTION AND PROSECUTES IT TO COMPLETION.

 


ARTICLE IX
LIMITATIONS OF LANDLORD’S LIABILITY

 

Section 9.1            Limitation.  Landlord shall not be responsible or liable
to Tenant for and Tenant hereby releases Landlord from, waives all claims
against Landlord arising out of and assumes the risk of, any injury, loss or
damage to any person or property in or about the Premises, the Building or the
Property by or from any cause whatsoever, including, without limitation,
(a) acts or omissions of persons occupying adjoining premises, (b) theft or
vandalism, (c) burst, stopped or leaking water, gas, sewer or steam pipes,
(d) loss of utility service, (e) accident, fire or casualty, (f) nuisance, and
(g) work done by Landlord in the Property, the Building, the Common Areas or the
Premises; except, in any case, any such injury, loss or damage arising from the
negligence or willful misconduct of Landlord or any Landlord Responsible
Parties.  Notwithstanding the foregoing, Landlord shall remain liable for
compliance with its express obligations hereunder.

 

Section 9.2            Sale of Property.  It is agreed that Landlord may at any
time sell, assign or transfer its interest in and to the Property and sell,
assign or transfer its interest as landlord in and to this Lease to the
purchaser, assignee or transferee in connection with any such sale, assignment
or transfer.  In the event of any transfer of Landlord’s interest in the
Property, the transferor shall be automatically relieved of any and all of
Landlord’s obligations and liabilities accruing from and after the date of such
transfer; provided that the transferee assumes all of Landlord’s obligations
under this Lease.  Tenant hereby agrees to attorn to Landlord’s assignee,
transferee, or purchaser from and after the date of notice to Tenant of such
assignment, transfer or sale, in the same manner and with the same force and
effect as though this Lease were made in the first instance by and between
Tenant and the assignee, transferee or purchaser.

 

Section 9.3            No Personal Liability.  In the event of any default by
Landlord hereunder, Tenant shall look only to Landlord’s interest in the
Property and rents therefrom and any available insurance proceeds for the
satisfaction of Tenant’s remedies, and no other property or assets of Landlord
or any trustee, partner, member, officer or director thereof, disclosed or

 

38

--------------------------------------------------------------------------------


 

undisclosed, shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under or with respect to this Lease.

 

Section 9.4            Limitation on Damages.  In no event shall Tenant have the
right to seek or recover from Landlord any consequential damages on account of
any claim or matter arising out of or relating to this Lease of the Premises,
and Tenant hereby irrevocably waives any right which it might otherwise have to
seek or receive any such consequential damages.  In no event shall Landlord have
the right to seek or recover from Tenant any consequential damages on account of
any claim or matter arising out of or relating to this Lease of the Premises,
and Landlord hereby irrevocably waives any right which it might otherwise have
to seek or receive any such consequential damages.

 


ARTICLE X
GENERAL PROVISIONS

 

Section 10.1          Landlord’s Covenant of Quiet Enjoyment; Title.  Landlord
covenants that Tenant, upon paying the Base Rent and Additional Rent provided
for hereunder and performing and observing all of the other covenants and
provisions hereof, may peaceably and quietly hold and enjoy the applicable
portion of the Premises for the applicable Term as aforesaid, free from any
party claiming by, under or through Landlord, subject, however, to all of the
terms and provisions of this Lease.

 

Section 10.2          No Partnership or Joint Venture.  Nothing contained in
this Lease shall be construed as creating a partnership or joint venture of or
between Landlord and Tenant, or to create any other relationship between the
parties hereto other than that of landlord and tenant.

 

Section 10.3          Brokerage.  Landlord and Tenant each represents and
warrants to the other that it has not dealt with any broker in connection with
this transaction other than Richards, Barry, Joyce and Partners LLC, and each
agrees to hold harmless the other and indemnify the other from and against any
and all damages, costs or expenses (including, but not limited to, reasonable
attorneys’ fees and disbursements) suffered by the indemnified party as a result
of acts of the indemnifying party that would constitute a breach of its covenant
or representation and warranty in this Section 10.4.

 

Section 10.4          Estoppel Certificate.  Tenant shall, at any time and from
time to time, upon not less than ten (10) Business Days’ prior written notice
from Landlord, execute and deliver to Landlord an estoppel certificate
containing such statements of fact as Landlord may reasonably request including,
but not limited to, the following: (a) that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect);
(b) the date to which the Base Rent and other charges are paid in advance and
the amounts then payable; (c) that there are not, to Tenant’s knowledge, any
uncured defaults or unfulfilled obligations on the part of Landlord, or
specifying such defaults or unfulfilled obligations, if any are claimed; and
(d) that Tenant has taken possession of the Premises.  Any such certificate may
be conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises.

 

39

--------------------------------------------------------------------------------


 

Landlord shall, at any time and from time to time, upon not less than ten
(10) Business Days’ prior written notice from Tenant, execute and deliver to
Tenant an estoppel certificate containing such statements of fact as Tenant may
reasonably request including, but not limited to, the following: (a) that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification and certifying that this Lease, as so modified, is
in full force and effect); (b) the date to which the Base Rent and other charges
are paid in advance and the amounts then payable; and (c) that there are not, to
Landlord’s knowledge, any uncured defaults or unfulfilled obligations on the
part of Tenant, or specifying such defaults or unfulfilled obligations, if any
are claimed.  Any such certificate may be conclusively relied upon by any
prospective subtenant or assignee or any purchaser or encumbrancer of Tenant or
its assets.

 

Section 10.5          Prevailing Party.  Landlord and Tenant each shall pay all
reasonable costs and counsel and other fees incurred by the other party in
connection with the successful enforcement by other party from time to time of
any obligation under this Lease.

 

Section 10.6          Notice.  Except as otherwise expressly provided herein,
all notices given under this Lease shall be in writing and shall be addressed to
parties at the addresses indicated below:

 

Notices to Landlord shall be addressed to:

 

 

Intercontinental Fund III 830 Winter Street LLC

 

1270 Soldiers Field Road

 

Boston, MA 02135

 

Attention: Tom Taranto

 

 

 

Tel.:     617.782.2600

 

Fax:     617.782.9442

 

With a copy (which by itself shall not constitute notice) to:

 

 

Bradley & Associates

 

1270 Soldiers Field Road

 

Boston, MA 02135

 

Attention: James M. Bradley, Esq.

 

 

 

Tel.:     617.782.2600

 

Fax:     717.782.9442

 

40

--------------------------------------------------------------------------------


 

Notices to Tenant shall be addressed to:

 

 

Praecis Pharmaceuticals Incorporated

 

830 Winter Street

 

Waltham, Massachusetts

 

Attention: Edward C. English

 

Tel.:     781-795-4320

 

Fax:     781-890-7469

 

With a copy (which by itself shall not constitute notice) to:

 

 

Goodwin Procter LLP

 

One Exchange Place

 

Boston, MA 02109

 

Attention: Michael Litchman, Esq.

 

Tel.:    617-570-1862

 

Fax:    617-523-1231

 

Any notice may be mailed, delivered by hand or messenger or transmitted by
facsimile and shall be deemed to have been delivered if and when received by the
addressee, except that any notice given by facsimile, if not given on a Business
Day, shall not be deemed to have been delivered until the next Business Day. 
Any party may, by giving written notice to the other party, change the addresses
to which notices shall be given to such party.  A certified or registered mail
receipt or receipt from a generally recognized commercial delivery service
evidencing receipt by the addressee or refusal at the address of the addressee
stated above or as changed pursuant to this Section shall be deemed conclusive
evidence of receipt.  Counsel designated for a party under this Lease may give
notice on behalf of such party in the manner provided herein, and any such
notice shall be effective as if given by the party.

 

Section 10.7          Notice of Lease.  Each party hereto agrees, promptly on
the request of the other, to execute, acknowledge and deliver a notice of this
Lease in form suitable for filing or recording and complying with applicable
law, to provide necessary evidence of authority for filing or recording, and to
permit the requesting party to duly record or file the same in the real property
records for the location of the Premises.  In no event shall such document set
forth the rent or other charges payable by Tenant under this Lease; and any such
document shall expressly state that it is executed pursuant to the provisions
contained in this Lease, and is not intended to vary the terms and conditions of
this Lease.  At Landlord’s request, promptly upon expiration of or earlier
termination of the Term as to any portion of the Premises.  Tenant shall
execute, acknowledge and deliver to Landlord a release with respect to such
portion of the Premises of any notice of leases filed or recorded, together with
necessary evidence of authority for recording or filing the same, and Tenant
hereby appoints Landlord Tenant’s attorney-in-fact, coupled with an interest, to
execute any such document if Tenant fails to respond to Landlord’s request to do
so within fifteen (15) days.  The obligations of Tenant under this Section 10.8
shall survive the expiration or any earlier termination of the Term.

 

41

--------------------------------------------------------------------------------


 

Section 10.8          Partial Invalidity.  If any provision of this Lease or the
application thereof to any person or circumstances shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.

 

Section 10.9          Gender.  Feminine or neuter pronouns shall be substituted
for those of the masculine form, and the plural shall be substituted for the
singular number, in any place or places herein in which the context may require
such substitution.

 

Section 10.10       Bind and Inure.  The provisions of this Lease shall be
binding upon, and shall inure to the benefit of, the parties hereto and each of
their respective successors and assigns, subject to the provisions hereof
restricting assignment or subletting by Tenant.

 

Section 10.11       Entire Agreement.  This Lease contains and embodies the
entire agreement of the parties hereto with respect to Tenant’s leasehold estate
hereunder and supersedes all prior agreements, negotiations and discussions
between the parties hereto with respect thereto.  Any representation, inducement
or agreement with respect thereto that is not contained in this Lease shall not
be of any force or effect.  This Lease may not be modified or changed in whole
or in part in any manner other than by an instrument in writing duly signed by
both parties hereto.

 

Section 10.12       Applicable Law.  This Lease shall be governed by and
construed in accordance with the laws of Massachusetts.

 

Section 10.13       Headings.  Headings are used herein for the convenience of
reference and shall not be considered when construing or interpreting this
Lease.

 

Section 10.14       Not An Offer.  The submission of an unsigned copy of this
document to Tenant for Tenant’s consideration does not constitute an offer to
lease the Premises or an option to or for the Premises.  This document shall
become effective and binding only upon the execution and delivery of this Lease
by both Landlord and Tenant.

 

Section 10.15       Time Is of the Essence.  Time is of the essence of each
provision of this Lease.

 

Section 10.16       Multiple Counterparts.  This Lease may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document.

 

42

--------------------------------------------------------------------------------


 

Section 10.17       Waiver of Jury Trial.  Landlord and Tenant hereby each waive
trial by jury in any action, proceeding or counterclaim brought by either
against the other, on or in respect of any matter whatsoever arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant or
Tenant’s use or occupancy of the Premises under this Lease.

 

[signatures on next page]

 

43

--------------------------------------------------------------------------------


 

EXECUTED under seal as of the date first above written.

 

 

LANDLORD:

 

 

 

INTERCONTINENTAL FUND III 830
WINTER STREET, LLC,
a Massachusetts limited liability company

 

 

 

BY:

 

INTERCONTINENTAL REAL ESTATE
INVESTMENT FUND III, LLC,

 

a Massachusetts limited liability company,
its Manager

 

 

 

BY:

 

INTERCONTINENTAL REAL ESTATE
CORPORATION,a

 

Massachusetts corporation,

 

its Manager

 

 

 

 

 

By:

/s/ Peter Palandjian

 

 

 

Name: Peter Palandjian

 

 

Title:   President and Treasurer

 

 

 

TENANT:

 

 

 

 

 

PRAECIS PHARMACEUTICALS
INCORPORATED

 

 

 

 

 

By:

/s/ Edward C. English

 

 

 

Name: Edward C. English

 

 

Title:  Vice President and C.F.O.

 

44

--------------------------------------------------------------------------------


 

GLOSSARY

 

DEFINITIONS

 

As used in this Lease, the following terms shall have the following meanings,
applicable, as appropriate, to both the singular and plural form of the terms
defined below:

 

“Additional Rent” is defined in Section 3.1.

 

“Affiliate Sublease” is defined in Subsection 4.10.2.

 

“Alterations” is defined in Section 4.11.

 

“Assignment” is defined in Section 4.10.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Base Rent” means the amount stated in Article 1, to be adjusted and payable in
accordance with Article 3.

 

“Building” is defined in Article 1.

 

“Building Conversion Work”  is defined in Article 2.3.2.

 

“Building Operating Expenses” is defined in Section 3.4.

 

“Building Systems” is defined in Section 3.7.1.

 

“Business Days” means Monday through Friday, excluding Saturdays, Sundays and
federal or state legal holidays.

 

“Cafeteria”  is defined in Article 3.6.5.

 

“Cafeteria Pro Rata Share”  is defined in Article 3.6.5.

 

“Casualty”  is defined in Section 5.1.

 

“CERCLA” is defined in Subsection 4.3.1.

 

“Commencement Date” means the date specified in Article 1.

 

“Common Areas” is defined in Section 2.1.

 

“Default Rate” is defined in Section 3.2.

 

“Environmental Laws” is defined in Section 4.3.

 

“Essential Services” is defined in Section 3.7.

 

1

--------------------------------------------------------------------------------


 

“Event of Default” is defined in Section 6.1.

 

“External Causes” is defined in Section 3.8.

 

“General pH System”  is defined in Article 3.6.7.

 

“Hazardous Materials” is defined in Section 4.3.

 

“Indemnified Party” is defined in Section 4.5.

 

“Interest Rate” is defined in Subsection 3.4.2.

 

“Lab Dedicated Expenses”  is defined in Section 3.4.2(e).

 

“Land”  is defined in Article 1.

 

“Landlord” is defined in Article 1.

 

“Landlord Responsible Parties” is defined in Section 4.5.

 

“Legal Requirements” means applicable laws, statutes, codes, ordinances, orders,
rules, regulations, conditions of approval, and requirements, of all federal,
state, county, municipal and other governmental authorities and the departments,
commissions, boards, bureaus, instrumentalities, and officers thereof, and all
administrative or judicial orders or decrees and all permits, licenses,
approvals, and other entitlements issued by governmental entities, and rules of
common law, relating to or affecting the Building or the use, operation or
occupancy of the Premises, whether now existing or hereafter enacted.

 

“Lien” means any lien, mortgage, deed of trust, encumbrance, chattel mortgage,
security agreement, or order for the payment of money filed against the Premises
or the Property.

 

 “Mortgage” is defined in Section 8.1.

 

“Mortgagee” is defined in Section 8.1.

 

“MSDS” is defined in Subsection 4.3.1.

 

“Obligated Party” is defined in Section 4.5.

 

“Operating Expenses” is defined in Section 3.4.

 

“Ordinary Capital Improvement” means any capital improvement which (i) is
required to be made in order to cause the Land or its systems to comply with
Legal Requirements, or (ii) is a replacement or repair of existing structures,
systems, improvements or equipment necessary to keep the Common Areas in good
repair and working order, taking into account the intended life of the relevant
structure, system, improvement, or equipment.

 

“Permitted Uses” is defined in Section 4.1.

 

2

--------------------------------------------------------------------------------


 

“Premises” is defined in Article 1.

 

“Premises pH System”  is defined in Article 3.6.7.

 

“Property” is defined in Article 1.

 

“Property Rentable Area” is defined in Article 1.

 

 “RCRA” is defined in Subsection 4.3.1.

 

“Remedial Work” means any Response Action (as defined in 310 CMR 40.0000),
remedial work, excavation, treatment, drilling, pumping, site restoration,
monitoring or any other similar action on or relating to the Premises performed
by Tenant pursuant to Subsection 4.3.3 of this Lease.

 

“Remedial Work Plan” is defined in Subsection 4.3.3.

 

“Rent” is defined in Article 3.

 

“SARA” is defined in Section 3.7.

 

“Service Interruption” is defined in Subsection 4.3.1.

 

“Sublease” is defined in Section 4.10.

 

“Successor” is defined in Section 8.2.

 

“Successor Entity” is defined in Section 4.10.

 

“Tax Parcel” is defined in Subsection 3.3.1.

 

“Tax Year” is defined in Subsection 3.3.1.

 

“Taxes” is defined in Subsection 3.3.1.

 

“Tenant” is defined in Article 1.

 

“Tenant’s Property” is defined in Section 4.8.

 

“Tenant Provided Services”  is defined in Section 3.6.6.

 

“Tenant Responsible Parties” is defined in Section 4.5.

 

 “Tenant’s Proportionate Share” is defined in Article 1.

 

“Tenant’s Release” is defined in Subsection 4.3.3.

 

“Term” is defined in Article 1.

 

3

--------------------------------------------------------------------------------


 

“Untenantable” means that, in the reasonable judgment of Tenant, Tenant shall be
unable to occupy, and shall not be occupying, the Premises or the applicable
portion thereof for the ordinary conduct of Tenant’s business.

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

A certain parcel of land off Winter Street, in Waltham, Middlesex County,
Massachusetts, shown as Lot 9 on Land Court Plan No. 30618E, a copy of a portion
of which is filed with the Middlesex South Registry District of the Land Court
with Certificate of Title No. 214324 in Registration Book 1201, Page 174.

 

Together with the benefit of rights reserved in Easement dated July 14, 1997,
filed as Document No. 1036276, and recorded in Book 27478, Page 136; as affected
by Utility Easement from owners of Lots 2 and 3 on Land Court Plan #30618C and
Lots 2, 3, B and C on Plan #669 of 1997, to Boston Edison Company and New
England Telephone and Telegraph Company, d/b/a/ Bell Atlantic, dated August 27,
1998, filed as Document No. 1078157; as further affected by Reciprocal Access
and Utility Easement dated March 25, 1999, filed as Document No. 1101665 and
recorded March 26, 1999, as Instrument No. 503.

 

Together with the benefit of grant and reservation recited in Reciprocal Access
and Utility Easement with the owner of Lots 5 and 6 on Land Court Plan
No. 30618D dated March 31, 1998, filed as Document No. 1061070, and recorded in
Book 28405, Page 421, affecting areas shown as “Reserved Easement Area” on a
plan entitled “Easement Plan of Land in Waltham, Massachusetts”, dated March 30,
1998, recorded therewith; as affected by First Amendment to Reciprocal Access
and Utility Easement and to Reciprocal Easement Agreement dated September 10,
1998, filed as Document No. 1079645, and recorded in Book 29108, Page 346; as
further affected by Reciprocal Access and Utility Easement dated March 25, 1999,
filed as Document No. 1101665 and recorded March 26, 1999 as Instrument No. 503,
and by Reciprocal Easement Agreement dated March 25, 1999 filed as document
No. 1101666.

 

Together with the benefit of Reciprocal Easement Agreement with the owner of
Lots 5 and 6 on Land Court Plan No. 30618D dated March 31, 1998, filed as
Document No. 1061071, and recorded in Book 28405, Page 443, affecting areas
shown on a plan entitled “Easement Plan of Land in Waltham, Massachusetts”,
dated March 30, 1998, recording therewith; as affected by First Amendment to
Reciprocal Access and Utility Easement and to Reciprocal Easement Agreement
dated September 10, 1998, filed as Document No. 1079645, and recorded in Book
29108, Page 346; as further affected by Reciprocal Easement Agreement dated
March 25, 1999, filed as Document No. 1101666.

 

Together with the benefit of Reciprocal Easement Agreement with the owner of Lot
8 on Land Court Plan No. 30618E dated March 10, 1999, filed as Document
No. 1099963.

 

Together with the benefit of Reciprocal Access and Utility Easement Agreement
with the owner of Lot 8 on Land Court Plan No. 30618E dated March 10, 1999,
filed as Document No. 1099964, and recorded March 10, 1999 as Instrument
No. 1121; as further affected by Reciprocal Access and Utility Easement dated
March 25, 1999, filed as Document No. 1101665 and recorded March 26, 1999, as
Instrument No. 503.

 

Together with the benefit of Reciprocal Access and Utility Easement, dated
March 25, 1999, filed as document No. 1101665.

 

A-1

--------------------------------------------------------------------------------


 

Together with the benefit of Reciprocal Easement Agreement dated March 25, 1999,
filed as Document No. 1101666.

 

Together with the benefit of Mutual Covenants Agreement dated March 25, 1999,
filed as Document No. 1101667.

 

Together with the benefit of Landscape License Agreement dated March 25, 1999,
filed as Document No. 1101668.

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

Site Plan

 

[Six Schematic drawings of the Basement, First, Second and Third Floors and the
Roof of 830 Winter Street, Waltham, MA showing BOMA Space Boundaries and
identifying RTU #4A and RTU #4B.]

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Exclusions from Operating Expenses

 

(1)

 

any costs of managing the property other than a management fee not to exceed
that charged by similar property managers in the surrounding area of the
Building.

 

 

 

(2)

 

wages, salaries, taxes, workers compensation insurance premiums or fringe
benefits paid to employees of Landlord or affiliates of Landlord above the grade
of field manager or, where such employees at the grade of field manager or below
devote time to properties other than the Property, the portion not allocable to
the Property; and any portion of payments to independent contractors not
allocable to the Property.

 

 

 

(3)

 

costs of repairs or replacements to the extent actually reimbursed by insurance,
other tenants of the Property or other third parties or resulting from eminent
domain takings to the extent covered by the award;

 

 

 

(4)

 

Taxes on the Property, and any costs which have been previously included in
Operating Expenses (whether under the same or a different category);

 

 

 

(5)

 

financing and refinancing costs in respect of any financing of the Property,
including debt service, amortization, points and commissions in connection
therewith and rent or other charges payable under any ground or underlying
lease;

 

 

 

(6)

 

costs of selling or syndicating any of Landlord’s interest in the Premises
and/or the Property;

 

 

 

(7)

 

promotional, advertising, public relations or brokerage fees or commissions;

 

 

 

(8)

 

costs incurred in connection with Landlord’s preparation, negotiation and
enforcement of remedies under leases with other tenants, including court costs
and attorneys’ fees and disbursements in connection with any summary proceeding
to dispossess any such other tenant; the cost of any disputes, including,
without limitations, legal fees, between Landlord, any employee or agent of
Landlord, or any mortgagees or ground lessors of Landlord; costs (including,
without limitation, attorneys’ fees and disbursements) incurred in connection
with any judgment, settlement or arbitration award resulting from tort
liability; and legal expenses incurred for the maintenance of the Landlord
entity or in connection with a transfer or proposed transfer of an interest in
the Building, Land or Landlord; and other professional fees for matters not
relating to the normal administration and operation of the Property, or relating
to matters which are excluded from Operating Expenses for the Property;

 

 

 

(9)

 

rent, additional rent or other charges under any space lease or sublease assumed
from a tenant or subtenant;

 

 

 

(10)

 

any expenses incurred by Landlord for use of any public portions of the Property
for purposes such as, but not limited to shows, promotions, kiosks, and
advertising, beyond

 

C-1

--------------------------------------------------------------------------------


 

 

 

the expenses attributable to providing normal services, such as, but not limited
to, lighting and HVAC, to such public portions of the Property;

 

 

 

(11)

 

interest or penalties for any delinquent payments by Landlord unless and to the
extent resulting from the Tenant’s failure to pay, when and as due, the Tenant’s
Proportionate Share of Operating Expenses (in which case the Tenant shall be
responsible for 100% of such interest or penalties);

 

 

 

(12)

 

the cost of making leasehold improvements and decorations to any leasable space
to prepare the same for occupancy by a tenant thereof, or thereafter for the
benefit of a particular tenant or tenants;

 

 

 

(13)

 

services performed for or provided to any tenant to the extent the same exceeds
the level of services which Landlord is required to furnish under this Lease;

 

 

 

(14)

 

any expenditures on account of Landlord’s acquisition of air or similar
development rights;

 

 

 

(15)

 

the cost of capital improvements that do not constitute Ordinary Capital
Improvements unless Tenant shall request or approve any such improvement or
replacement.

 

 

 

(16)

 

Landlord’s depreciation of the Building or other improvements or amortization of
personal property or equipment, except as provided in Subsection 3.5.2;

 

 

 

(17)

 

repairs necessitated by the negligence or willful misconduct of (a) Landlord or
its employees, agents and contractors; or (b) by other tenants;

 

 

 

(18)

 

any amounts payable by Landlord by way of indemnity or for damages, including
without limitation, damages for any default, breach, claim, judgment, settlement
or late payment, or any amounts payable by Landlord which constitute a fine,
interest on a late payment or penalty unless caused by the Tenant’s failure to
pay or perform as provided in the Lease;

 

 

 

(19)

 

any cost representing an amount paid for services or materials to a related
person, firm or entity to the extent such amount exceeds the amount that would
be paid for such services or materials at the then-existing market rates to an
unrelated person, firm or entity; and

 

 

 

(20)

 

any costs incurred in remediating any release of Hazardous Materials on or onto
the Property or removal or other remediation of asbestos.

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

Fixtures, Furnishings and Equipment Tenant May Remove at End of Term

 

•  NMRs, LCMSs, Mass Spectrometers, and all other Analytical and Research
laboratory equipment, whether fastened to the building or not.

 

•  PRAECIS customized production and research-based equipment, as follows,
whether fastened to the building or not:

 

a.             Mo flo laser and associated systems;

 

b.             Nitrogen generator and compressor (used with mass spectrometers);

 

c.             Split air conditioning units related to mass spectrometers and
NMR.

 

•  Biosafety cabinets, incubators, stability chambers – each, whether fastened
to the building or not.

 

•  External N2 storage tank which is leased from vendor.

 

•  Equipment located in Server Room and Network closets.

 

•  Built-in A/V equipment, including videoconferencing, teleconferencing, and
telecommunications equipment.

 

•  All office equipment and furniture (phones, copiers/faxes (whether leased or
not), office suites, waiting area furniture, shelves, etc.).

 

•  Furniture (all chairs and tables located in the Cafeteria).

 

•  All equipment added after the signing of the Lease, whether fastened to the
building or not.

 

•  Exemptions do not include fume hoods, casework, and lab benches.

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
made and entered into as of the          day of                     , 20    by
and between                                  , a
                                  (“Secured Party”), and
                                                               , a
                                      (“Tenant”),

 

WHEREAS, Tenant and                            ,
                                      (“Landlord”) have entered into a certain
Lease dated as of                      , 20    (the “Lease”) pursuant to which
Tenant has leased from Landlord certain premises located at
                              , as more particularly described in the Lease (the
“Premises”); and

 

WHEREAS, Secured Party is the holder of
                                             pursuant to that certain
                            dated as of                       , 20    (the
“Superior Agreement”) between Landlord and Secured Party; and

 

WHEREAS, Secured Party and Tenant desire to evidence their understanding with
respect to the Superior Agreement and the Lease as hereinafter provided;

 

NOW THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

 

Section 1.  Nondisturbance.  So long as Tenant is not in default (beyond any
period given Tenant under the Lease to cure such default) in the payment of rent
or other sums payable by Tenant under the Lease or in the performance of any of
the terms, covenants or conditions of the Lease on Tenant’s part to be
performed, then possession and right of use of the Premises and Tenant’s rights
and privileges under the Lease, or any extensions or renewals thereof which may
be effected in accordance with any option therefor in the Lease, shall not be
diminished or interfered with by Secured Party; Secured Party will not disaffirm
the Lease; Secured Party will affirmatively recognize the validity of the Lease
and Secured Party will not join Tenant as a party defendant in any action or
proceeding for the purpose of terminating Tenant’s interest under the Lease. 
Notwithstanding anything to the contrary in the Superior Agreement, all
insurance and condemnation proceeds or awards paid or payable with respect to
the Premises and received by Secured Party or Landlord shall be made available
by Secured Party to be held, applied and paid in the manner set forth in the
Lease.

 

Section 2.  Attornment.

 

2.1.  Succession by Secured Party.  If the interest of Landlord shall be
transferred to and owned by Secured Party or a purchaser at foreclosure sale
(collectively with Secured Party, a “New Owner”) by reason of foreclosure or
other proceedings, or by any other

 

E-1

--------------------------------------------------------------------------------


 

manner, and the New Owner succeeds to the interest of Landlord under the Lease,
Tenant shall be bound to the New Owner under all of the terms, covenants and
conditions of the Lease for the balance of the term thereof remaining and any
extensions or renewals thereof which may be effected in accordance with any
option therefor in the Lease, with the same force and effect as if the New Owner
were Landlord under the Lease, and Tenant does hereby attorn to the New Owner as
its landlord, said attornment to be effective and self-operative without the
execution of any further instruments on the part of either party hereto
immediately upon the New Owner succeeding to the interest of Landlord under the
Lease; provided, however, that Tenant shall be under no obligation to pay to the
New Owner any rent or other sum payable pursuant to the Lease until Tenant
receives written notice from the New Owner that it has succeeded to the interest
of Landlord under the Lease.  The respective rights and obligations of Tenant
and the New Owner upon such attornment, to the extent of the then remaining
balance of the term of the Lease and any such extensions and renewals, shall be
and are the same as now set forth therein; it being the intention of the parties
hereto for this purpose to incorporate the Lease in this Agreement by reference
with the same force and effect as if set forth at length herein.

 

2.2.  Limitation of Duties of New Owner.  If the New Owner shall succeed to the
interest of Landlord under the Lease, the New Owner shall be bound to Tenant
under all the terms, covenants and conditions of the Lease, and Tenant shall,
from and after the New Owner’s succession to the interest of Landlord under the
Lease, have the same remedies against the New Owner for the breach of any
agreement contained in the Lease that Tenant might have had under the Lease
against Landlord if the New Owner had not succeeded to the interest of Landlord;
provided, however, that the New Owner shall not be (i) liable for any damages
associated with any act or omission of any prior landlord (including Landlord),
but the aforesaid proviso shall not affect Tenant’s rights under the Lease or
Landlord’s obligations to cure defaults thereunder; or (ii) subject to any
offsets or defenses which Tenant might have against any prior landlord
(including Landlord); or (iii) bound by any rent or additional rent which Tenant
might have paid for more than the then current rental period to any prior
landlord (including Landlord); or (iv) bound by any amendment or modification of
the Lease made without the New Owner’s prior written consent, which shall not be
unreasonably withheld; or (v) bound by or responsible for any security deposit
not actually received by the New Owner; or (vi) liable for or incur any
obligation with respect to any breach of warranties or representations of any
nature under the Lease or otherwise including without limitation any warranties
or representations respecting use, compliance with zoning, landlord’s title,
landlord’s authority, habitability and/or fitness for any purpose, or
possession.

 

2.3.  Landlord’s Trustee.  In the event that any court of competent jurisdiction
determines, in connection with any bankruptcy, insolvency, liquidation,
dissolution, receivership or other similar proceeding affecting Landlord, that
any amounts paid by Tenant to Secured Party under Section 2.2 hereof should have
been paid by Tenant to Landlord or Landlord’s trustee, receiver, liquidator or
other person exercising similar powers in connection with any such proceeding
(any of the foregoing being referred to as a “Trustee”) and orders Tenant to pay
such amounts to Landlord or the Trustee, Secured Party shall promptly pay such
amount, together with any interest or costs imposed by such court, on behalf of
Tenant.  Secured Party shall hold Tenant harmless from any claims of Landlord or
the Trustee, damages or expenses in any such proceedings arising out of any
amounts paid by Tenant to Secured Party under Section 2.2 hereof, which expenses
shall include reasonable attorney’s fees.

 

E-2

--------------------------------------------------------------------------------


 

Section 3.  Subordination of Lease.

 

3.1.  Subordination.  Tenant covenants, stipulates and agrees that the Lease is
hereby, and shall, at all times that the Secured Party, its successors and
assigns are bound by this Agreement, continue to be, subordinated and made
secondary and inferior in each and every respect to the Superior Agreement and
to any and all renewals, modifications, extensions, substitutions, replacements
and/or consolidations of the Superior Agreement, but any and all such renewals,
modifications, extensions, substitutions, replacements and/or consolidations
shall nevertheless be subject to and entitled to the benefits of the terms of
this Agreement.

 

3.2.  Subordination Conditioned Upon Non-Disturbance.  Notwithstanding any other
provision of this Agreement, however, the subordination created and/or evidenced
by this Agreement (the “Subordination”) is conditioned upon this Agreement being
the valid and binding obligation of the Secured Party, its successors and
assigns, including but not limited to any receiver, conservator, trustee in
bankruptcy, dissolution or liquidation, the Federal Deposit Insurance
Corporation or any other state or federal governmental agency, corporation or
instrumentality exercising similar functions or powers.  If for any reason this
Agreement shall cease to be binding on the Secured Party or its successors or
assigns for any reason whatsoever, then the Subordination, and this Agreement in
its entirety, shall be void from its inception as though the Agreement had never
been executed and delivered.  This Section 3.2 is specifically intended to
render the Agreement void ab initio under circumstances including, but not
limited to, rejection of the Agreement in bankruptcy, liquidation,
reorganization, or other similar proceedings; invalidity of the Agreement under
the doctrine enunciated in D’Oench, Duhme & Co. v. Federal Deposit Insurance
Corp., 315 U.S. 447 (1942) and subsequent judicial decisions, or similar
doctrines under the judicial decisions or statutes of any state; or repudiation,
unenforceability or invalidity of the Agreement under Sections 212 or 217 of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, 12 U.S.C.
Sections 1821 or 1823(e), or any similar federal or state statute, or any other
statutory power of avoidance, whether state or federal.

 

Section 4.  Notice and Right to Cure.  Tenant agrees to provide Secured Party
with a copy of each notice of default under the Lease that can lead to
termination of the Lease or abatement of rent, at the same time as Tenant
provides Landlord with such notice of default (subject to the next following
sentence of this Section 4), and thereupon Secured Party shall have the right
(but not the obligation), concurrently with any cure period Landlord may have
under the Lease, to cure such default, and Tenant shall not terminate the Lease
or abate the rent payable thereunder by reason of such default until it has
afforded Secured Party the same concurrent opportunity to cure as afforded to
Landlord under the Lease.  If Tenant fails to give contemporaneous notice to
Landlord as contemplated above, the aforesaid cure period that Landlord would
otherwise have had shall not begin to accrue until such notice of default is
given.  It is specifically agreed that Secured Party shall have no obligation to
cure any default under the Lease.

 

Section 5.  Miscellaneous.

 

5.1.  Waiver.  No purported waiver by either party of any default by the other
party of any term or provision contained herein shall be deemed to be a waiver
of such term or

 

E-3

--------------------------------------------------------------------------------


 

provision unless the waiver is in writing and signed by the waiving party.  No
such waiver shall in any event be deemed a waiver of any subsequent default
under the same or any other term or provision contained herein.

 

5.2.  Entire Agreement.  This Agreement sets forth the entire understanding
between the parties concerning the subject matter of this Agreement and
incorporates all prior negotiations and understandings.  There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between the parties relating to the subject matter of this Agreement other than
those set forth herein.  No representation or warranty has been made by or on
behalf of either party to this Agreement (or any officer, director, employee or
agent thereof) to induce the other party to enter into this Agreement or to
abide by or consummate any transactions contemplated by any terms of this
Agreement, except representations and warranties, if any, expressly set forth
herein.  No alteration, amendment, change or addition to this Agreement shall be
binding upon either party unless in writing and signed by the party to be
charged.

 

5.3.  Successors.  Each and all of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

5.4.  Notices.  Any consent, waiver, notice, demand, request or other instrument
required or permitted to be given under this Agreement shall be in writing and
be sent by certified or registered United States mail, return receipt requested,
or delivered by personal or courier delivery, or sent by facsimile (immediately
followed by one of the preceding methods), postage prepaid, addressed:

 

If to Tenant:

 

 

 

If to Secured Party:

 

 

 

Any such consent, waiver, notice, demand, request or other instrument shall be
deemed given upon receipt or upon the refusal of the addressee to receive the
same as indicated on the return receipt.  Either party may change its address
for notices by notice in the manner set forth above.

 

5.5.  Captions.  The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience.  They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.

 

5.6.  Partial Invalidity.  Subject to and limited by Section 3.2, if any term or
provision of this Agreement or the application thereof to any person, firm or
corporation, or

 

E-4

--------------------------------------------------------------------------------


 

circumstance, shall be invalid or unenforceable, the remainder of this
Agreement, or the application of such term or provision to persons, firms or
corporations, or circumstances, other than those as to which it is held invalid,
shall both be unaffected thereby, and each term or provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law. 
Notwithstanding the foregoing, the provisions of Section 1 and Section 3.2 are
of the essence of this Agreement, and any invalidity or unenforceability of
Section 1 or Section 3.2 shall render this entire Agreement invalid and
unenforceable.

 

5.7.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of                applicable to agreements
to be performed in the State of            .

 

5.8.  Counterparts.  This Agreement may be executed in counterparts, each of
which when executed by the parties hereto shall be deemed an original and all of
which together shall be deemed the same Agreement.

 

(The remainder of this page is intentionally left blank.)

 

E-5

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be executed as of the day and
year first above written.

 

 

SECURED PARTY:

 

 

In the Presence of:

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

TENANT:

 

 

In the Presence of:

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

E-6

--------------------------------------------------------------------------------


 

Commonwealth of Massachusetts

)

 

) ss.

County of

)

 

On this              day of                 , 20   , before me, the undersigned
notary public, personally appeared                                 , proved to
me through satisfactory evidence of identification, which were
                               , to be the person whose name is signed on the
preceding or attached document and acknowledged to me that (he)(she) signed it
voluntarily for its stated purpose as                                    for
                               , a                                    .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

Commonwealth of Massachusetts

)

 

) ss.

County of

)

 

On this              day of                , 20   , before me, the undersigned
notary public, personally appeared                                   , proved to
me through satisfactory evidence of identification, which were
                                  , to be the person whose name is signed on the
preceding or attached document and acknowledged to me that (he)(she) signed it
voluntarily for its stated purpose as                             for
                           , a                            .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

E-7

--------------------------------------------------------------------------------


 

Exhibit F

 

(NAME OF BANK)

IRREVOCABLE STANDBY LETTER OF CREDIT

 

Date of Issue:                            , 2001

No.       

 

 

APPLICANT:

BENEFICIARY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMOUNT:            $                

 

At the request and for the account of [                           ] (the
“Account Party”), we hereby establish in your favor our irrevocable Letter of
Credit No.                  in the amount of                               
Dollars ($          ).

 

This Letter of Credit is issued with respect to that certain lease agreement, by
and between you, as Landlord, and the Account Party, as Tenant, with respect to
property located on Winter Street, Waltham, Massachusetts.  Said lease
agreement, and any amendments or modifications thereof, is hereinafter referred
to as the “Lease.”  Our obligations under this Letter of Credit are solely as
set forth herein and are completely independent of the obligations of the
Account Party under the Lease.  We do not undertake any obligation under the
Lease, nor do we undertake any responsibility to ascertain any facts, or to take
any other action, with respect to the Lease, and we acknowledge that our
obligations under this Letter of Credit shall not be affected by any
circumstance, claim or defense of any party as to the enforceability of the
Lease or any dispute as to the accuracy of the Statement (as defined below). 
The references to the Lease in this Letter of Credit are solely to describe the
required contents of the Statement.

 

Funds under this Letter of Credit are available to you against presentation of
the following documents at our office at                              prior to
close of business on the expiration date set forth below.  It is not a condition
to the making of draws hereunder that this Letter of Credit be presented to us.

 

1.             Your sight draft in the form of Annex 1 on us in an amount not
exceeding the amount of this Letter of Credit (less sums previously paid by us
hereunder) executed by the person executing the Statement and bearing the number
of this Letter of Credit; and

 

2.             A statement (the “Statement”) in the form of Annex 2.

 

F-1

--------------------------------------------------------------------------------


 

The expiration date of this Letter of Credit is                                ,
provided, however, that the expiration date of this Letter of Credit shall be
automatically extended, without notice of amendment, for successive one (1) year
periods, unless we give you written notice of our election not to extend the
expiration date (“Notice of Non-Renewal”) not later than sixty (60) days prior
to the date this Letter of Credit is scheduled to expire.  A Notice of
Non-Renewal shall be effective when actually delivered by certified mail, return
receipt requested, or courier service to your address set forth above or such
other address and/or person as you shall specify to us for such purpose by
written notice received by us prior to the time the Notice of Non-Renewal is
sent.

 

This Letter of Credit is transferable in its entirety through us and successive
transfers shall be permitted.  We will honor complying drafts presented
hereunder by a transferee (and cease to honor drafts presented hereunder by you)
upon our receipt of the fully executed transfer form attached hereto as
Exhibit 1.

 

We hereby issue this Letter of Credit in your favor, and we hereby undertake to
honor all drafts drawn under and in compliance with the terms of this Letter of
Credit.

 

This Letter of Credit shall be governed by and construed in accordance with the
Uniform Customs and Practices for Documentary Credits (1993 Revision)
International Chamber of Commerce Publication 500.

 

 

 

 

Authorized Signature

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

[TRANSFER FORM - to be provided by Bank]

 

F-3

--------------------------------------------------------------------------------


 

ANNEX 1 to Letter of Credit

 

SIGHT DRAFT

 

[PLACE] [DATE]

 

 

At sight, pay to the order of                                 , the Beneficiary,
the sum of US$                , drawn under the [Name of Bank], Letter of Credit
Number             , dated                          , 2001.

 

 

[NAME OF BENEFICIARY]

 

 

(Name and Time)

 

 

Drawn on:

[Name and Address of Bank]

 

F-4

--------------------------------------------------------------------------------


 

ANNEX 2 to Letter of Credit

 

FORM OF CERTIFICATE FOR DRAWING ON LETTER OF CREDIT

 

 

[DATE]

 

 

[Name of Address of Bank]

 

 

Re:  irrevocable Letter of Credit No.               

 

Ladies and Gentlemen:

 

The undersigned certifies that s/he is an authorized representative of [name of
Beneficiary] the Beneficiary under your irrevocable Letter of Credit
No.               , that [name of Beneficiary] is entitled to draw on the Letter
of Credit and that s/he has executed the within sight draft on behalf of the
Beneficiary.

 

 

 

 

Authorized Signatory

 

F-5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Tenant Provided Services

 

RODI Water System

 

Vacuum Pumps

 

Automatic Temperature Control (ATC) Compressor

 

Lab Compressed Air System

 

Liquid Nitrogen Tank and distribution system

 

CO2 Distribution Cylinders and distribution system

 

Standby power utilizing 910KW Generator

 

Supplemental HVAC system utilizing RTU’s 4-A and 4-B (shown on Exhibit B)
serving the vivarium in the Premises

 

G-1

--------------------------------------------------------------------------------